

CONFIDENTIAL
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





PLATFORM TECHNOLOGY TRANSFER, COLLABORATION AND LICENSE AGREEMENT
BY AND BETWEEN
CODEXIS, INC.
AND
GLAXOSMITHKLINE INTELLECTUAL PROPERTY DEVELOPMENT LIMITED














EFFECTIVE AS OF


10 July 2014









--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
Page
1.
DEFINITIONS
1
 
1.1
“Affiliate”
1
 
1.2
“Alliance Manager”
2
 
1.3
“Applicable Law”
2
 
1.4
“Arising Codexis Enzyme Technology”
2
 
1.5
“Arising Codexis Enzyme Technology IP”
2
 
1.6
“Arising Codexis Process Technology”
2
 
1.7
“Arising Codexis Process Technology IP”
2
 
1.8
“Arising GSK Enzyme Technology”
2
 
1.9
“Arising GSK Enzyme Technology IP”
2
 
1.10
“Arising GSK Process Technology”
2
 
1.11
“Arising GSK Process Technology IP”
3
 
1.12
“Background IP”
3
 
1.13
“Business Day”
3
 
1.14
“Calendar Quarter”
3
 
1.15
“Calendar Year”
3
 
1.16
“Change of Control”
3
 
1.17
“Clinical Proof of Concept”
3
 
1.18
“Codexis Core Patents”
3
 
1.19
“Codexis Core Technology”
3
 
1.20
“Codexis Core Technology Improvements”
4
 
1.21
“Codexis Core Technology Improvements IP”
4
 
1.22
“Codexis Documentation”
4
 
1.23
“Codexis Enzymes”
4
 
1.24
“Codexis Enzyme Patents”
4
 
1.25
“Codexis Exclusive Field”
4
 
1.26
“Codexis Initial Enzyme(s)”
5
 
1.27
“Codexis Initial Enzyme IP”
5
 
1.28
“Codexis Library”
5
 
1.29
“Codexis Materials”
5
 
1.30
“Codexis Mayflower Patents”
5
 
1.31
“Codexis Methods”
5
 
1.32
“Codexis Senior Management”
5
 
1.33
“Codexis Software”
5
 
1.34
“Codexis Team”
5
 
1.35
“Collaborative Project”
5
 
1.36
“Commercially Reasonable Efforts”
6
 
1.37
“Completion of Wave 1”
6
 
1.38
Completion of Wave 2”
6
 
1.39
Completion of Wave 3”
6
 
1.40
“Confidential Information”
6
 
1.41
“Controlled” or “Controls”
6
 
1.42
“Cover” or “Covers”
6
 
1.43
“Covered Enzyme”
7
 
1.44
“Dollar” or “$”
7


- i -

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
Page
 
1.45
“Embargo Period”
7
 
1.46
“Enzyme”
7
 
1.47
“Enzyme Product”
7
 
1.48
“FDA”
7
 
1.49
“Field”
7
 
1.50
“Final Round of Enzyme Evolution”
7
 
1.51
“First Commercial Sale”
7
 
1.52
“First Production Run”
7
 
1.53
“FTE”
8
 
1.54
“Fully Burdened Cost”
8
 
1.55
“Generic Version”
8
 
1.56
“Good Clinical Practices” or “GCP”
8
 
1.57
“Good Laboratory Practices” or “GLP”
8
 
1.58
“Good Manufacturing Practices” or “GMP”
8
 
1.59
“GSK Compound”
9
 
1.60
“GSK Exclusive Field”
9
 
1.61
“GSK Existing Pharmaceutical Product”
9
 
1.62
“GSK Initial Enzyme(s)”
9
 
1.63
“GSK Project Library”
9
 
1.64
“GSK Selected Enzyme”
9
 
1.65
“GSK Sole Project”
9
 
1.66
“GSK Team”
9
 
1.67
“IFRS”
9
 
1.68
“Improvements TT Term”
9
 
1.69
“Improvements TT Term Expiration Date”
9
 
1.70
“Initial Enzyme”
9
 
1.71
“Initial Enzyme Optimisation”
10
 
1.72
“Initial Technology Transfer Inventory”
10
 
1.73
“Initial Training”
10
 
1.74
“In-License Agreements”
10
 
1.75
“In-Licensed IP”
10
 
1.76
“In-Licensed Know-How”
10
 
1.77
“In-Licensed Patents”
10
 
1.78
“Intellectual Property”
10
 
1.79
“Invention”
10
 
1.80
“Invoice”
10
 
1.81
“Know-How”
10
 
1.82
“Licensed Additional Codexis IP”
10
 
1.83
“Licensed Accessory Product”
11
 
1.84
“Licensed Additional Codexis Know-How”
11
 
1.85
“Licensed Additional Codexis Patents”
11
 
1.86
“Licensed Collaborative Project GSK Selected Enzyme”
11
 
1.87
“Licensed Diagnostic Product”
11
 
1.88
“Licensed Enzyme Therapeutic Product”
11
 
1.89
“Licensed GSK Sole Project GSK Selected Enzyme”
11


- ii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
Page
 
1.90
“Licensed IP”
11
 
1.91
“Licensed Know-How”
11
 
1.92
“Licensed Other Therapeutic Product”
11
 
1.93
“Licensed Patents”
11
 
1.94
“Licensed Product”
12
 
1.95
“Licensed Prophylactic Product”
12
 
1.96
“Losses”
12
 
1.97
“Major Market Country”
12
 
1.98
“Net Sales”
12
 
1.99
“On-Site Training”
12
 
1.100
“Patent(s)”
13
 
1.101
“Person”
13
 
1.102
“Pharmaceutical Product”
13
 
1.103
“Phase 1b Clinical Trial”
13
 
1.104
“Phase 2a Clinical Trial”
13
 
1.105
“Platform Technology”
13
 
1.106
“Project”
13
 
1.107
“Project Enzyme”
13
 
1.108
“Prosecution”
13
 
1.109
“Regulatory Approval(s)”
13
 
1.110
“Regulatory Authority”
14
 
1.111
“Regulatory Filings”
14
 
1.112
“Restricted Enzyme”
14
 
1.113
“Round(s) of Enzyme Evolution”
14
 
1.114
“Royalty Term”
14
 
1.115
“Scientific Lead”
14
 
1.116
“Technology Transfer”
14
 
1.117
“Technology Transfer Plan”
14
 
1.118
“Territory”
14
 
1.119
“Third Party”
15
 
1.120
“TT Term”
15
 
1.121
“TT Term Expiration Date”
15
 
1.122
“Upfront Payment”
15
 
1.123
“United States” or “U.S.”
15
 
1.124
“Valid Claim”
15
 
1.125
“Wave”
15
 
1.126
Additional Definitions
15
2.
TECHNOLOGY TRANSFER AND PROJECTS
17
 
2.1
Management of Technology Transfer; Projects; Alliance
17
 
2.2
Technology Transfer
17
 
2.3
Technology Transfer Projects
20
 
2.4
New Projects
20
 
2.5
Transfers of Materials
21
 
2.6
Project Reporting
21
 
2.7
Post- Project Enzyme Supply
22


- iii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
Page
 
2.8
Regulatory Responsibilities and Costs
22
 
2.9
Commercialization Responsibilities and Costs
22
 
2.10
Availability for Collaborative Projects; Additional Codexis Libraries
22
 
2.11
Party Employees
23
3.
LICENSES
23
 
3.1
Licenses to Codexis
23
 
3.2
Licenses to GSK
24
 
3.3
Sublicensing
25
 
3.4
Limitations on Licenses
26
 
3.5
Codexis Core Technology Improvements Option
30
 
3.6
Third Party Licences
31
 
3.7
Restricted Enzymes
31
 
3.8
Responsibility for Freedom to Operate Analyses
31
 
3.9
Public Domain Information and Material
32
 
3.10
No Implied Licenses
32
4.
PROJECTS
32
 
4.1
Collaborative Projects
32
 
4.2
Project Summaries
32
 
4.3
Project Activities
33
 
4.4
Subcontracting
33
 
4.5
Records
33
5.
GOVERNANCE
34
 
5.1
Joint Steering Committee
34
 
5.2
Patent Committee
36
6.
INTELLECTUAL PROPERTY
37
 
6.1
Background Rights
37
 
6.2
Ownership of Inventions
37
 
6.3
Further Assurances
38
 
6.4
Employees and Agents
38
 
6.5
Prosecution of Patents
38
 
6.6
Enforcement of Patents
39
 
6.7
Defense Against Claims of Infringement of Third Party Patents
40
7.
FINANCIAL TERMS
41
 
7.1
Upfront Payment
41
 
7.2
Annual Option Fee
41
 
7.3
Technology Transfer Milestones
41
 
7.4
Collaborative Project Milestones
41
 
7.5
GSK Sole Project Milestones
42
 
7.6
GSK Existing Pharmaceutical Product Milestones
43
 
7.7
Enzyme Product Milestones
44
 
7.8
Manner of Milestone Payments and Other Payments
46
 
7.9
Royalties
46
 
7.10
Royalty Payment Reports
46
 
7.11
Applicability of Milestones and Royalties
47
 
7.12
Manner of Payment
47


- iv -

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
Page
 
7.13
Records Retention
47
 
7.14
Audit Rights
47
 
7.15
Taxes
49
 
7.16
Interest Due
49
8.
REPRESENTATIONS, WARRANTIES, AND COVENANTS; DISCLAIMERS; LIMITATION OF LIABILITY
50
 
8.1
Mutual Representations and Warranties
50
 
8.2
Additional Representations and Warranties of Codexis
50
 
8.3
Mutual Covenants
52
 
8.4
Additional Covenants of GSK
53
 
8.5
Additional Covenant of Codexis
53
 
8.6
DISCLAIMERS
54
 
8.7
LIMITATION OF LIABILITY
55
9.
CONFIDENTIALITY
55
 
9.1
Nondisclosure
55
 
9.2
Exceptions
56
 
9.3
Authorized Disclosure
56
 
9.4
Terms of this Agreement
57
 
9.5
Securities Filings
57
 
9.6
Publicity
57
10.
INDEMNITY AND INSURANCE
58
 
10.1
GSK Indemnity
58
 
10.2
Codexis Indemnity
59
 
10.3
Indemnification Procedure
59
 
10.4
Insurance
59
11.
TERM AND TERMINATION.
60
 
11.1
Term; Expiration
60
 
11.2
Termination for Material Breach
60
 
11.3
Insolvency or Bankruptcy
60
 
11.4
Termination for Challenge of any Codexis Patent
61
 
11.5
Consequences of Expiration or Termination
61
 
11.6
GSK Continuing Rights
62
 
11.7
GSK Termination at Will
62
 
11.8
Additional Consequence of Certain Terminations
63
 
11.9
Survival
63
12.
DISPUTE RESOLUTION.
63
 
12.1
Resolution by Executive Officers
63
 
12.2
Mediation
64
 
12.3
Arbitration
64
 
12.4
Confidentiality and Patent Disputes
66
13.
MISCELLANEOUS.
66
 
13.1
Non-Solicitation
66
 
13.2
Severability
66
 
13.3
Notices
66
 
13.4
Force Majeure
67


- v -

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
Page
 
13.5
Assignment
67
 
13.6
Change of Control of Codexis
68
 
13.7
GSK Divestments
68
 
13.8
Waivers and Modifications
68
 
13.9
Choice of Law
68
 
13.10
Relationship of the Parties
68
 
13.11
Entire Agreement
69
 
13.12
Counterparts
69
 
13.13
Interpretation
69
 
13.14
Anti-Bribery and Corruption
70
 
13.15
Ethical Standards and Human Rights
70
 
13.16
Good Data Management
70






- vi -

--------------------------------------------------------------------------------






Exhibits
Exhibit 1.18 – Codexis Core Patents
Exhibit 1.19 – Codexis Core Technology
Exhibit 1.24 – Codexis Enzyme Patents
Exhibit 1.30 – Codexis Mayflower Patents
Exhibit 1.74 – In-License Agreements
Exhibit 1.77 – In-Licensed Patents
Exhibit 1.80 – Invoice Requirements
Exhibit 1.112 – Restricted Enzyme
Exhibit 1.117 – Technology Transfer Plan
Exhibit 2.5 – Material Transfer Record Form
Exhibit 3.3.1 – Codexis Strain-Related Protocols
Exhibit 8.5.4 – Third Party In-License Agreements
Exhibit 9.6 – Press Release
Exhibit 13.14 – Prevention of Corruption – Third Party Guidelines









- i -

--------------------------------------------------------------------------------




PLATFORM TECHNOLOGY TRANSFER, COLLABORATION AND LICENSE AGREEMENT
THIS PLATFORM TECHNOLOGY TRANSFER, COLLABORATION AND LICENSE AGREEMENT (together
with any exhibits attached hereto, this “Agreement”) is made and entered into as
of 10 July 2014 (the “Effective Date”), by and between Codexis, Inc., a Delaware
corporation, having a place of business at 200 Penobscot Drive, Redwood City,
California 94063, United States of America, (“Codexis”) and GlaxoSmithKline
Intellectual Property Development Limited, an English company headquartered at
980 Great West Road, Brentford, Middlesex, TW8 9GS, United Kingdom (“GSK”).
Codexis and GSK are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
WHEREAS, GSK possesses expertise in bioprocess development and scale up,
including commercial scale manufacture, as well as certain expertise in
biocatalyst development;
WHEREAS, Codexis possesses expertise in the engineering and optimization of
biocatalysts for use in pharmaceutical compound synthesis and manufacture;
WHEREAS, GSK seeks to collaborate with Codexis on certain biocatalysis projects
in order to develop biocatalytic approaches to synthesize compounds of interest
to GSK and to practice the Platform Technology under the licenses granted by
Codexis and in connection with a technology transfer from Codexis; and
WHEREAS, Codexis desires to grant to GSK such license and perform such
technology transfer, on the terms and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:
1.    DEFINITIONS.The terms in this Agreement with initial letters capitalized,
whether used in the singular or the plural, shall have the meaning set forth
below.
1.1    “Affiliate” means any Person that directly or indirectly is controlled
by, controls or is under common control with a Party to this Agreement. For the
purposes of this definition, the term “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) as used
with respect to a Person means (a) in the case of a corporate entity, direct or
indirect ownership of voting securities entitled to cast more than fifty percent
(50%) of the votes in the election of directors, (b) in the case of a
non-corporate entity, direct or indirect ownership of more than fifty percent
(50%) of the equity interests with the power to direct the management and
policies of such entity, or (c) any other arrangement

- 1 -

--------------------------------------------------------------------------------




whereby a Person controls or has the right to control the board of directors or
equivalent governing body or management of a corporation or other entity;
provided that, if local Applicable Law restricts foreign ownership, control
shall be established by direct or indirect ownership of the maximum ownership
percentage that may, under such local Applicable Law, be owned by foreign
interests.
1.2    “Alliance Manager” has the meaning assigned to such term in Section
2.1.2.
1.3    “Applicable Law” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, government or Regulatory Authority.
1.4    “Arising Codexis Enzyme Technology” means: (a) the amino acid sequence
and structure of any Project Enzyme developed under a Project during the TT Term
(and, if GSK exercises the Option, during the Improvements TT Term) and (b)
structure-activity data that describes the structure-activity relationship and
other characteristics of any Project Enzyme(s) noted in (a), and in each of (a)
and (b), which data and information are Controlled by Codexis during the TT Term
(and, if GSK exercises the Option, during the Improvements TT Term).
1.5    “Arising Codexis Enzyme Technology IP” means Intellectual Property which
has arisen directly from the Arising Codexis Enzyme Technology.
1.6    “Arising Codexis Process Technology” means methods of using Project
Enzymes in compound synthesis, developed under a Project during the TT Term
(and, if GSK exercises the Option, during the Improvements TT Term) and which
methods are Controlled by Codexis during the TT Term (and, if GSK exercises the
Option, during the Improvements TT Term); provided that Arising Codexis Process
Technology shall exclude technology that is generally applicable to chemical
process development and to the synthesis and scale up of small molecule
compounds and that does not specifically require the use or performance of such
Project Enzyme.
1.7    “Arising Codexis Process Technology IP” means Intellectual Property which
has arisen directly from the Arising Codexis Process Technology.
1.8    “Arising GSK Enzyme Technology” means: (a) the amino acid sequence and
structure of any Project Enzyme researched under a Project during the TT Term
and (b) structure-activity data that describes the structure-activity
relationship and other characteristics of any Project Enzyme(s) noted in (a)
and, in each of (a) and (b), which data and information are Controlled by GSK
during the TT Term.

- 2 -

--------------------------------------------------------------------------------




1.9    “Arising GSK Enzyme Technology IP” means Intellectual Property which has
arisen directly from the Arising GSK Enzyme Technology.
1.10    “Arising GSK Process Technology” means methods of using Project Enzymes
developed under a Project during the TT Term; provided that Arising GSK Process
Technology shall exclude technology that is generally applicable to chemical
process development and to the synthesis and scale up of small molecule
compounds and that does not specifically require the use or performance of such
Project Enzyme, which methods are Controlled by GSK during the TT Term.
1.11    “Arising GSK Process Technology IP” means Intellectual Property which
has arisen directly from the Arising GSK Process Technology.
1.12    “Background IP” means any and all Intellectual Property which is
Controlled by a Party and (a) exists as of the Effective Date and/or (b) arises
independently of the other Party during the Term.
1.13    “Business Day” means a day other than Saturday, Sunday or any day on
which commercial banks located in New York, New York are authorized or obligated
by Applicable Law to close.
1.14    “Calendar Quarter” means the period beginning on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date falls
and, thereafter, each successive period of three (3) consecutive calendar months
ending on March 31, June 30, September 30 or December 31.
1.15    “Calendar Year” means the period beginning on the Effective Date and
ending on December 31st of the calendar year in which the Effective Date falls,
and thereafter, each successive period of twelve (12) consecutive calendar
months commencing on January 1 and ending on December 31.
1.16    “Change of Control” means, with respect to a Party, any one of the
following events: (a) any entity or two or more entities acting in concert shall
have acquired beneficial ownership, directly or indirectly, of more than fifty
percent (50%) of the total voting power of the stock then outstanding of the
Party normally entitled to vote in elections of directors; (b) the Party
consolidates with or merges into another entity, or any entity consolidates with
or merges into the Party, in either event pursuant to a transaction in which
more than fifty percent (50%) of the total voting power of the stock outstanding
of the surviving entity normally entitled to vote in elections of directors is
not held by the parties holding at least fifty percent (50%) of such total
voting power of the Party preceding such consolidation or merger; or (c) the
Party conveys, transfers or leases all or substantially all of its assets to a
another entity that is not an Affiliate of the Party (such entity or entities in
each of (a), (b) and (c), the “Acquiring Entity”).

- 3 -

--------------------------------------------------------------------------------




1.17    “Clinical Proof of Concept” means the initial demonstration of clinical
efficacy of an Enzyme Product in a patient population demonstrated through the
conduct of a Phase 1b Clinical Trial or a Phase 2a Clinical Trial.
1.18    “Codexis Core Patents” means the Patents set forth on Exhibit 1.18.
1.19    “Codexis Core Technology” means those (i) tools, processes and methods
Controlled by Codexis; and (ii) generally applicable tools, processes and
methods which Codexis has the ability to transfer to or license to GSK, in each
of (i) and (ii) above: (a) used to identify, select, optimise, isolate, modify,
engineer, research, develop, make, have made and/or import enzymes, Covered
Enzymes and Enzymes, through the recombination and/or rearrangement and/or
mutation of genetic material for the creation of genetic diversity, using any
methods, including but not limited to Codexis Software, in silico, in vitro,
and/or in vivo technologies, (b) screening techniques, methodologies and/or
processes of using the resulting genes and/or proteins to identify and assess
their potential utility, (c) gene expression methods applicable in high
throughput screening, (d) techniques for cultivation of microorganisms, (e)
techniques for producing, harvesting, and/or purifying proteins, and (f) Codexis
Software, in each of (a) – (f) above, as described in Exhibit 1.19.
1.20    “Codexis Core Technology Improvements” means any improvement or advance
to the Codexis Core Technology practiced by Codexis or any Affiliate of Codexis
which are licensed to GSK under Section 3.2, that is generated by either Party,
or both Parties, or on behalf of either Party or both Parties, or by Codexis
with a Third Party, during the TT Term and is Controlled by Codexis, excluding
any improvement or advance to the Codexis Core Technology which arises from
GSK’s Background IP.
1.21    “Codexis Core Technology Improvements IP” means any and all Intellectual
Property which is generated by or on behalf of either Party or any Affiliate of
the Parties or jointly between the Parties or any Affiliate of the Parties which
Covers the Codexis Core Technology Improvements.
1.22    “Codexis Documentation” means any documentation disclosed by Codexis to
GSK pursuant to Article 2 (including with respect to Codexis Core Technology
Improvements or the Platform Technology), including all Codexis Methods, the
Technology Transfer Plan, and documentation related to the Codexis Software and
the documentation described in the Technology Transfer Plan and any and all
copies thereof, in whole or in part.
1.23    “Codexis Enzymes” means any Covered Enzyme which is Controlled by
Codexis and transferred to GSK pursuant to the Technology Transfer Plan. For
clarity, Codexis Enzymes does not include GSK Initial Enzymes and GSK Selected
Enzymes.
1.24    “Codexis Enzyme Patents” means the Patents set forth on Exhibit 1.24.

- 4 -

--------------------------------------------------------------------------------




1.25    “Codexis Exclusive Field” means, the use, research or development
(whether in vitro or in vivo), or commercialization of any Enzyme or Enzyme
fusion protein (except where the use of any Enzyme or Enzyme fusion protein
which is used by GSK solely: (i) as a research reagent or a research tool, or
(ii) to synthesize any GSK Compound), that: (a) effects a chemical
transformation in humans, (b) facilitates, assists or enables the action,
dispersion, absorption or bioavailability of a molecule, biologic agent, drug
product, therapeutic agent, or other compound (other than such Enzyme or Enzyme
fusion protein) in humans, or (c) transports a molecule, biologic agent, drug
product, therapeutic agent, or any other compound (other than such Enzyme or
Enzyme fusion protein) in humans, in each of cases (a) through (c) for any
purpose, including without limitation the use of Enzymes for medicinal or
therapeutic purposes, such as the treatment of lysosomal storage diseases,
removal of toxic metabolites and by-products resulting from defects in
metabolism, metabolite depletion therapy (e.g., for the treatment of cancer),
permeabilization of tissue for improved uptake of a molecule, biologic agent,
drug product, therapeutic agent, or any other compound into cells (e.g.,
hyaluronidase type application, [***], etc.), as well as combinations of the
above; provided that the Codexis Exclusive Field [***].
1.26    “Codexis Initial Enzyme(s)” means any Codexis Enzyme or any Enzyme
derived from a Codexis Enzyme or a Codexis Library which is designated as an
Initial Enzyme pursuant to a Project.
1.27    “Codexis Initial Enzyme IP” means any and all Intellectual Property
which Codexis Controls during the Term and which Covers any Codexis Initial
Enzymes.
1.28    “Codexis Library” means any collection, set or sub-set of expression
vectors containing genes Controlled by Codexis that encode for Covered Enzymes,
Enzymes or enzymes, transferred to GSK under the Technology Transfer Plan, for
the propagation of additional enzyme stock.
1.29    “Codexis Materials” means those materials disclosed or transferred to
GSK by Codexis for the practice of the Platform Technology, including (a) the
Codexis Libraries and Codexis Enzymes, and (b) the Codexis Core Technology
Improvements to which GSK is entitled pursuant to Section 2.2.9.
1.30    “Codexis Mayflower Patents” means the Patents set forth on Exhibit 1.30.
1.31    “Codexis Methods” means (a) as of the Effective Date, the methods and
protocols listed in Appendix IV of the Technology Transfer Plan, and (b) after
the Effective Date, the methods and protocols disclosed by Codexis and drafted
by Codexis, documenting all






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 5 -

--------------------------------------------------------------------------------




material methods relating to the Codexis Core Technology in sufficient detail to
enable a scientist with reasonable skills and experience in the field of protein
engineering or protein biochemistry to practice the Platform Technology. The
Codexis Methods shall include the most current and complete procedures used by
Codexis as of the date on which they are disclosed to GSK with respect to the
procedures described therein.
1.32    “Codexis Senior Management” means, as of the Effective Date, [***].
1.33    “Codexis Software” means [***], and all other software disclosed under
the Technology Transfer Plan, as amended from time to time, together with all
software Controlled by Codexis and disclosed by Codexis under this Agreement,
including all versions and improvements practiced by Codexis during the TT Term.
1.34    “Codexis Team” has the meaning assigned to it in Section 2.2.5(b).
1.35    “Collaborative Project” means any collaborative enzyme evolution project
in the GSK Exclusive Field agreed by the JSC as such prior to the commencement
of such collaborative enzyme evolution project, using the Platform Technology
where both Codexis and GSK perform the research plan to identify a GSK Selected
Enzyme.
1.36    “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, efforts consistent with the efforts and
resources normally used by a similarly situated pharmaceutical, biotechnology or
technology company in the exercise of its reasonable business discretion
relating to the development or commercialization of a product with similar
product characteristics that is of similar market potential at a similar stage
of development or commercialization, taking into account issues of efficacy,
safety, patent and regulatory exclusivity, product profile, anticipated or
approved labeling, present and future market potential, competitive market
conditions, the proprietary position of the compound or product, the regulatory
structure involved, and other technical, legal, scientific, medical or
commercial factors, and the profitability of the product, including in light of
pricing and reimbursement issues.
1.37    “Completion of Wave 1” means achievement of all the “Wave 1 Milestone
Success Criteria” as defined under the Technology Transfer Plan.
1.38    Completion of Wave 2” means achievement of all the “Wave 2 Milestone
Success Criteria” as defined under the Technology Transfer Plan.
1.39    Completion of Wave 3” means achievement of all the “Wave 3 Milestone
Success Criteria” as defined under the Technology Transfer Plan.




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 6 -

--------------------------------------------------------------------------------




1.40    “Confidential Information” means all trade secrets, processes, formulae,
Know-How, improvements, inventions, chemical or biological materials, chemical
structures, techniques, marketing plans, strategies, customer lists, suppliers,
or other information that has been created, discovered, or developed by a Party,
or has otherwise become known to a Party, or to which rights have been assigned
or licensed to a Party, as well as any other information and materials that are
deemed confidential or proprietary to or by a Party (including all information
and materials of a Party’s customers and any other Third Party and their
consultants), in each case that are disclosed by such Party to the other Party,
regardless of whether any of the foregoing are marked “confidential” or
“proprietary” or communicated to the other Party by the disclosing Party in
oral, written, graphic or electronic form.
1.41    “Controlled” or “Controls” means, when used in reference to an item or
to Intellectual Property rights, the legal authority or right of a Party (or any
of its Affiliates) (whether by ownership, assignment or by license, other than
pursuant to this Agreement) to grant the right to use such item or a license or
sublicense of such Intellectual Property rights to the other Party, or to
otherwise disclose proprietary or trade secret information to such other Party,
without violating any Applicable Law, breaching the terms of any agreement with
any Third Party, or misappropriating the proprietary or trade secret information
or other Know-How of a Third Party.
1.42    “Cover” or “Covers” means a particular item or method claimed in any
Intellectual Property that, but for a license under or ownership right in such
Intellectual Property, the use, making, having made, offering for sale, sale,
importation, or other exploitation of such item would infringe or misappropriate
such Intellectual Property (assuming, in the case of pending Patent
applications, that such pending Patent applications were issued Patents).
1.43    “Covered Enzyme” means any immature or mature peptide or protein,
including derivatives, with enzymatic or biocatalytic activity Covered by the
Licensed IP pursuant to this Agreement.
1.44    “Dollar” or “$” means the lawful currency of the United States.
1.45    “Embargo Period” means the period beginning on the Effective Date and
continuing until and ending on the five (5) year anniversary of the Effective
Date.
1.46    “Enzyme” means any immature or mature peptide or protein, including
derivatives, with enzymatic or biocatalytic activity derived from the use of the
Platform Technology pursuant to this Agreement.
1.47    “Enzyme Product” means any of: (a) Licensed Enzyme Therapeutic Product,
(b) Licensed Diagnostic Product, (c) Licensed Accessory Product, (d) Licensed
Prophylactic Product, or (e) Licensed Other Therapeutic Product.

- 7 -

--------------------------------------------------------------------------------




1.48    “FDA” means the U.S. Food and Drug Administration, or any successor
agency thereto.
1.49    “Field” means (a) the manufacture and commercialization of compounds,
molecules and products (including, but not limited to, Licensed Products) for
the treatment of any human disease or medically treatable human condition;
(b) the prophylaxis, diagnosis, or treatment of any human disease or medically
treatable human condition; and (c) the research and development of compounds,
molecules and products (including, but not limited to, Licensed Products) for
the treatment of any human disease or medically treatable human condition.
1.50    “Final Round of Enzyme Evolution” means that final one (1) Round of
Enzyme Evolution in the series of successive Rounds of Enzyme Evolution in which
the GSK Selected Enzyme was identified.
1.51    “First Commercial Sale” means the first sale of a Licensed Product in a
given country or other regulatory jurisdiction in the Territory by or on behalf
of GSK, its Affiliates or sublicensees to a Third Party, after receipt of
Regulatory Approval (including pricing approval, to the extent required for sale
of Licensed Products in a given country or regulatory jurisdiction, and the
completion of any necessary labeling negotiations that may be required after
Regulatory Approval and such pricing approval) for Licensed Products in such
country or regulatory jurisdiction. First Commercial Sale shall specifically
exclude sales or transfers for clinical study purposes or compassionate use,
named-patient, indigent patient or similar uses, if such uses do not result in
monetary compensation to GSK above the cost of goods.
1.52    “First Production Run” means the use of a Licensed Collaborative Project
GSK Selected Enzyme or a Licensed GSK Sole Project GSK Selected Enzyme in the
synthesis of a GSK Compound (a) for use in clinical trials or (b) for commercial
sales.
1.53    “FTE” means the equivalent of the work performed after the Effective
Date of one (1) Codexis scientist or one (1) GSK scientist, full time for one
(1) year. In no event will one (1) person count for more than one (1) FTE in any
Calendar Year.
1.54    “Fully Burdened Cost” means [***]. For the avoidance of doubt, the
calculation of “Fully Burdened Cost” shall exclude for all purposes the cost of
any and all materials supplied by GSK. [***].










[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 8 -

--------------------------------------------------------------------------------




1.55    “Generic Version” means, with respect to a Pharmaceutical Product, a
product meeting all of the following criteria: (a) such product contains the
same active pharmaceutical ingredient(s) in the same dosage form and the same
formulation as is contained in such Pharmaceutical Product, and (b) such product
is A/B Rated with respect to such Pharmaceutical Product. For the purposes of
this definition, “A/B Rated” means, inside the United States, “therapeutically
equivalent” as evaluated by the FDA, applying the definition of “therapeutically
equivalent” set forth in the preface to the then-current edition of the FDA
publication “Approved Drug Products With Therapeutic Equivalence Evaluations”
and, outside the United States, such equivalent determination by the applicable
Regulatory Authorities as is necessary to permit pharmacists or other
individuals authorized to dispense pharmaceuticals under Applicable Law to
substitute one product for another product in the absence of specific
instruction from a physician or other authorized prescriber under Applicable
Law.
1.56    “Good Clinical Practices” or “GCP” means the then-current international
ethical and scientific quality standards for designing, conducting, recording
and reporting trials that involve the participation of human subjects. In the
United States, GCP shall be based on Good Clinical Practices established through
FDA guidance (including ICH E6) and, outside the United States, GCP shall be
based on ICH E6.
1.57    “Good Laboratory Practices” or “GLP” means the then-current Good
Laboratory Practice (or similar standards) for the performance of laboratory
activities for pharmaceutical products as are required by applicable Regulatory
Authorities or Applicable Law. In the United States, Good Laboratory Practices
are established through FDA regulations (including 21 C.F.R. Part 58), FDA
guidance, FDA current review and inspection standards and current industry
standards.
1.58    “Good Manufacturing Practices” or “GMP” means the then-current Good
Manufacturing Practices for the manufacture of products as are required by
applicable Regulatory Authorities or Applicable Law. In the United States, GMP
shall be as defined under the rules and regulations of the FDA, as the same may
be amended from time to time.
1.59    “GSK Compound” means any compound which is Controlled by GSK or its
Affiliates [***], in any form including, but not limited to the final active
pharmaceutical ingredient (i.e., an API) form (but excluding, for clarity, any
Enzyme).
1.60    “GSK Exclusive Field” means the development and/or use of any Enzyme for
the synthesis of any GSK Compound, within the Field.
1.61    “GSK Existing Pharmaceutical Product” means any GSK product containing a
GSK Compound which has obtained Regulatory Approval and where the first such GSK
product sold in a Major Market Country did not include the use of a GSK Selected
Enzyme within the route of synthesis of the GSK Compound included within the
product.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 9 -

--------------------------------------------------------------------------------




1.62    “GSK Initial Enzyme(s)” means any enzyme (which for clarity is not an
“Enzyme”) that is provided by GSK and which is designated as an Initial Enzyme
pursuant to a Project excluding, for clarity, Enzymes derived from a Codexis
Enzyme or a Codexis Library.
1.63    “GSK Project Library” means any collection, set or sub-set of Enzymes
and/or expression vectors containing genes that encode for Enzymes derived from
a Project.
1.64    “GSK Selected Enzyme” means an Enzyme derived from an Initial Enzyme and
has been selected by GSK from a Project for use pursuant to this Agreement to
synthesize any GSK Compound.
1.65    “GSK Sole Project” means any Enzyme evolution project that was initiated
using a GSK Initial Enzyme or a Codexis Initial Enzyme, conducted in the GSK
Exclusive Field by GSK or any Affiliate of GSK, whether or not in collaboration
with any Third Party permitted under this Agreement, using the Platform
Technology which may involve limited Codexis’ participation (which, for clarity,
would not constitute such level of participation that the JSC would otherwise
deem such participation as constituting a Collaborative Project).
1.66    “GSK Team” shall have the meaning assigned to it in Section 2.2.5(a).
1.67    “IFRS” means the International Financial Reporting Standards.
1.68    “Improvements TT Term” means the period beginning on the expiration of
the TT Term and continuing until and ending on the earlier of (a) the
Improvements TT Term Expiration Date, (b) the date on which GSK fails to timely
pay an Annual Option Fee in accordance with Section 7.2 or (c) the early
termination of this Agreement by Codexis in accordance with Sections 11.2 or
11.4.
1.69    “Improvements TT Term Expiration Date” means, if GSK exercises the
Option under Section 3.5.2 and timely pays the First Annual Option Fee and each
Annual Option Fee set forth in Section 7.2, the three (3) year anniversary of
the TT Term Expiration Date or a later date if the Improvements TT Term is
extended in accordance with Section 3.5.4.
1.70    “Initial Enzyme” means any GSK Initial Enzyme or Codexis Initial Enzyme
contributed to a Project which is selected to undergo Initial Enzyme
Optimisation.
1.71    “Initial Enzyme Optimisation” means the process of optimising Initial
Enzymes for desired characteristics directly using the Platform Technology in
any Project.
1.72    “Initial Technology Transfer Inventory” means all of the items set out
in Appendix I of the Technology Transfer Plan.
1.73    “Initial Training” has the meaning assigned to such term in Section
2.2.6.

- 10 -

--------------------------------------------------------------------------------




1.74    “In-License Agreements” means the agreements set forth in Exhibit 1.74
in the versions sent by Codexis to GSK in an e-mail(s) dated July 7, 2014.
1.75    “In-Licensed IP” means the In-Licensed Patents and any In-Licensed
Know-How.
1.76    “In-Licensed Know-How” means all Know-How of Third Parties Controlled by
Codexis as of the Effective Date and licensed to Codexis pursuant to the
In-License Agreements, in each case that Covers the Codexis Documentation, the
Codexis Materials, the Codexis Software or the practice of the Platform
Technology.
1.77    “In-Licensed Patents” means all Patents of Third Parties Controlled by
Codexis as of the Effective Date and licensed or sub-licensed to Codexis
pursuant to the In-License Agreements, in each case, that Cover the Codexis
Documentation, the Codexis Materials, the Codexis Software or the practice of
the Platform Technology, set forth on Exhibit 1.77.
1.78    “Intellectual Property” means Patents, Know-How, copyrights and
software, including all applications for registration for the foregoing and all
other similar proprietary rights as may exist anywhere in the world.
1.79    “Invention” means any discovery, invention, contribution, method,
finding, or improvement, whether or not patentable, and all related Know-How.
1.80    “Invoice” means any invoice submitted to GSK by Codexis under this
Agreement, produced in accordance with GSK’s processing requirements, as set
forth in Exhibit 1.80.
1.81    “Know-How” means non-public materials and technical information,
including techniques, methods, processes, technology, recipes, designs,
equipment configurations and uses, biological samples, compounds and cell lines,
and biological, chemical, pharmacological, toxicological, clinical, assay and
related trade secrets, and manufacturing data, preclinical and clinical data,
the specifications of ingredients, the manufacturing processes, formulation,
specifications, sourcing information, quality control and testing procedures,
and related know-how and trade secrets.
1.82    “Licensed Additional Codexis IP” means Licensed Additional Codexis
Know-How and Licensed Additional Codexis Patents.
1.83    “Licensed Accessory Product” means [***].






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 11 -

--------------------------------------------------------------------------------




1.84    “Licensed Additional Codexis Know-How” means any and all Know-How which
(a) Codexis or any Codexis Affiliate comes to Control during the TT Term (and,
if GSK exercises the Option, during the Improvements TT Term) and (b) which
Covers (i) the Platform Technology, (ii) Arising Codexis Enzyme Technology,
(iii) Arising Codexis Process Technology, (iv) any Codexis Core Technology
Improvements, (v) the Codexis Documentation and (vi) Codexis Materials.
1.85    “Licensed Additional Codexis Patents” means any and all Patents which
(a) Codexis or any Affiliate comes to Control during the TT Term (and, if GSK
exercises the Option, during the Improvements TT Term) and (b) which Covers (i)
the Platform Technology, (ii) Arising Codexis Enzyme Technology, (iii) Arising
Codexis Process Technology, or (iv) any Codexis Core Technology Improvements.
1.86    “Licensed Collaborative Project GSK Selected Enzyme” means any GSK
Selected Enzyme arising from a Collaborative Project.
1.87    “Licensed Diagnostic Product” means [***].
1.88    “Licensed Enzyme Therapeutic Product” means [***].
1.89    “Licensed GSK Sole Project GSK Selected Enzyme” means any GSK Selected
Enzyme arising from a GSK Sole Project.
1.90    “Licensed IP” means (a) the Licensed Patents, (b) the In-Licensed
Patents, (c) the Licensed Know-How, (d) the In-Licensed Know-How, (e) the
Licensed Additional Codexis Know-How, and (f) the Licensed Additional Codexis
Patents.
1.91    “Licensed Know-How” means any Know-How Controlled by Codexis as of the
Effective Date which is disclosed or provided to GSK hereunder in accordance
with Section 2.2.3, including the Codexis Documentation, Codexis Materials and
Codexis Software but only to the extent existing as of the Effective Date.
1.92    “Licensed Other Therapeutic Product” means [***].
1.93    “Licensed Patents” means (a) the Codexis Core Patents and (b) the
Codexis Enzyme Patents.








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 12 -

--------------------------------------------------------------------------------




1.94    “Licensed Product” means an Enzyme Product and/or a Pharmaceutical
Product.
1.95    “Licensed Prophylactic Product” means [***].
1.96    “Losses” means any claim, threatened claim, suit, proceeding, liability,
loss, damage, expense (including reasonable legal expenses, costs of litigation,
and attorneys’ fees) or judgment, whether for money or equitable relief, of any
kind.
1.97    “Major Market Country” means [***].
1.98    “Net Sales” means gross invoiced sales of the Licensed Product to Third
Parties, in each quarter less the following deductions from such gross amounts
which are actually incurred, allowed, paid, accrued or specifically allocated to
the extent that such amounts are deducted from gross invoiced sales amounts as
reported in financial statements in accordance with the International Financial
Reporting Standards (“IFRS”), applied on a consistent basis:
1.98.1    credits or allowances actually granted for damaged Licensed Product,
returns or rejections of Licensed Product, price adjustments, and billing
errors;
1.98.2    governmental and other rebates (or equivalents thereof) to national,
state/provincial, local and other governments, their agencies and purchasers,
and reimbursers, or to trade customers;
1.98.3    normal and customary trade, cash and quantity discounts, allowances,
and credits actually allowed or paid;
1.98.4    commissions allowed or paid to Third Party distributors, brokers or
agents other than sales personnel, sales representatives and sales agents;
1.98.5    transportation costs, including insurance, for outbound freight
related to delivery of Licensed Product to the extent included in the gross
amount invoiced;
1.98.6    sales taxes, value added taxes, and other taxes directly linked to the
sales of Licensed Product to the extent included in the gross amount invoiced;
and
1.98.7    any other items actually deducted from gross invoiced sales amounts as
reported in financial statements in accordance with the IFRS, applied on a
consistent basis.






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 13 -

--------------------------------------------------------------------------------




For purposes of this definition, the Licensed Product shall be considered “sold”
and “deductions” allowed when recorded as invoiced in financial statements
prepared in accordance with IFRS.
1.99    “On-Site Training” has the meaning assigned to such term in Section
2.2.7.
1.100    “Patent(s)” means (a) patents and patent applications anywhere in the
world, (b) all divisionals, continuations, continuations in-part thereof or any
other patent application claiming priority, or entitled to claim priority,
directly or indirectly to (i) any such patents or patent applications, or (ii)
any patent or patent application from which such patents or patent applications
claim, or is entitled to claim, direct or indirect priority, and (c) all patents
issuing on any of the foregoing anywhere in the world, together with all
registrations, reissues, re-examinations, patents of addition, renewals,
substitutions, validations, and re-validations, supplemental protection
certificates or extensions of any of the foregoing anywhere in the world, and
(d) all provisional and any other priority patent applications filed worldwide.
1.101    “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, business trust, joint venture, governmental authority,
association or other entity.
1.102    “Pharmaceutical Product” means any product containing a GSK Compound
that includes a GSK Selected Enzyme within its route of synthesis, and which has
been formulated into such product.
1.103    “Phase 1b Clinical Trial” means a pilot human clinical trial usually
conducted in patients diagnosed with the disease, or condition for which the
study drug is intended, who demonstrate some biomarker, surrogate, or possible
clinical outcome.
1.104    “Phase 2a Clinical Trial” means a human clinical trial, the principal
purpose of which is a determination of efficacy and safety, in the target
population, at the intended clinical dose or doses, to confirm the optimal
manner of use.
1.105    “Platform Technology” means (a) the Codexis Core Technology, (b) the
Codexis Enzymes and (c) the Codexis Libraries which are provided to GSK by
Codexis under this Agreement in such a state and condition and in the detail
which are necessary to enable a scientist with reasonable skills and experience
in the field of protein engineering or protein biochemistry to use, identify,
select, optimise, isolate, modify, engineer, research, develop, make, have made
and/or import any Enzyme, in each of (a), (b) and (c), that (i) is described in,
and embodies the subject matter of, the Codexis Documentation, and (ii) uses the
Codexis Materials and the Codexis Software.
1.106    “Project” means any GSK Sole Project or Collaborative Project.




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 14 -

--------------------------------------------------------------------------------




1.107    “Project Enzyme” means any Enzyme derived from an Initial Enzyme
arising from a Round of Enzyme Evolution.
1.108    “Prosecution” means the preparation, drafting, filing, prosecution
(including any interferences, reissue proceedings, reexaminations, inter partes
reviews, post-grant reviews, oppositions and Patent office appeals) and
maintenance of Patents in the Territory. When used as a verb, “Prosecute” means
to engage in Prosecution.
1.109    “Regulatory Approval(s)” means, with respect to any Licensed Product in
any jurisdiction, all approvals from any Regulatory Authority necessary for the
commercial manufacture, marketing and sale of any product containing such
Licensed Product in such jurisdiction in accordance with Applicable Law,
including without limitation, receipt of pricing and reimbursement approvals,
where required.
1.110    “Regulatory Authority” means any national or supranational governmental
authority, including without limitation the FDA, that has responsibility in
countries in the Territory over the development and/or commercialization of any
Licensed Product, as applicable.
1.111    “Regulatory Filings” means any and all regulatory applications,
filings, approvals and associated correspondence required to develop any
Licensed Product in each country or jurisdiction in the Territory.
1.112    “Restricted Enzyme” means any immature or mature peptide or protein
with enzymatic or biocatalytic activity, or any vector that encodes for any such
peptide or protein, listed in Exhibit 1.112, which list as of the Effective Date
will be provided in accordance with Section 3.7.1. During the Term, Exhibit
1.112 may be revised in accordance with Section 3.7.1.
1.113    “Round(s) of Enzyme Evolution” means round of Initial Enzyme
Optimisation conducted during a Project resulting in Project Enzymes comprising
a GSK Project Library.
1.114    “Royalty Term” means, on a country-by-country and Enzyme
Product-by-Enzyme Product basis, the period commencing as of the date of First
Commercial Sale of such Enzyme Product in such country and ending upon [***]:
(a) [***] years after the date of First Commercial Sale of such Enzyme Product
in such country, and (b) the date of expiration of the last to expire Valid
Claim of the last to expire Patent that claims the composition of matter or
method of use of the Enzyme Product that would be infringed by the manufacture,
use or sale of such Enzyme Product in such country, but for the licenses granted
to GSK under this Agreement.
1.115    “Scientific Lead” shall have the meaning assigned to it in Section
2.1.1.




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 15 -

--------------------------------------------------------------------------------




1.116    “Technology Transfer” means (a) the transfer of the Codexis
Documentation, Codexis Software and Codexis Materials and (b) the training with
respect to the Platform Technology, in each case to be conducted in accordance
with the Technology Transfer Plan and Article 2.
1.117    “Technology Transfer Plan” means that plan for the Technology Transfer
as mutually agreed between the Parties and set forth in Exhibit 1.117 as of the
Effective Date and as may be amended by the Parties during the TT Term in
accordance with Section 2.2.4, itemising each Party’s responsibilities and
obligations, the activities to be performed by each Party, and a timeline for
performance of such activities, in connection with the Technology Transfer from
Codexis to GSK to fully implement the Platform Technology within GSK.
1.118    “Territory” means worldwide.
1.119    “Third Party” means any Person other than GSK and Affiliates of GSK,
and Codexis and Affiliates of Codexis.
1.120    “TT Term” means the period beginning on the Effective Date and ending
on the earlier of (a) the date on which Codexis receives notification from GSK,
in accordance with Section 7.3, of Completion of Wave 3, (b) the third (3rd)
anniversary of the Effective Date, or (c) the date GSK initiates the first GSK
Sole Project that is not a Technology Transfer Project and for which GSK will
provide prompt notification to Codexis of such initiation date.
1.121    “TT Term Expiration Date” means the earlier of (a) the date on which
Codexis receives notification from GSK, in accordance with Section 7.3, of
Completion of Wave 3, (b) the third (3rd) anniversary of the Effective Date, or
(c) the date GSK initiates the first GSK Sole Project that is not a Technology
Transfer Project and for which GSK will provide prompt notification to Codexis
of such initiation date.
1.122    “Upfront Payment” shall have the meaning assigned to it in Section 7.1.
1.123    “United States” or “U.S.” means the United States of America and all
its territories and possessions.
1.124    “Valid Claim” means either (a) a claim of an issued and unexpired
Patent which has not been held permanently revoked, unenforceable or invalid by
a decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal and that is not
admitted to be invalid or unenforceable through reissue, disclaimer or otherwise
(i.e., only to the extent the subject matter is disclaimed or is sought to be
deleted or amended through reissue), or (b) a claim of a pending Patent
application that has not been abandoned, finally rejected or expired without the
possibility of appeal or refiling.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 16 -

--------------------------------------------------------------------------------




1.125    “Wave” means each phase of the Technology Transfer noted as Wave 1,
Wave 2 and Wave 3 of the Technology Transfer Plan in force as of the Effective
Date, and from time-to-time during the TT Term.
1.126    Additional Definitions. Each of the following terms has the meaning set
forth in the corresponding section of this Agreement indicated below:
Definition:
Section:
AAA
12.3
A/B Rated
1.55
Acquiring Entity
1.16
Agreement
Preamble
Annual Option Fee
7.2
Bankruptcy Code
11.3
Breaching Party
11.2
Challenging Party
11.4
Codexis
Preamble
Codexis Indemnitees
10.1
Codexis Patents
6.5.2
Covered Patent Claim
3.1.3
Cure Period
11.2
Disclosing Party
9.1
Dispute
12.1
Effective Date
Preamble
Exclusive Option
3.5.1
First Annual Option Fee
7.2
Force Majeure
13.4
GSK
Preamble
GSK Indemnitees
10.2
GSK Patents
6.5.3
Indemnification Claim
10.3
Indemnitee
10.3
Indemnitor
10.3
Infringement Action
6.6.1
Joint Steering Committee or JSC
5.1.1
Lactosan
3.4.6
Material
2.5
Material Transfer Record Form
2.5
Non-Breaching Party
11.2
Non-Exclusive Option
3.5.1
Non-Solicitation Period
13.1
Option
3.5.1


- 17 -

--------------------------------------------------------------------------------




Definition:
Section:
Option Period
3.5.2
Parties
Preamble
Party
Preamble
Patent Challenge
11.4
Patent Claim
3.1.3
Patent Committee
5.2.1
Patent Committee Embargo License Period
3.1.4(a)
Potentially Restricted Enzyme
3.7.1
Project Team
5.1.3
Receiving Party
9.1
Royalties
7.9
Technology Transfer
1.116
Technology Transfer Project
2.3
Technology Transfer Project Activities
2.3
Technology Transfer Project Plan
2.3
Term
11.1
Termination Audit Right
11.5.3
Terminated Country
11.5.2
Transferor
2.5
Transferee
2.5



2.    TECHNOLOGY TRANSFER AND PROJECTS
2.1    Management of Technology Transfer; Projects; Alliance.
2.1.1    Scientific Lead. Each Party shall designate in writing within fifteen
(15) days after the Effective Date, a “Scientific Lead” with all necessary
scientific skill and expertise to fulfil such role in accordance with this
Article 2, to be the primary contact for such Party responsible for managing
day-to-day communications between the Parties with respect to the technical
aspects of the Technology Transfer and other scientific and technical activities
set forth in this Agreement, including responsibility for scheduling
teleconferences and coordinating meetings and technical support as required
hereunder. Each Party may respectively appoint a substitute Scientific Lead to
represent it under this Section 2.1.1.
2.1.2    Alliance Manager. Each Party shall designate in writing within fifteen
(15) days after the Effective Date, an “Alliance Manager” with all necessary
business skill and expertise as necessary to be the primary contact for such
Party as regards all business development and/or contract-related communications
between the Parties for all matters in connection with this Agreement, outside
of the purview of the technical matters for which the Scientific Leads are
responsible. The Alliance Managers shall be responsible for initially

- 18 -

--------------------------------------------------------------------------------




addressing any finance, legal and business issues that may arise. Each Party may
respectively appoint a substitute Alliance Manager to represent it under this
Section 2.1.2.
2.1.3    Limitations. The Scientific Leads and the Alliance Managers shall not
have the authority to amend, modify or waive compliance with this Agreement,
through meeting minutes, e-mails or otherwise.
2.2    Technology Transfer.
2.2.1    Codexis Methods. Except for the protocols listed under the heading
“Protocols to be Generated in the Context of Training during Technology
Transfer” in Appendix IV of the Technology Transfer Plan, Codexis shall provide
the Codexis Methods within thirty (30) days after the Effective Date.
2.2.2    Codexis Technology Transfer. Codexis shall transfer to GSK the Initial
Technology Transfer Inventory and: (a) the Codexis Materials, (b) the Codexis
Documentation, and (c) the Codexis Software, each in accordance with the
Technology Transfer Plan. The Parties shall perform the Technology Transfer
during the TT Term pursuant to the timelines under the Technology Transfer Plan.
2.2.3    Technology Transfer Plan. Upon the Effective Date the Parties shall
commence the Technology Transfer in sequential order of Waves as described in,
and in accordance with, the Technology Transfer Plan. Each Party shall perform
the activities assigned to such Party under the Technology Transfer Plan at the
sites identified in Section 2.2.6 and 2.2.7 and shall perform all such
activities in compliance with Applicable Law. Notwithstanding anything to the
contrary, subject to any updates to the Technology Transfer Plan pursuant to
Section 2.2.4, Codexis shall not be obligated to transfer to GSK any information
and/or materials not described in the Technology Transfer Plan.
2.2.4    Updates to Technology Transfer Plan. In the event that errors and/or
omissions in the Technology Transfer Plan are discovered by GSK and/or Codexis
during the TT Term and the Parties mutually agree to update the Technology
Transfer Plan pursuant to any reasonable scientific rationale agreed between the
Parties to enable GSK to practice the Platform Technology, the Parties shall
then update the Technology Transfer Plan accordingly.
2.2.5    Technology Transfer Teams. In order to effect Section 2.2:
(a)    GSK shall identify a Technology Transfer team of personnel and in such
numbers as it may so determine (the “GSK Team”) to participate in each Wave of
the Technology Transfer. GSK shall change any member(s) of the GSK Team in its
sole discretion at any time. The GSK Team shall have all reasonable skills and
experience in the field of protein engineering to perform the Technology
Transfer.

- 19 -

--------------------------------------------------------------------------------




(b)    Codexis shall identify a Technology Transfer team to lead the GSK Team in
each Wave of the Technology Transfer, including the Initial Training and the
On-Site Training [***] (the “Codexis Team”) as detailed in the Technical
Transfer Plan. Codexis, in its sole discretion, may change any member(s) of the
Codexis Team at any time. Each member of the Codexis Team shall have all
necessary scientific experience and expertise to perform the Technology
Transfer.
2.2.6    Initial Training at Codexis’ Facility. After the Effective Date, the
GSK Team will participate in Wave 2 of Technology Transfer at Codexis’ facility
in Redwood City, California, which training shall be completed as outlined in
the Technology Transfer Plan (the “Initial Training”). GSK shall bear its own
costs and expenses of participating in such Initial Training.
2.2.7    On-Site Training at GSK’s Upper Merion West Campus Facility. On an
agreed-upon date, promptly following Completion of Wave 1 the Codexis Team and
the GSK Team will participate in Wave 2 Technology Transfer activities at a GSK
facility in Upper Merion West Campus facility (or any other GSK facility
nominated by GSK in the greater Philadelphia region). Codexis shall bear its own
costs and expenses of providing such training (the “On-Site Training”). The
On-Site Training shall be conducted by the Codexis Team in accordance with the
Technology Transfer Plan. The On-Site Training shall include training on all
items identified in the Technology Transfer Plan as required at the On-Site
Training.
2.2.8    Acceptance by GSK of the Initial Technology Transfer Inventory;
Completion of Technology Transfer. The Initial Technology Transfer Inventory to
be transferred in accordance with the Technology Transfer Plan shall be deemed
to have been accepted by GSK [***] (the “Initial Technology Transfer Inventory
Acceptance Criteria”). In the event that any item in the Initial Technology
Transfer Inventory fails to meet the Initial Technology Transfer Inventory
Acceptance Criteria, GSK shall notify Codexis in writing [***]. In the event
that any item of the Initial Technology Transfer Inventory fails to meet the
Initial Technology Transfer Inventory Acceptance Criteria and GSK so notifies
Codexis of such, Codexis shall promptly provide replacements for any item of the
Initial Technology Transfer Inventory which shall meet the Initial Technology
Transfer Inventory Acceptance Criteria. The Technology Transfer will have been
completed when each item of the Initial Technology Transfer Inventory and each
step in the Technology Transfer Plan has been successfully completed[***].
2.2.9    Codexis Core Technology Improvements, Arising Codexis Enzyme Technology
and Arising Codexis Process Technology During the TT Term.






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 20 -

--------------------------------------------------------------------------------




(a)    Initial Disclosure. Within [***] days after the end of the Calendar
Quarters ending June 30 and December 31:
(i)    during the TT Term and, if GSK exercises the Option, during the
Improvements TT Term, Codexis’ Alliance Manager shall disclose to GSK’s Alliance
Manager [***] Codexis Core Technology Improvements by or on behalf of Codexis,
or any Affiliate of Codexis and [***] corresponding Licensed Additional Codexis
IP during the applicable half year period, if any; and
(ii)    during the TT Term, Codexis’ Alliance Manager shall disclose to GSK’s
Alliance Manager [***] Arising Codexis Enzyme Technology and/or Arising Codexis
Process Technology by or on behalf of Codexis, or any Affiliate of Codexis and
[***] corresponding Licensed Additional Codexis IP during the applicable half
year period, if any.
(b)    Subsequent Disclosure. If the GSK Alliance Manager requests further
information regarding Codexis Core Technology Improvements, Arising Codexis
Enzyme Technology and/or Arising Codexis Process Technology by or on behalf of
Codexis, or any Affiliate of Codexis, and [***] corresponding Licensed
Additional IP during the TT Term and, if GSK exercises the Option, during the
Improvements TT Term, and corresponding Licensed Additional Codexis IP disclosed
to GSK in accordance with Section 2.2.9(a), GSK shall, within [***] days after
receipt of the initial disclosure of Codexis Core Technology Improvements by
Codexis pursuant to Section 2.2.9(a) request the disclosure of such further
information Controlled by Codexis, and with respect to Section 2.2.9(a), in
sufficient detail as reasonably necessary for GSK to make a decision as to
whether to exercise its rights pursuant to Section 3.5.2 to obtain a license to
such Codexis Core Technology Improvements and corresponding Licensed Additional
Codexis IP. All information, documents and other materials disclosed by Codexis
to GSK pursuant to this Section 2.2.9 shall constitute the Confidential
Information of Codexis.
(c)    Disclosure of Codexis Core Technology Improvements During the TT Term
and, if GSK exercises the Option, during the Improvements TT Term. During the TT
Term and, if GSK exercises the Option, during the Improvements TT Term, GSK
shall have [***] days after the disclosure of such further information relating
to the Codexis Core Technology Improvements and corresponding Licensed
Additional Codexis IP pursuant to Section 2.2.9(b) to request in writing that
Codexis disclose such Codexis Core Technology Improvement(s) and [***]
corresponding Licensed Additional Codexis IP to GSK. If GSK makes such request
during such period, Codexis shall disclose such Codexis Core Technology and
Licensed Additional Codexis IP to GSK as promptly as possible, and in any event
no later than within [***] days and such Codexis Core Technology and Licensed
Additional Codexis IP shall be deemed licensed to GSK under Section 3.2.1.




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 21 -

--------------------------------------------------------------------------------




(d)    Role of Scientific Lead. For one (1) Calendar Year following the end of
the TT Term, and during the Improvements TT Term, if GSK exercises the Option,
Codexis shall make its Scientific Lead reasonably available to provide
telephonic or web-based advisory technical support and assistance to GSK in
GSK’s practice of the Platform Technology pursuant to the licenses granted
pursuant to Section 3.5.3.
2.2.10    Arising GSK Enzyme Technology and Arising GSK Process Technology
During the TT Term.
(a)    Initial Disclosure. Within [***] days after the end of the Calendar
Quarters ending June 30 and December 31, during the TT Term, GSK shall disclose
to Codexis’ Alliance Manager [***] Arising GSK Enzyme Technology and Arising GSK
Process Technology, if any.
(b)    Subsequent Disclosure. If the Codexis Alliance Manager requests further
information regarding Arising GSK Enzyme Technology and/or Arising GSK Process
Technology, Codexis shall, within [***] days after receipt of the initial
disclosure of such Arising GSK Enzyme Technology and/or such Arising GSK Process
Technology by GSK pursuant to Section 2.2.10(a) request the disclosure of such
further information Controlled by GSK.
2.3    Technology Transfer Projects. During the TT Term, the Parties shall
conduct at least four (4) Projects as set forth in the Technology Transfer Plan
(each, a “Technology Transfer Project”) pursuant to the terms of written project
plans (each, a “Technology Transfer Project Plan”) agreed upon and approved by
the JSC at appropriate times during the TT Term in light of the schedule set
forth in the Technology Transfer Plan. The Parties acknowledge and agree that
Technology Transfer Projects [***] (as described in the Technology Transfer
Plan) shall be [***], and Technology Transfer Projects [***] (as described in
the Technology Transfer Plan) shall be [***]. Subject to Article 7, each Party
shall be solely responsible for all costs and expenses arising from activities
performed by such Party pursuant to the Technology Transfer Project Plans
(“Technology Transfer Project Activities”). Each such Technology Transfer
Project shall be deemed completed upon satisfaction of the criteria for such
project as set forth in the Technology Transfer Plan.
2.4    New Projects. Upon reasonable request by GSK during the TT Term, the JSC
shall meet to discuss in good faith one or more additional Collaborative
Projects to be conducted by the Parties under this Agreement. If the JSC agrees
that any such Collaborative Project shall be performed by the Parties, the
Parties shall prepare in good faith a written research plan for such
Collaborative Project and submit such written research plan to the JSC for
approval. If the JSC approves such Collaborative Project, the written research
plan will automatically be made a part of this Agreement.




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 22 -

--------------------------------------------------------------------------------




2.5    Transfers of Materials. In the event that the Parties mutually agree that
a transfer of any biopharmaceutical, biological, chemical or other material
(“Material(s)”) from GSK or Codexis (the “Transferor”) to Codexis or GSK (as
applicable) (the “Transferee”) is necessary or desirable to facilitate the
Parties’ collaborative activities pursuant to this Agreement, except where
Codexis Materials are transferred by Codexis to GSK pursuant to the Technology
Transfer Plan (which in all cases shall be itemised and recorded in writing,
such written records to be sent to GSK for confirmation of receipt of all such
items), the Parties shall document such transfer using the material transfer
record form set out in Exhibit 2.5 (the “Material Transfer Record Form”) and the
Transferor shall effect such transfer in accordance with the following
provisions:
2.5.1    the Transferor shall complete and submit to the Transferee for
counter-signature, the Material Transfer Record Form prior to the transfer of
the Material.
2.5.2    both Parties warrant that they have the full right and authority to
transfer the Materials to the Transferee for use within the contemplated
research program.
2.5.3    the Material and related information provided by Transferor will remain
the property of Transferor or remain under the control of Transferor and will be
kept securely by Transferee and will not be provided by Transferee, without the
prior written consent of Transferor, to any Third Party.
2.5.4    the Transferee shall only use the Material for the purpose of the
performing the applicable work as laid out under any applicable Project or in
connection with the Platform Technology, in each case in accordance with
Applicable Law.
2.5.5    the Transferee acknowledges that the Material is experimental in nature
and provided “AS IS.”
2.5.6    the Transferee shall use the Material at its own risk and in accordance
with Applicable Law and any safety instructions provided by the Transferor.
2.5.7    all right title and interest in Materials transferred in accordance
with this Section 2.5 shall remain vested in the Transferor and the Transferee
shall gain no right, title or interest of any sort, other than as may be granted
to the Transferee pursuant to the rights and licenses in this Agreement, in such
Material.
2.6    Project Reporting. At each JSC meeting or as otherwise agreed between the
Parties (but in no event less than once per Calendar Quarter), each Party will
provide the JSC with presentations regarding the Technology Transfer Project
Activities performed by it, including a summary of results relating to each
Technology Transfer Project.

- 23 -

--------------------------------------------------------------------------------






2.7    Post- Project Enzyme Supply.
2.7.1    Request, Audit and Supply Terms. Subject to the limitations in Section
2.7.2, GSK, during the Term, may request that Codexis supply to GSK any Enzyme
for use in any Project. Prior to obtaining supply of any Enzyme from Codexis,
GSK shall have the right to perform a quality and technical audit of Codexis’
manufacturing facility to determine such facility’s suitability for manufacture
of the Enzyme and compliance with Applicable Law, including without limitation,
whether such facility (a) holds necessary permits and licenses; and (b)
maintains such Good Laboratory Practices and/or Good Manufacturing Practices, in
each case as may be applicable to the Enzyme to be obtained from Codexis. If GSK
elects to proceed with obtaining supply from Codexis after satisfactory
completion of the audit, the Parties shall negotiate in good faith to agree to
mutually acceptable commercial supply and quality terms, defining the roles and
responsibilities related to Codexis’ manufacture and delivery of the Enzyme to
GSK. [***].
2.7.2    Limitations. GSK may only request the use of [***], and Codexis will
have no obligation under Section 2.7.1 to supply Enzyme to GSK [***].
2.8    Regulatory Responsibilities and Costs. As between the Parties, GSK shall
prepare, file, maintain and own all Regulatory Filings and related submissions
with respect to all Licensed Products and shall bear the cost of such
preparation, filing, maintenance and ownership. GSK shall be responsible for all
safety reporting obligations globally with respect to all Licensed Products and
shall maintain the global safety database for all Licensed Products. GSK shall
be solely responsible for communicating with the FDA and/or any other Regulatory
Authority in any country or jurisdiction regarding all Licensed Products.
2.9    Commercialization Responsibilities and Costs. GSK shall be solely
responsible for all commercialization activities relating to Licensed Products,
at GSK’s sole cost and expense, and shall have sole decision-making authority
with respect to the foregoing. GSK shall conduct all commercialization
activities under this Agreement in compliance with all Applicable Law. For
clarity, nothing in this Agreement shall require GSK to develop or commercialize
any minimum number of Licensed Products or limit the number of Licensed Products
that GSK may develop or commercialize.
2.10    Availability for Collaborative Projects; Additional Codexis Libraries.
During the TT Term, [***]






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 24 -

--------------------------------------------------------------------------------




[***]; provided that the JSC agrees that the performance of such Project
Activities by such members of the Codexis Team will not impact negatively the
Technology Transfer or any Technology Transfer Project.
2.11    Party Employees. Notwithstanding anything to the contrary under this
Agreement, under no circumstance would any employee, contractor, contingent
worker or consultant of a Party be considered an employee, contractor,
contingent worker or consultant of the other Party. The Party who sends any
employee, contractor, contingent worker or consultant to work at the other
Party’s premises shall assume all liability for such employees, contractors,
contingent workers or consultants working at the other Party’s premises and
shall procure that its employees, contractors, contingent workers or consultants
comply with all security, health and safety and other policies applicable to
occupiers of the hosting Party’s premises.
3.    LICENSES
3.1    Licenses to Codexis.
3.1.1    GSK Background IP License. Subject to the terms and conditions of this
Agreement, GSK hereby grants to Codexis a worldwide, non-exclusive,
non-transferable (except as provided in Section 13.5), fully paid-up,
royalty-free right and license, with the right to grant sublicenses solely to
Affiliates, under GSK’s Background IP in the GSK Exclusive Field solely as
necessary for Codexis to perform its obligations during the Technology Transfer
and under each Project as set forth in the written research plan applicable to
such Project.
3.1.2    Arising GSK Enzyme Technology IP and Arising GSK Process Technology IP.
Subject to the terms and conditions of this Agreement, GSK hereby grants to
Codexis a worldwide, non-exclusive, non-transferable (except as provided in
Section 13.5), fully paid-up, royalty-free right and license, with the right to
grant sublicenses through multiple tiers, under the Arising GSK Enzyme
Technology IP and the Arising GSK Process Technology IP (in each case, if any)
for any use outside of the GSK Exclusive Field; provided that the foregoing
license [***] which shall include any GSK Selected Enzyme.
3.1.3    Embargo License. If it is determined pursuant to Section 3.1.4(a) that
GSK, during the Embargo Period, used Platform Technology in any way with respect
to any Enzyme or Enzyme fusion protein within the Codexis Exclusive Field that
is claimed in any Patent (whether or not filed during the Embargo Period) that
is Controlled by GSK, licensed to GSK by a Third Party or licensed by GSK to a
Third Party and that such Patent claims the composition, manufacture or use of
any product or product candidate in the Codexis Exclusive Field that is
Controlled by Codexis or, if applicable, an exclusive licensee or




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 25 -

--------------------------------------------------------------------------------




assignee of Codexis with respect to such product or product candidate ( “Patent
Claim”), then GSK hereby grants to Codexis or, if applicable, each such
exclusive licensee or assignee a worldwide, non-exclusive, non-transferable
(except as provided in Section 13.5, fully paid-up, royalty-free right and
license, with the right to grant sublicenses only to Affiliates, and
collaborators, partners, suppliers or vendors, under each Patent Controlled by
GSK that includes a Patent Claim, to develop, make, use, sell, offer for sale,
market, import and export such product or product candidate in the Codexis
Exclusive Field.
3.1.4    Patent Claims.
(a)    The determination of the existence of a Patent Claim, as described in
Section 3.1.3, shall be made by the Patent Committee pursuant to Section 5.2.1,
provided, however, that if the Patent Committee is unable to resolve such matter
within thirty (30) days (the “Patent Committee Embargo License Period”), then
notwithstanding Section 5.2.3 and Article 12, the determination will be made
pursuant to Section 3.1.4(b).
(b)    Independent Patent Counsel. If the Patent Committee cannot make a
determination under Section 3.1.4(b), the determination of the existence of a
Patent Claim, notwithstanding Article 12, will be made by independent patent
counsel in accordance with the following procedure:
(i)    Selection of Independent Patent Counsel. The Parties’ representatives on
the Patent Committee, within fifteen (15) days after the end of the Patent
Committee Embargo License Period, shall mutually agree on, and the Patent
Committee shall select, one person to serve as an independent patent counsel.
(ii)    Process. The Parties may submit evidence and written arguments as deemed
necessary by the independent patent counsel; provided, however, that any
evidence and arguments shall be submitted within fifteen (15) days or any longer
period of time mutually agreed between the Parties after the selection of the
independent patent counsel.
(iii)    Costs and Expenses. Each Party will share equally the cost and expenses
of the independent patent counsel selected in 3.1.4(b)(i). Each Party shall bear
its own costs and expenses and attorneys’ fees in connection with any such
determination; provided, however, that the prevailing Party in any such
determination shall be entitled to recover from the other Party the reasonable
attorneys’ fees, costs and expenses incurred by such prevailing Party in
connection with such determination.
(iv)    Binding Decision. The decision of the independent patent counsel shall
be the sole, exclusive and binding decision regarding the determination of the
existence of a Patent Claim. The independent patent counsel shall prepare and
deliver to the Parties a written, reasoned opinion conferring its decision.

- 26 -

--------------------------------------------------------------------------------




(c)    After the grant of a second license under Section 3.1.3, GSK will be
deemed in material breach of this Agreement, and Codexis shall have a right to
terminate this Agreement pursuant to Section 11.2, such termination to be
effective immediately upon notice to GSK, notwithstanding the sixty (60) day
cure period set forth in such Section 11.2.
3.2    Licenses to GSK.
3.2.1    Platform Technology Licenses. Subject to the terms and conditions of
this Agreement (including the restrictions under Section 3.4), Codexis hereby on
behalf of itself and its Affiliates, grants to GSK, during the Term, a
nontransferable (except as provided in Section 13.5), right and license, with
the right to grant sublicenses to Affiliates and Third Parties, in accordance
with, and to the extent permitted under, Section 3.3, under the Licensed IP in
the Territory, with respect to enzymes, including any enzyme owned or otherwise
controlled by GSK under this Agreement or otherwise, to use the Platform
Technology (or any aspect of the Platform Technology), which right and license
shall be:
(a)    exclusive in the GSK Exclusive Field; and
(b)    non-exclusive otherwise in the Field;
in each of Sections 3.2.1(a) and 3.2.1(b), solely to research, develop, use,
optimize, modify, isolate, engineer, identify, select, make, have made, import
and/or export Enzymes, other than any Restricted Enzyme.
3.2.2    Manufacturing Licenses. Subject to the terms and conditions of this
Agreement (including the restrictions under Section 3.4), Codexis hereby on
behalf of itself and its Affiliates grants to GSK, during the Term, a
non-transferable (except as provided in Section 13.5) right and license, with
the right to grant sublicenses solely to Affiliates, contract manufacturing
organizations (CMOs), contract research organizations (CROs), or other contract
service organizations in accordance with and to the extent permitted under
Section 3.3 under the Licensed IP in the Territory, solely to make or have made,
for the purpose of sale or to have sold:
(a)    Pharmaceutical Products, which shall be exclusive in the GSK Exclusive
Field and otherwise non-exclusive in the Field; and
(b)    Enzyme Products, which shall be a non-exclusive license in the Field.
3.2.3    Loss of Pharmaceutical Product Exclusivity. The exclusive licenses
granted by Codexis to GSK in the GSK Exclusive Field pursuant to Sections 3.2.1,
3.2.2 and 3.5.3 shall become non-exclusive, on a Pharmaceutical
Product-by-Pharmaceutical

- 27 -

--------------------------------------------------------------------------------




Product and country-by-country basis, on the first date that both a first and a
second Generic Version of such Pharmaceutical Product is commercially available
in such country.
3.3    Sublicensing. To the extent that either Party is permitted to grant
sublicenses under the licenses granted to it under this Agreement, either Party
shall have the right to grant such sublicenses through multiple tiers of
sublicensees; provided that:
3.3.1    no sublicense may be granted to any Third Party under Section 3.2.1
[***]. For clarity, nothing in this Section 3.3 shall permit the grant by GSK of
any sublicense to any Codexis Enzyme or any Codexis Core Technology (except the
specific Codexis Methods listed on Exhibit 3.3.1);
3.3.2    in relation to the rights under Section 3.3.1, any sublicense agreement
between GSK and a Third Party sublicensee relating to the performance of GSK’s
obligations or exercise of GSK’s rights under this Agreement shall include
material transfer terms, and non-use and non-disclosure confidentiality terms,
that are no less stringent than terms consistent with GSK’s ordinary practice
involving GSK proprietary materials and information of a similar nature;
3.3.3    any such sublicense is consistent with and subject to the terms of this
Agreement and shall terminate automatically upon termination of the
corresponding license hereunder;
3.3.4    each Party, within thirty (30) days after the effective date of any
sublicense, shall provide written notice to the other Party of the grant, the
date, and the identity of the Third Party of any sublicense to a Third Party;
3.3.5    each Party shall not be relieved of its obligations pursuant to this
Agreement as a result of such sublicense; and
3.3.6    any sublicense granted by GSK shall (a) prohibit the sublicensee from
using the Platform Technology for any purpose other than as specified in Section
3.2.1 and Section 3.2.2 and (b) require the sublicensee to destroy all Platform
Technology, and all Confidential Information of Codexis, in possession of such
sublicensee after completion of the sublicensee’s obligations under such
sublicense.
3.4    Limitations on Licenses.
3.4.1    In-Licensed Patents. With respect to any aspect of the In-Licensed
Patents for which Codexis has less than fully exclusive, worldwide rights (e.g.,
co-exclusive, non-exclusive, limited territorial or otherwise restricted
rights), the licenses provided


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 28 -

--------------------------------------------------------------------------------




in Sections 3.2.1, 3.2.2 and 3.5.3 shall be limited to the scope of those rights
that Codexis Controls.
3.4.2    Codexis Mayflower Patents. Notwithstanding anything set forth in this
Article 3, GSK shall have no right under the Codexis Mayflower Patents with
respect to:
(a)    the making, having made, using and selling of reagents, instruments and
services for the diagnostics and research supply markets, only as follows:
(a) clinical and diagnostic tests, including those conducted to identify genetic
disease predisposition, genetic or other disease conditions, and infectious or
pathogenic agents, as well as those conducted for other medical, agricultural or
veterinary purposes; (b) tests for analytical/bioanalytical purposes, including
those conducted for biomedical, chemical, or medical research or treatment
purposes, for environmental purposes, and for forensic purposes, including
paternity, maternity or identity tests; and (c) sequencing and sequence analysis
of nucleic acids or other biological polymers for any purposes; but excluding
(i) the use of a reagent, other than a nucleic acid array, that specifically
binds to selected cells, organs or tissue, and that is sold for medical use in
procedures to image selected cells, organs or tissue, which procedure is carried
out inside the body of an animal or human, and that requires FDA approval, and
(ii) the sale of products and performance of services requiring a license under
the In-Licensed Patents, to identify compounds that bind to receptors for use as
pharmaceuticals;
(b)    any (i) amino acid (including any natural, synthetic, modified or other
amino acid analogue) chain that is a human or humanized protein, or any variant,
homology, derivative, mutant or fragment thereof, and (ii) any molecule
described in subsection (i) that is conjugated or otherwise coupled to any other
molecule, in each of cases (i) and (ii) expressly including (iii)(A) any amino
acid (including any natural, synthetic, modified or other amino acid analogue)
chain that is a cytotoxic T lymphocyte associated antigen 4 or any variant,
homolog, derivative, mutant or fragment thereof, and (B) any molecule described
in subsection (iii)(A) that is conjugated or otherwise coupled to any other
molecule, and (iv)(A) any amino acid (including any natural, synthetic, modified
or other amino acid analogue) chain that is a human or animal protein or any
variant, homolog, derivative, mutant or fragment of the foregoing, and (B) any
molecule described in subsection (iv)(A) that is conjugated or otherwise coupled
to any other molecule, and any pharmaceutical products that contain any of the
foregoing as an ingredient;
(c)    any formulation containing one or more antigens (or a nucleic acid
sequence encoding an Antigen) in the form of (a) an infectious agent (e.g.,
bacteria, viruses, parasite, protozoa) whether live, attenuated or dead,
(b) protein(s), (c) nucleic acid(s), (d) cells, spores and vectors (i.e.,
viruses or virus-like particles, liposomes, beads or other substrates for
Antigen presentation), (e) fragments of any of the foregoing, or (f) a
combination of any of the preceding, which formulation is administered or is
intended to be administered to induce an Antigen-Specific Response in the human
or animal recipient to at least one such

- 29 -

--------------------------------------------------------------------------------




antigen for the prevention of the onset of, or treatment of, a disease state,
symptom or condition in humans or animals caused by an infectious agent; where
“Antigen” means a molecule (e.g., protein, nucleic acid, polypeptide, peptide,
carbohydrate, glycoprotein, glycolipid or any combination of the foregoing) that
is produced naturally by, or is derived in whole or in part from, an infectious
agent (e.g., bacteria, viruses, parasite, protozoa) that produces an
Antigen-Specific Response to such molecule in a human or animal recipient (but
excluding any molecule that is derived from, in whole or in part, any human gene
or protein); and “Antigen-Specific Response” means an immune state resulting
from the modulation of activity (i.e., an increase, decrease or qualitatively
different activity) or one or more lymphoid cells (e.g., B cells, NK cells, T
cells or professional antigen-presenting cells, such as monocytes, macrophages,
Langerhans cells, dendritic cells) following the administration of a stimulus,
where such immune state is induced in a human or animal recipient to an Antigen
that is specifically directed to the subject Antigen;
(d)    the development, production and/or sale of any and all polypeptides more
than twelve (12) amino acids in length, and the development of organisms and
vectors (including without limitation plant vectors and plant hosts) for the
expression of such polypeptides, in the areas of (a) processes for textile or
garment production, (b) processes for the production of leather, (c) cleaning
processes or cleaning products, (d) starch processing, (e) food production
processes, (f) animal feed processing, (g) personal care processes, excluding
pharmaceutical products and oral, topical and intravaginal medications, (g) the
processing of wood, paper, pulp and derived lignin and cellulose, (i) oil
drilling, (j) dyestuffs and dyeing processes, (k) electronics industry waste
water treatment, (l) detoxification of pesticides, chemical weapons and
biological weapons, (m) utilization of industrial waste or co-products to
generate energy, compost or industrial raw materials including fermentable
substrates for e.g. citric acid production from agricultural waste, (n) polymer
production, modification or processing of polymers (tetramers of higher) from
monomers (including polymers made by addition of dimers or trimers for reactions
proceeding to completion in the same reactor), and the enzymatic modification of
chemically synthesized polymers, (o) waste water treatment, sewage sludge
treatment or cleanup of contaminated soil, (p) synthesis of fuels including
bio-diesel and hydrogen, and (q) bioremediation of water, soil and municipal
waste, including without limitation biological waste, sewage and sludge
(including without limitation biological waste treatment and cleaning of sewer
and drain pipes).
(e)    any and all human or humanized granulocyte-colony stimulating factor
(G-CSF) protein, or any and all variants, derivatives, mutants or fragments
thereof, and any and all pharmaceutical products that contain any of the
foregoing.
3.4.3    Government Rights. GSK acknowledges that certain of the inventions
claimed in the Codexis Core Technology and/or the Codexis Enzymes and the
Intellectual Property rights therein have been made with funds provided by the
U.S. government, and that with respect thereto the U.S. government retains a
non-exclusive license as set forth in 35 U.S.C. § 202. In addition, GSK
acknowledges that this Agreement is subject

- 30 -

--------------------------------------------------------------------------------




to all of the terms and conditions of 35 U.S.C. § 200 et seq., which sets forth
additional obligations with regard to inventions made with U.S. government funds
and products based thereon, including a preference for manufacture in the U.S.
pursuant to 35 U.S.C. § 204.
3.4.4    Prohibited GSK Activities. During the Embargo Period, GSK shall not,
and shall cause its Affiliates and permitted sublicensees not to, alone or with
a Third Party, on behalf of GSK, its Affiliates or any Third Party, conduct any
activities (including, without limitation, any research, drug discovery,
development or commercialization activities) in the Codexis Exclusive Field
using any Platform Technology; provided that the foregoing restriction shall not
apply to the use by GSK of any Platform Technology in connection with the use of
an Enzyme or Enzyme fusion protein that is contained within a Licensed Accessory
Product in combination with a GSK Compound; and it shall not constitute a breach
of this Section 3.4 if GSK generates and/or uses Enzymes solely as research
reagents or research tools within the Field.
3.4.5    No Use for Third Parties. GSK shall not use, and shall cause its
Affiliates and permitted sublicensees not to use, the Platform Technology to
engineer, synthesize, manufacture or otherwise develop or produce any Enzymes,
molecules, biologic agents, drug products, therapeutic agents or any other
compounds for or on behalf of any Third Party and to that Third Party’s order or
direction. [***]. If GSK or any Affiliate exclusively licenses, assigns, divests
or otherwise transfers to a Third Party all of GSK’s or such Affiliate’s rights
relating specifically to a GSK Compound(s) and/or a Licensed Product(s), and GSK
or such Affiliate, at the time of such transfer, uses an Enzyme developed using
the Platform Technology to manufacture such GSK Compound(s) and/or a Licensed
Product(s), then (A) GSK or its Affiliates may synthesize, manufacture and
supply such Enzyme (and no other Enzyme) for and to such Third Party solely to
manufacture such GSK Compound(s) and/or a Licensed Product(s), and (B) GSK may
grant to such Third Party a limited sublicense under the Platform Technology
solely to the extent necessary for such Third Party to make and use such Enzyme
(and no other Enzyme) solely in connection with the development, making, use,
sale, offer for sale, import and export of such GSK Compound(s) and/or a
Licensed Product(s) and products incorporating such GSK Compound(s) and/or a
Licensed Product(s), but not to make or use such Enzyme (and no other Enzyme) in
connection with any other compounds or products. Notwithstanding anything to the
contrary herein, GSK shall remain responsible for any payments due to Codexis
under Article 7 on account of such Enzyme or such GSK Compounds and/or Licensed
Products. For clarity, no payments, other than payments due under Article 7,
shall be due to Codexis.














[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 31 -

--------------------------------------------------------------------------------




3.4.6    Enzyme Supplier. [***] would supply to GSK or its Affiliates any
Enzymes developed using rights licensed by Codexis to GSK under the terms of
this Agreement, [***].
3.4.7    Certain Kits and Panels. In the event that GSK or an Affiliate of GSK
desires to have a kit or panel containing any Codexis Materials developed for
use by GSK or an Affiliate of GSK which was transferred to GSK pursuant to the
Technology Transfer, and such kit or panel is not otherwise available, either
through development by GSK or an Affiliate of GSK or commercially through
Codexis or a Third Party, GSK, subject to the conditions set forth in Section
3.3, [***] request that Codexis develop such kit or panel, [***] exclusively for
use by GSK and Affiliates of GSK. Codexis shall have no obligation to develop
such GSK requested kit or panel but, if Codexis agrees to develop such a kit or
panel, [***] subject to other reasonable terms and conditions agreed upon by the
Parties for such work by Codexis. [***].
3.5    Codexis Core Technology Improvements Option.
3.5.1    Option Grant. Subject to the terms and conditions of this Agreement,
Codexis hereby grants to GSK an option, exercisable at GSK’s sole discretion in
accordance with Section 3.5.2, to acquire the rights described in Section 3.5.3,
which option shall be exclusive as to the GSK Exclusive Field (the “Exclusive
Option”) and non-exclusive otherwise in the Field (the “Non-Exclusive Option”,
together with the Exclusive Option, the “Option”).
3.5.2    Option Exercise. At any time during the period beginning on the earlier
of the second (2nd) anniversary of the Effective Date and the TT Term Expiration
Date, and ending on the date that is three (3) months after the TT Term
Expiration Date (an


























[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 32 -

--------------------------------------------------------------------------------




“Option Period”), GSK may exercise the Option by (a) providing written notice
thereof to Codexis and (b) paying the First Annual Option Fee. If GSK does not
exercise the Option prior to the expiration of the Option Period, the Option
shall automatically expire and be of no further force or effect.
3.5.3    Grant of Rights. Subject to the terms and conditions of this Agreement,
effective upon GSK’s exercise of the Option in accordance with Section 3.5.2,
Codexis hereby on behalf of itself and its Affiliates grants to GSK a worldwide,
non-transferrable (except as permitted under Section 13.5), non-sublicensable
(except in accordance with Section 3.2.1 and Section 3.2.2) license, which
license shall be exclusive in the GSK Exclusive Field and non-exclusive
otherwise in the Field, under all of Codexis’ rights to Codexis Core Technology
Improvements practiced by Codexis during the Improvements TT Term. Codexis shall
provide any technology transfer or scientific or technical resources reasonably
requested by GSK, and reasonably necessary for GSK, to practice such Codexis
Core Technology Improvements, at GSK’s reasonable expense. During the
Improvements TT Term, Codexis’ Alliance Manager will periodically disclose to
GSK’s Alliance Manager information regarding new, updated or improved Enzyme
kits or panels (as defined in this Section 3.5.3 below) [***]. For purposes of
this Section 3.5.3, the term “new, updated or improved Enzyme kits or panels”
means a collection of multiple, genetically-diverse Enzymes, Controlled by
Codexis, that are first made commercially available to the general public by
Codexis through Codexis’ catalog or website. All information, documents and
other materials provided by Codexis to GSK pursuant to this Section 3.5.3 shall
constitute Confidential Information of Codexis.
3.5.4    Extension of the Improvements TT Term. Upon mutual written agreement of
the Parties, and payment by GSK to Codexis of an amount to be mutually agreed in
good faith by the Parties, within the sixty (60) day period prior to the
then-current Improvements TT Term Expiration Date, the Improvements TT Term
Expiration Date may be extended by one (1) year. The Parties may extend the
Improvements TT Term Expiration Date any number of times in accordance with this
Section 3.5.4.
3.6    Third Party Licences. [***].




















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 33 -

--------------------------------------------------------------------------------




3.7    Restricted Enzymes.
3.7.1    During the Term, in its ordinary course of business, Codexis will
conduct research and development activities for Third Parties under the Licensed
IP using the Platform Technology and, in connection with such research and
development activities, will generate Potentially Restricted Enzymes that, in
certain cases, on a Potentially Restricted Enzyme-by- Potentially Restricted
Enzyme basis,(a) will be owned by such Third Parties or exclusively licensed by
Codexis to such Third Parties and (b) will not be Controlled by Codexis. For
purposes of this Section 3.7.1, the term “Potentially Restricted Enzyme” means
any peptide or protein, including derivatives, with enzymatic or biocatalytic
activity, or any vector that encodes for any such peptide or protein, derived
from the use of the Platform Technology by Codexis after the Effective Date
that, in either case, may not be Controlled by Codexis. In the event that any
Potentially Restricted Enzyme generated by Codexis is owned by a Third Party or
exclusively licensed by Codexis to a Third Party, Codexis, subject to
confidentiality obligations owed by Codexis to such Third Party, will inform the
Patent Committee of such Potentially Restricted Enzyme at its next regularly
scheduled meeting and, if applicable, any particular field(s) and/or use(s)
restrictions with respect to such Potentially Restricted Enzyme. The Patent
Committee will review information provided by Codexis with respect to any such
Potentially Restricted Enzyme and, if applicable, any particular field(s) and/or
use(s) restrictions with respect to such Potentially Restricted Enzymes and, in
accordance with Section 5.2.3, determine whether the list of Restricted Enzymes
set forth on Exhibit 1.112 shall be revised to include such Potentially
Restricted Enzyme and, if applicable, any particular field(s) and/or use(s)
restrictions with respect to such Potentially Restricted Enzyme. Codexis will
provide GSK with the initial list of Restricted Enzymes on Exhibit 1.112 within
[***] days after the Effective Date.
3.7.2    In the event that GSK wishes to exercise its rights under Section 3.2
to any Restricted Enzyme for any specific field(s) and/or use(s), it shall
notify Codexis in writing of such request. Codexis shall then have [***] days in
which to confirm to GSK in writing whether Codexis Controls such Restricted
Enzyme for such specific field(s) and/or use(s) requested by GSK. In the event
that Codexis does Control such Restricted Enzyme for such specific field(s)
and/or use(s) then effective upon the date of such written confirmation from
Codexis, such Restricted Enzyme shall be an Enzyme for such specific field(s) or
use(s) for the purpose of Section 3.2.
3.8    Responsibility for Freedom to Operate Analyses. GSK acknowledges and
agrees that it is within GSK’s discretion to conduct freedom to operate analyses
with respect to the use of any enzyme, other than a Codexis Enzyme, to generate
an Enzyme and, in addition, any Enzyme generated in accordance with the terms of
the license granted by Codexis to GSK and, whether or not GSK elects to conduct
a freedom to operate analysis, GSK will be solely responsible for any such
enzyme (other than a Codexis Enzyme) and any such Enzyme.










[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 34 -

--------------------------------------------------------------------------------




3.9    Public Domain Information and Material. Codexis acknowledges and agrees
that GSK shall be free to utilize, without restriction, any information or
material that is (a) within the Platform Technology and (b) wholly within the
public domain.
3.10    No Implied Licenses. No license or other right is or shall be created or
granted hereunder by implication, estoppel or otherwise. All licenses and rights
are or shall be granted only as expressly provided in this Agreement. All rights
not expressly granted by a Party under this Agreement are reserved by such Party
and may be used by such Party for any purpose. For clarity, there shall be no
implied license or implied other right in favor of Codexis to any Enzyme, and
there shall be no implied license or implied other right in favor of GSK to any
Patent(s) of Codexis or any Know-How of Codexis.
4.    PROJECTS
4.1    Collaborative Projects. Beginning on the Effective Date and continuing
during the TT Term and if mutually agreed for such period following the TT Term,
GSK and Codexis (or Affiliates of GSK and Codexis) shall work on Collaborative
Projects pursuant to the terms of written project plans to be mutually agreed by
the Parties. Upon mutual agreement by the Parties, or agreement of the JSC as
applicable, if the JSC is then in existence, upon agreement by the Parties of
the written research plan for any Collaborative Project, such research plan
shall be attached to and made part of this Agreement. Each such written research
plan shall describe each Party’s responsibilities and obligations, and the
activities to be performed by each Party, in connection with the applicable
Collaborative Project and the frequency and content of any reports to be
provided by one Party to the other Party. Any amendment to a written research
plan in respect of a Collaborative Project must be in writing and signed by both
GSK and Codexis or approved by the JSC if the JSC is then in existence. In the
event that GSK subsequently decide to resume a terminated Collaborative Project,
whether resumed and progressed independently or in further collaboration with
Codexis, such project shall continue to be deemed a Collaborative Project for
the purposes of Codexis’ eligibility to earn such associated milestone payments
in Section 7.4.
4.2    Project Summaries. During the Term, within thirty (30) days after the end
of the Calendar Year ending December 31 or such other date within such Calendar
Year as mutually agreed between the Parties, GSK shall disclose to Codexis a
summary of [***]. Such summary shall be provided to Codexis in sufficient detail
to provide to Codexis reasonable information into GSK activities with respect to
GSK’s use of the Platform Technology for the purpose of enabling Codexis to
anticipate GSK’s progression toward achievement of milestone events as set forth
in Article 7 and to monitor GSK’s compliance with this Agreement. Each such
summary shall include [***]

- 35 -

--------------------------------------------------------------------------------




[***]; provided that, in the event [***], the information provided by GSK in any
such summary report from such time onwards [***].
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
4.3    Project Activities. Each Party shall perform the research activities
assigned to such Party under each written research plan in respect of a
Collaborative Project and shall perform all such research activities in
compliance with all Applicable Law. Subject to Article 7, each Party shall be
solely responsible for all costs and expenses of research activities performed
by such Party, unless otherwise specified in the applicable written research
plan; provided that, if the Parties agree to perform a Collaborative Project
after the expiration of the TT Term, the Parties shall negotiate in good faith
and mutually agree upon reasonable compensation from GSK to Codexis for the
research activities performed by Codexis in connection with such Collaborative
Project.
4.4    Subcontracting.
4.4.1    Generally. Subject to the limitations set forth in Section 4.4.2, GSK
may perform any of its obligations or exercise any of its rights under this
Agreement through one or more Third Party contractors, contract manufacturing
organizations (CMOs), contract research organizations (CROs) or other contract
service organizations [***]. Codexis may perform any of its obligations under
[***] (as described in the Technology Transfer Plan) and [***] (as described in
the Technology Transfer Plan) through one or more Third Party contractors,
contract service organizations and academic or government collaborators;
provided that the activities corresponding to such obligations were performed
through subcontractors in the ordinary course of Codexis’ business as of the
Effective Date including, for illustrative purposes, protein analysis, gene and
oligonucleotide synthesis and analysis, polynucleotide and polypeptide
sequencing, microbiological testing, protein immobilization, and
crystallization.
4.4.2    Limitations.
(a)    GSK may not subcontract any activities to a Third Party that would permit
such a Third Party to receive and/or use the Platform Technology;
(b)    Any agreement between GSK and a Third Party contractor relating to the
performance of GSK’s obligations or exercise of GSK’s rights under this
Agreement shall include material transfer terms, and non-use and non-disclosure
confidentiality








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 36 -

--------------------------------------------------------------------------------




terms, that are no less stringent than terms consistent with GSK’s ordinary
practice involving GSK proprietary materials and information of a similar
nature; and
(c)    GSK may not subcontract activities to any contract service organization
unless Codexis consents to the choice of the contract service organization, such
consent not to be unreasonably withheld, conditioned, or delayed.
4.5    Records. Each Party shall, and shall require its Affiliates and
subcontractors to, maintain complete and accurate records of all research
activities under a Project conducted pursuant to a written research plan and
Technology Transfer Project Activities and all results, information and data
generated in performing such research activities and Technology Transfer Project
Activities. Such records shall be complete and accurate and shall fully and
properly reflect all work done and results achieved in sufficient detail and in
a manner appropriate for accounting, Patent and regulatory purposes.
5.    GOVERNANCE
5.1    Joint Steering Committee.
5.1.1    Establishment. Within thirty (30) days after the Effective Date, the
Parties shall establish a joint steering committee (the “Joint Steering
Committee” or “JSC”) to have overall responsibility for managing and directing
the Projects and to oversee and make certain decisions regarding the Projects,
as set forth in this Section 5.1. The JSC shall also provide a forum for sharing
advice, progress and results relating to the activities conducted by the Parties
under the Projects and shall attempt to facilitate the resolution of any
disputes between the Parties, as described in Section 5.1.4. At each meeting of
the JSC, each Party shall brief the JSC regarding the content, execution and
results achieved by such Party under each Project, as described in Section 2.6.
Each Party, through its representatives on the JSC, shall be permitted to
provide advice and commentary with respect to the Projects. The JSC shall have
the following specific responsibilities:
(a)    oversee, review and provide advice regarding the overall progress of the
Projects;
(b)    coordinate by way of each Party’s Scientific Leads, the research
activities under a written research plan relating to a Project agreed by the
Parties and coordinate sharing of results and data arising therefrom;
(c)    appoint and oversee subcommittees as it deems appropriate for carrying
out activities under this Agreement, including for oversight of any specific
aspects of any Projects or other matters;
(d)    review each written research plan and, if appropriate, propose
modifications thereto to the Parties;

- 37 -

--------------------------------------------------------------------------------




(e)    review the Technology Transfer Plan and, if appropriate, propose
modifications thereto to the Parties;
(f)    perform any other activities or functions as the Parties may mutually
agree in writing; and
(g)    determine the initiation and termination of Collaborative Projects.
5.1.2    Membership; Meetings. The JSC shall be composed of two (2) employees
from each of GSK and Codexis and shall meet, in person, by teleconference, or by
video-teleconference, at least one (1) time per Calendar Quarter, or more or
less often as the Parties shall determine; provided that nothing under this
Agreement shall prevent the Parties from meeting in person, by teleconference,
or by video-teleconference more frequently as may be mutually agreed by the JSC
representatives, in connection with the Technology Transfer. In-person meetings
shall alternate between Codexis and GSK locations within the United States
whenever possible unless otherwise agreed by the Parties. The first such meeting
shall be within forty-five (45) days after the Effective Date. Any member of the
JSC may designate a substitute, who shall be an employee of the applicable
Party, to attend with prior written notice to the other Party. Ad hoc guests who
are subject to written confidentiality obligations at least as stringent as the
provisions in Article 9 may be invited to JSC meetings. Each Party may replace
its JSC members with other of its employees, at any time, upon written notice to
the other Party.
5.1.3    Project Teams. The JSC may establish one (1) or more sub-committees
(each, a “Project Team”) that includes each Party’s Scientific Leads. Such
Project Team shall have day-to-day oversight of individual Collaborative
Projects and/or the Technology Transfer, shall provide primary scientific and
technical expertise with respect to such activities and shall regularly and
proactively provide updates to the JSC and escalate issues for discussion and
resolution, as appropriate. Any dispute of technical feasibility of any Project
that cannot be resolved through good faith negotiation between the members of
such Project Team shall be referred for resolution to the JSC.
5.1.4    Decision-Making; Limitations on JSC. Except as provided under Section
5.1.6, decisions of the JSC shall be made by consensus, including issues
concerning technical feasibility and the deployment of Codexis resources, with
each Party having collectively one (1) vote in all decisions. The JSC shall have
only such powers as are specifically delegated to it in this Agreement, and such
powers shall be subject to the terms and conditions set forth herein. Without
limiting the generality of the foregoing, the JSC shall have no power to amend
this Agreement or the Technology Transfer Plan. The Parties shall be alternately
responsible for preparing and circulating minutes, for approval by the
non-preparing Party, within fourteen (14) days after each meeting including but
not limited to a list of topics of discussion at the meeting and a list of any
actions, decisions or determinations approved and a list of any issues and
actions to be resolved. If the JSC is unable to reach a consensus decision

- 38 -

--------------------------------------------------------------------------------




on a matter that is within its decision-making authority within thirty (30) days
after it has met and attempted to reach such decision, then either Party may
refer such matter for resolution by the executive officers designated by the
Parties for attempted resolution pursuant to Section 12.1. In the event that the
executive officers are unable to resolve such matter within the time period
specified in Section 12.1, then in the case of any decision relating to the
conduct of a Collaborative Project, such Collaborative Project shall immediately
terminate. Any matter not expressly provided for hereunder and any matter
relating to any GSK Background IP, GSK Compound, Licensed Product, Platform
Technology, Licensed IP, or Codexis Background IP shall remain outside of the
scope of the JSC.
5.1.5    Duration of JSC. The JSC shall be automatically disbanded upon the
expiration of the TT Term or the earlier expiration or termination of this
Agreement; provided that the Parties may, by mutual written agreement, extend
the term of the JSC for additional one (1) year periods after the expiration of
the TT Term, with a separate mutual written agreement required for each such one
(1) year extension.
5.1.6    Matters Reserved for GSK. Notwithstanding anything contained in this
Section 5.1, GSK shall determine in its sole discretion, decisions in connection
with the following matters:
(a)    Collaborative Project selection and termination;
(b)    GSK Sole Projects;
(c)    Selection and use of any GSK Selected Enzyme; and
(d)    [***].
5.2    Patent Committee.
5.2.1    Establishment. Within sixty (60) days after the Effective Date, the
Parties shall establish a Patent committee (the “Patent Committee”) to discuss,
oversee and coordinate the Prosecution (or abandonment) of Patents, enforcement
of Patents, and defense against claims of infringement of Third Party patents
relating to Intellectual Property licensed under Article 3, Sections 2.2.9 and
2.2.10, including for example Codexis Core Technology Improvements IP, Arising
Codexis Enzyme Technology IP, Arising Codexis Process Technology IP, Arising GSK
Enzyme Technology IP and Arising GSK Process Technology IP, and any related
Intellectual Property matters regarding any Inventions made during the Term,
including for example, the Licensed Additional Codexis IP; and to provide
recommendations to the Parties regarding the Prosecution of such Patents and
related Intellectual Property matters. Within thirty (30) days after the end of
each half year, each Party shall provide the Patent Committee with a report
listing all Patents relating to such Parties’ utilization of the Platform
Technology filed by that Party during that half year.
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 39 -

--------------------------------------------------------------------------------




5.2.2    Membership; Meetings. The Patent Committee shall be composed of one (1)
employee from each of GSK and Codexis knowledgeable in U.S. patent law and the
technology areas that are the subject of this Agreement. The Patent Committee
shall meet, in person, by teleconference, or by video-teleconference, at least
one (1) time per Calendar Quarter, or more or less often as the Parties shall
determine. In-person meetings shall alternate between Codexis and GSK locations
within the United States whenever possible unless otherwise agreed by the
Parties. The first such meeting shall be within ninety (90) days after the
Effective Date. Any member of the Patent Committee may designate a substitute,
who shall be an employee of the applicable Party, to attend with prior written
notice to the other Party. Ad hoc guests who are subject to written
confidentiality obligations at least as stringent as the provisions in Article 9
may be invited to Patent Committee meetings. Each Party may replace its Patent
Committee members with other of its employees with the qualifications set forth
in this Section 5.2.2, at any time, upon written notice to the other Party.
5.2.3    Decision-Making; Limitations on Patent Committee. Decisions of the
Patent Committee shall be made by consensus, with each Party having collectively
one (1) vote in all decisions. The Patent Committee shall have only such powers
as are specifically delegated to it in this Agreement, and such powers shall be
subject to the terms and conditions set forth herein. Without limiting the
generality of the foregoing, the Patent Committee shall have no power to amend
this Agreement, the Technology Transfer Plan or any written research plan. If
the Patent Committee is unable to reach a consensus decision on a matter that is
within its decision-making authority within thirty (30) days after it has met
and attempted to reach such decision, then either Party may refer such matter
for resolution by the executive officers designated by the Parties for attempted
resolution pursuant to Section 12.1. In the event that the executive officers of
each Party are unable to resolve such matter within the time period specified in
Section 12.1, then Codexis shall have final decision-making authority with
respect to any dispute relating specifically to Restricted Enzymes and Codexis
Patents and GSK shall have final decision-making authority with respect to any
dispute relating specifically to GSK Patents. The Patent Committee shall provide
status updates to the JSC once per Calendar Quarter as long as the JSC is in
existence and, thereafter, to the Parties.
5.2.4    Duration of Patent Committee. The Patent Committee shall endure beyond
the expiration of the TT Term and shall automatically renew on a year-to-year
basis. Notwithstanding the aforementioned, the Patent Committee may be disbanded
at any time upon mutual written agreement of the Parties.
6.    INTELLECTUAL PROPERTY
6.1    Background Rights. Each Party shall retain all right, title and interest
to its Background IP, and, except as expressly set forth in this Agreement, no
right or license to such Patents, Know-How and other Intellectual Property
rights is granted by either Party to the other Party.

- 40 -

--------------------------------------------------------------------------------




6.2    Ownership of Inventions.
6.2.1    Generally. Inventorship of Inventions shall be determined by
application of U.S. patent laws. Subject to Sections 6.2.2, 6.2.3 and 6.2.4, all
patentable Inventions invented solely by or on behalf of either Party or jointly
by or on behalf of both Parties under this Agreement, including without
limitation in the performance of any responsibilities under a written research
plan relating to a Project, and all Intellectual Property rights therein, shall
be owned in accordance with inventorship.
6.2.2    Codexis Core Technology Improvements IP. Codexis shall own any and all
Codexis Core Technology Improvements and Codexis Core Technology Improvements IP
arising during the TT Term and, if GSK exercises the Option, during the
Improvements TT Term. GSK hereby assigns to Codexis all of GSK’s right, title
and interest in and to the Codexis Core Technology Improvements IP.
6.2.3    Arising Enzyme Technology IP. GSK shall own any and all Arising GSK
Enzyme Technology, Arising GSK Enzyme Technology IP, Arising Codexis Enzyme
Technology and Arising Codexis Enzyme Technology IP arising during the TT Term
and, if GSK exercises the Option, during the Improvements TT Term. Codexis
hereby assigns to GSK all of Codexis’ right, title and interest in and to the
Arising Codexis Enzyme Technology Improvements IP.
6.2.4    Arising Process Technology IP. GSK shall own any and all Arising GSK
Process Technology, Arising GSK Process Technology IP, Arising Codexis Process
Technology and Arising Codexis Process Technology IP arising during the TT Term
and, if GSK exercises the Option, during the Improvements TT Term. Codexis
hereby assigns to GSK all of Codexis’ right, title and interest in and to the
Arising Codexis Process Technology IP.
6.2.5    Ownership of Enzymes. GSK shall exclusively own all Enzymes derived
from GSK’s use of the Platform Technology pursuant to this Agreement.
6.3    Further Assurances. Each Party and its Affiliates shall sign and deliver
to the other Party all writings and do all such things as may be necessary or
appropriate to vest in such other Party all right, title and interest in and to
all Codexis Core Technology Improvements IP, Arising Enzyme Technology IP and
Arising Process Technology IP in accordance with Section 6.2.
6.4    Employees and Agents. Each Party shall ensure that all employees, agents,
consultants, contractors and subcontractors (as permitted under Section 4.4)
performing activities under or contemplated by this Agreement, have assigned or
are obligated to assign their interest in any Invention invented in the course
of such activities to the Party for which such employee, agent, consultant,
contractor or subcontractor is providing its services.
6.5    Prosecution of Patents.

- 41 -

--------------------------------------------------------------------------------




6.5.1    In General. The Patent Committee shall have oversight regarding the
Prosecution of Patents disclosing and/or claiming Inventions directly related to
Codexis Core Technology Improvements, Arising GSK Enzyme Technology, Arising GSK
Process Technology, Arising Codexis Enzyme Technology and Arising Codexis
Process Technology and shall provide recommendations to the Parties to maximize
the value of such Patents. To the extent necessary, the Parties agree to
cooperate in good faith to coordinate the Prosecution of such Patents, including
submissions of Patent applications worldwide (e.g., to coordinate the filing of
Patent applications to ensure that the Parties file related applications on the
same day). The Parties shall agree in good faith on a strategy with respect to
Prosecution of any Patents disclosing and/or claiming any jointly-owned
Inventions.
6.5.2    Codexis Prosecution. As between the Parties, Codexis shall have the
sole right, but not the obligation, to Prosecute all Patents disclosing and/or
claiming all Codexis Core Technology, Codexis Core Technology Improvements,
Codexis Enzymes and Codexis Libraries (the “Codexis Patents”), in Codexis’ sole
discretion and at Codexis’ sole cost and expense.
6.5.3    GSK Prosecution. As between the Parties, GSK shall have the sole right,
but not the obligation, to Prosecute all Patents disclosing and/or claiming all
Arising GSK Enzyme Technology, Arising GSK Process Technology, Arising Codexis
Enzyme Technology, and Arising Codexis Process Technology (collectively, the
“GSK Patents”), in GSK’s sole discretion and at GSK’s sole cost and expense.
6.5.4    Back-Up Rights. If GSK decides not to Prosecute, or not to continue
Prosecuting, any GSK Patent, GSK shall provide Codexis with written notice of
such decision at least forty-five (45) days prior to the date upon which the
subject matter of such GSK Patent shall lapse or become abandoned. The basis for
such decision shall be discussed by the Patent Committee pursuant to Section 5.2
and Codexis shall thereupon have the right (but not the obligation) to assume
responsibility for Prosecution of such GSK Patent at Codexis’ expense, and with
counsel of Codexis’ choosing, except (a) any GSK Patent covering any Licensed
Product; and (b) any GSK Patent relating to any GSK Compound, any GSK Existing
Pharmaceutical Product, any GSK Initial Enzyme, and/or any GSK Selected Enzyme.
Effective upon the date Codexis assumes responsibility for Prosecution of such
GSK Patent, and the costs and expenses relating thereto, GSK hereby assigns any
and all interest held by GSK in, to and under such GSK Patent to Codexis.
6.5.5    CREATE Act. Each Party acknowledges and agrees that this Agreement is a
“joint research agreement” as contemplated by 35 U.S.C. § 102(c), and that all
inventions arising under any Collaborative Projects hereunder are intended to
have the benefit of the rights and protections conferred by the Cooperative
Research and Enhancement Act of 2004 (CREATE Act). Each Party agrees to disclose
the names of both Parties in each Patent application for all inventions arising
under all Collaborative Projects in accordance with the requirements of 35
U.S.C. § 102(c)(3).

- 42 -

--------------------------------------------------------------------------------




6.6    Enforcement of Patents.
6.6.1    Notice. If either Party becomes aware of any suspected infringement of
any GSK Patent or Codexis Patent, or any GSK Patent or Codexis Patent is
challenged in any action or proceeding (any of the foregoing, an “Infringement
Action”), such Party shall notify the other Party’s representative on the Patent
Committee, and following such notification, the Parties shall confer.
6.6.2    Enforcement. As between the Parties, GSK will have the first right, but
not the obligation, to bring any Infringement Action with respect to any GSK
Patent at its sole cost and expense, and Codexis shall have the sole right, but
not the obligation, to bring any Infringement Action with respect to any Codexis
Patent at its sole cost and expense.
6.6.3    Procedure for Enforcement.
(a)    The non-enforcing Party pursuant to Section 6.6.2 shall reasonably assist
the enforcing Party (at the enforcing Party’s expense) in any Infringement
Action if so requested, such assistance to be coordinated through the Parties'
Patent Committee members, and the non-enforcing Party shall lend its name and be
joined as a party plaintiff to such action if reasonably requested by such
enforcing Party or required by Applicable Law. The non-enforcing Party shall
have the right to participate and be represented in any such action by its own
counsel at its own expense. The non-enforcing Party shall cooperate, at the
enforcing Party’s cost and expense, with the enforcing Party in investigating or
terminating any suspected infringement, whether through legal action,
negotiation or otherwise, including by producing all reasonably pertinent
records, papers, information, samples, specimens and similar items, and
directing its employees to testify and grant interviews, upon the request of the
enforcing Party. The enforcing Party will keep the non-enforcing Party
reasonably informed of the status of the action through the enforcing Party’s
Patent Committee members.
(b)    A settlement, consent judgment or other voluntary final disposition of a
suit under this Section 6.6.3 may be entered into by the enforcing Party without
the consent of the non-enforcing Party; provided that any such settlement,
consent judgment or other disposition of any action or proceeding by an
enforcing Party under this Article 6 shall not, without the consent of the
non-enforcing Party (not to be unreasonably withheld), (a) impose any liability
or obligation on the non-enforcing Party, (b) include the grant of any license,
covenant or other rights to any Third Party that would conflict with or reduce
the scope of the subject matter included under the licenses granted to the
non-enforcing Party under this Agreement, (c) conflict with or reduce the scope
of the subject matter claimed in any Patent owned by the non-enforcing Party, or
(d) adversely affect the interest of the non-enforcing Party in any material
respect.
6.6.4    Damages. In the event that a Party exercises the rights conferred in
this Section 6.6, and such Party recovers any damages or other sums in such
action or in

- 43 -

--------------------------------------------------------------------------------




settlement thereof, such damages or other sums recovered shall first be applied
to all out-of-pocket costs and expenses incurred by the Parties in connection
therewith, including attorneys’ fees. If such recovery is insufficient to cover
all such costs and expenses of both Parties, it shall be shared in proportion to
the total of such costs and expenses incurred by each Party. If, after such
reimbursement of the Parties’ cost and expenses, any funds shall remain from
such damages or other sums recovered, such remaining funds shall be retained by
the prosecuting Party.
6.7    Defense Against Claims of Infringement of Third Party Patents.
6.7.1    Claims of Infringement Relating to Enzyme Products. If a Third Party
asserts, or either Party becomes aware of a Third Party’s intention to assert,
that a Patent owned or otherwise controlled by the Third Party is infringed by
the manufacture, use, sale, offer for sale, import or export of an Enzyme
Product in the Territory, the Party first obtaining knowledge of such a claim
shall immediately provide the other Party written notice of such claim along
with the related facts in reasonable detail. In such event, unless the Parties
otherwise agree, as between the Parties GSK shall have the first right, but not
the obligation, at its expense, to control the defense of such claim with
respect to such Enzyme Product. Each Party shall cooperate with the defending
Party, at the defending Party’s reasonable request and expense, such cooperation
to be coordinated through the Parties' Patent Committee members, and the
defending Party shall have the right to be represented separately by counsel of
its own choice, but at its own expense. The defending Party shall also control
settlement of such claim; provided, however, that no settlement shall be entered
into without the prior consent of the other Party if such settlement would
adversely affect the rights and benefits of, or impose or adversely affect any
obligations on, the other Party, such consent not to be unreasonably withheld.
6.7.2    Claims of Infringement Relating to Licensed Rights. If a Third Party
asserts, or either Party becomes aware of a Third Party’s intention to assert,
that a Patent owned or otherwise controlled by the Third Party is infringed by
the exercise by GSK or its Affiliates of any rights licensed to GSK hereunder
(other than by the manufacture, use, sale, offer for sale, import or export of
an Enzyme Product in the Territory), the Party first obtaining knowledge of such
a claim shall immediately provide the other Party notice of such claim along
with the related facts in reasonable detail. In such event, as between the
Parties Codexis shall have the sole right, but not the obligation, at its
expense, to control the defense of such claim. GSK shall cooperate with Codexis,
at Codexis’ reasonable request and expense, such cooperation to be coordinated
through GSK’s Patent Committee members, and GSK shall have the right to be
represented separately by counsel of its own choice, but at its own expense.
Codexis shall also control settlement of such claim; provided, however, that no
settlement shall be entered into without the prior consent of GSK if such
settlement would adversely affect the rights and benefits of, or impose or
adversely affect any obligations on, GSK, such consent not to be unreasonably
withheld.
7.    FINANCIAL TERMS

- 44 -

--------------------------------------------------------------------------------




7.1    Upfront Payment. In consideration, along with Section 7.3, of the
Technology Transfer under this Agreement within [***] Business Days after
receiving an Invoice from Codexis, after the Effective Date, GSK shall pay to
Codexis a non-creditable, non-refundable upfront payment of six million Dollars
($6,000,000) (the “Upfront Payment”).
7.2    Annual Option Fee. In consideration of the licenses granted by Codexis to
GSK under Section 3.5.3, upon GSK’s exercise of the Option, as set forth in
Section 3.5.2, GSK shall pay, after GSK receipt of an Invoice from Codexis, to
Codexis a non-creditable, non-refundable payment of one million Dollars
($1,000,000) (the “First Annual Option Fee”). On each of the first (1st) and
second (2nd) anniversaries of the TT Term Expiration Date, GSK shall pay to
Codexis, after GSK receipt of an Invoice from Codexis, an additional
non-creditable, non-refundable payment of one million Dollars ($1,000,000) (each
such payment and the First Annual Option Fee, an “Annual Option Fee”); provided
that GSK’s failure to timely pay any Annual Option Fee during the Improvements
TT Term shall not constitute a breach of this Agreement, but instead shall cause
the Improvements TT Term to immediately terminate without opportunity to cure.
7.3    Technology Transfer Milestones. In consideration for the Technology
Transfer, GSK shall pay to Codexis, after GSK receipt of an Invoice from
Codexis, each of the milestone payments set forth in this Section 7.3 upon
achievement of the applicable milestone event. Such milestone payments shall be
non-creditable and non-refundable.
Technology Transfer Milestone Event
Milestone Payment
Completion of Wave 1 including delivery of all deliverables therefor specified
in the Technology Transfer Plan.
$5,000,000
Completion of Wave 2, including delivery of all deliverables therefor specified
in the Technology Transfer Plan.
$6,500,000
The earlier to occur of the event described in (a) Section 1.120(a) or (b)
Section 1.120(c).
$7,500,000



7.4    Collaborative Project Milestones. GSK shall pay to Codexis, after GSK
receipt of an Invoice from Codexis, each of the milestone payments set forth in
this Section 7.4 upon achievement of the applicable milestone event with respect
to a Licensed Collaborative Project GSK Selected Enzyme (or the associated
Pharmaceutical Product, as applicable). Each milestone achieved with respect to
an associated Pharmaceutical Product shall be paid on a Pharmaceutical
Product-by-Pharmaceutical Product basis. Each milestone payment will be made for
each Licensed Collaborative Project GSK Selected Enzyme (or the associated
Pharmaceutical




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 45 -

--------------------------------------------------------------------------------




Product as applicable) that achieves the applicable milestone event, regardless
of the number of Collaborative Projects that achieve each such milestone event.
For clarity, each milestone payment will be made only once with respect to each
Licensed Collaborative Project GSK Selected Enzyme (or the associated
Pharmaceutical Product, as applicable). Such milestone payments shall be
non-creditable and non-refundable. Notwithstanding the foregoing, no milestone
payments shall be owed by GSK to Codexis under this Section 7.4 with respect to
any GSK Sole Project or any Enzyme Product.
Collaborative Project Milestone Event
Milestone Payment
Initiation of [***] of the Licensed Collaborative Project GSK Selected Enzyme
used in the synthesis of a GSK Compound for [***].
$[***]
Initiation of [***] of the Licensed Collaborative Project GSK Selected Enzyme
used in the synthesis of a GSK Compound for [***] of a Pharmaceutical Product.
$[***]
[***] of a Pharmaceutical Product in [***].
$[***]
First time annual Net Sales of a Pharmaceutical Product in the Territory achieve
[***] Dollars ($[***])
$[***]
First time annual Net Sales of a Pharmaceutical Product in the Territory achieve
[***] Dollars ($[***])
$[***]
First time annual Net Sales of a Pharmaceutical Product in the Territory achieve
[***] Dollars ($[***])
$[***]



7.5    GSK Sole Project Milestones. GSK shall pay to Codexis after GSK receipt
of an Invoice from Codexis, each of the milestone payments set forth in this
Section 7.5 upon achievement of the applicable milestone event with respect to a
Licensed GSK Sole Project GSK Selected Enzyme (or the associated Pharmaceutical
Product, as applicable). Each milestone achieved with respect to an associated
Pharmaceutical Product shall be paid on a Pharmaceutical
Product-by-Pharmaceutical Product basis. Each milestone payment will be made for
each GSK Sole Project GSK Selected Enzyme (or the associated Pharmaceutical
Product, as








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 46 -

--------------------------------------------------------------------------------




applicable), that achieves the applicable milestone event; provided that each
milestone payment shall be made no more than two (2) times, on the first two (2)
achievements of the applicable milestone event, regardless of the number of GSK
Sole Projects that achieve such milestone event. For clarity, each milestone
payment will be made only once with respect to each GSK Sole Project GSK
Selected Enzyme (or the associated Pharmaceutical Product, as applicable). Such
milestone payments shall be non-creditable and non-refundable. Notwithstanding
anything to the contrary, no milestone payments shall be owed by GSK to Codexis
under this Section 7.5 with respect to any GSK Collaborative Project or Enzyme
Product.
GSK Sole Project Milestone Event
Milestone Payment
Initiation of [***] of the Licensed GSK Sole Project GSK Selected Enzyme for use
in synthesis of a GSK Compound for [***] of a Pharmaceutical Product.
$[***]
[***] of a Pharmaceutical Product in [***].
$[***]
First time annual Net Sales of Pharmaceutical Product in the Territory achieve
[***] Dollars ($[***])
$[***]
First time annual Net Sales of Pharmaceutical Product in the Territory achieve
[***] Dollars ($[***])
$[***]
First time annual Net Sales of Pharmaceutical Product in the Territory achieve
[***] Dollars ($[***])
$[***]



7.6    GSK Existing Pharmaceutical Product Milestones. GSK shall pay to Codexis
after GSK receipt of an Invoice from Codexis, each of the milestone payments set
forth in this Section 7.6 upon achievement of the applicable milestone event
with respect to a GSK Existing Pharmaceutical Product (or the Licensed (GSK Sole
or Collaborative, as the case may be) Project GSK Selected Enzyme used in the
synthesis of such GSK Existing Pharmaceutical Product, as applicable). Each
milestone achieved with respect to an associated Pharmaceutical Product shall be
paid on a Pharmaceutical Product-by-Pharmaceutical Product basis. For a GSK
Existing Pharmaceutical Product that is the subject of a GSK Sole Project, each
milestone payment will be made for each GSK Existing Pharmaceutical Product (or
Licensed GSK Sole Project GSK Selected Enzyme used in the synthesis of such GSK
Existing Pharmaceutical






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 47 -

--------------------------------------------------------------------------------




Product, as applicable) that achieves the applicable milestone event; provided
that with respect to all GSK Sole Projects described in BOTH Sections 7.5 and
7.6, each milestone payment shall be made no more than three (3) times, on the
first three (3) achievements of the applicable milestone event, regardless of
the number of GSK Sole Projects. By way of example, if milestones were paid
twice for any milestone event per Section 7.5, there would remain one additional
opportunity for the equivalent milestone event to be earned by Codexis in
Section 7.6. For a GSK Existing Pharmaceutical Product that is the subject of a
Collaborative Project, each milestone payment will be made for each GSK Existing
Pharmaceutical Product (or Licensed Collaborative Project GSK Selected Enzyme
used in the synthesis of such GSK Existing Pharmaceutical Product, as
applicable) with respect to Collaborative Projects that achieves the applicable
milestone event, regardless of the number of GSK Existing Pharmaceutical
Products (or Licensed GSK Collaborative Project GSK Selected Enzyme used in the
synthesis of such GSK Existing Pharmaceutical Product, as applicable) with
respect to Collaborative Projects that achieve each such milestone event. For
clarity, each milestone payment will be made only once with respect to each GSK
Existing Pharmaceutical Product (or Licensed Collaborative Project GSK Selected
Enzyme used in the synthesis of such GSK Existing Pharmaceutical Product, as
applicable). Such milestone payments shall be non-creditable and non-refundable.
GSK Existing Pharmaceutical Product Milestone Event
Milestone Payment for Collaborative Project
Milestone Payment for GSK Sole Project
Initiation of a Project following selection of an Initial Enzyme for Initial
Enzyme Optimization.
$[***]
$[***]
Initiation of [***] of the GSK Selected Enzyme used in the synthesis of a GSK
Existing Pharmaceutical Product for [***] of a Pharmaceutical Product.
$[***]
$[***]
[***] of a GSK Existing Pharmaceutical Product synthesized using a GSK Selected
Enzyme in [***].
$[***]
$[***]
First time annual Net Sales of a GSK Existing Pharmaceutical Product synthesized
using a GSK Selected Enzyme in the Territory achieve [***] Dollars ($[***])
$[***]
$[***]









[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 48 -

--------------------------------------------------------------------------------




7.7    Enzyme Product Milestones. GSK shall pay to Codexis, after GSK receipt of
an Invoice from Codexis, each of the milestone payments set forth in this
Section 7.7 upon achievement of the applicable milestone event with respect to
an Enzyme Product. Each milestone payment will be made on an Enzyme
Product-by-Enzyme Product basis; provided that with respect to each of Enzyme
Products listed in Column 2 and Column 3s, each milestone payment shall be made
no more than two (2) times with respect Enzyme Products listed in Column 2 and
no more than two (2) times with respect to Enzyme Products listed in Column 3,
on the first two (2) achievements of the applicable milestone event with respect
to Enzyme Products listed in Column 2 and the first two (2) achievements of the
applicable milestone event with respect to Enzyme Products listed in Column 3,
regardless of the number of Enzyme Products listed in Column 2 and Column 3 that
achieve such milestone event. Each milestone payment will be made for each
Licensed Enzyme Therapeutic Product listed in Column 1 that achieves the
applicable milestone event, regardless of the number of Licensed Enzyme
Therapeutic Products that achieve each such milestone event. For clarity, each
milestone payment will be made only once with respect to each Enzyme Product.
Such milestone payments shall be non-creditable and non-refundable.
Enzyme Product Milestone Event
Column 1
Milestone Payment for Licensed Enzyme Therapeutic Products
Column 2
Milestone Payment for Licensed Prophylactic Products, Licensed Other Therapeutic
Products and Licensed Accessory Products
Column 3
Milestone Payment for Licensed Diagnostic Products
Demonstration of [***] for an Enzyme Product.
$[***]
$[***]
$[***]
[***] of an Enzyme Product in [***].
$[***]
$[***]
$[***]













[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 49 -

--------------------------------------------------------------------------------




First time annual Net Sales of an Enzyme Product in the Territory achieve [***]
Dollars ($[***])
$[***]
$[***]
$[***]
First time annual Net Sales of an Enzyme Product in the Territory achieve [***]
Dollars ($[***])
$[***]
$[***]
$[***]
First time annual Net Sales of an Enzyme Product in the Territory achieve [***]
Dollars ($[***])
$[***]
$[***]
$[***]
First time annual Net Sales of an Enzyme Product in the Territory achieve [***]
Dollars ($[***])
$[***]
$[***]
$[***]



7.8    Manner of Milestone Payments and Other Payments. GSK shall notify Codexis
in writing of the achievement of any milestone event under Sections 7.3 - 7.7 as
applicable, within [***] days after its achievement. Each such milestone event
together with the First Annual Option Fee and any Annual Option Fee and all
other payments agreed under this Agreement shall be made within [***] days after
receipt of an Invoice from Codexis.
7.9    Royalties. GSK, on an Enzyme Product-by-Enzyme Product and
country-by-country basis, shall pay to Codexis royalties based upon the total
quarterly Net Sales in the Territory, during a Calendar Quarter in which such
Enzyme Product is sold, during the Royalty Term, at a rate equal to [***]
percent ([***]%) of Net Sales of Licensed Enzyme Therapeutic Products in Column
1, [***] percent ([***]%) of Net Sales of Enzyme Products listed in Column 2 of
the table in Section 7.7 and [***] percent ([***]%) of Net Sales of Enzyme
Products listed in Column 3 (collectively, “Royalties”). With respect to Enzyme
Products listed in Column 2 and Column 3 of the table in Section 7.7, Royalties
will be due only with respect to the first two (2) Enzyme Products listed in
Column 2 and the first two (2) Enzyme Products listed in Column 3 of the table
in Section 7.7 to achieve First Commercial Sale, regardless of the number of
Enzyme Products listed in Column 2 and Column 3 of the table in Section 7.7 that
are commercialized by or on behalf of GSK. Royalties will be due with respect to
all Licensed Enzyme Therapeutic Products in Column 1 of the table in Section 7.7
that achieve First Commercial Sale, regardless








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 50 -

--------------------------------------------------------------------------------




of the number of Licensed Enzyme Therapeutic Products that are commercialized by
or on behalf of GSK.
7.10    Royalty Payment Reports. After the First Commercial Sale of an Enzyme
Product that is subject to the payment of Royalties in accordance with Section
7.9, and for the Royalty Term for such Product, GSK shall furnish to Codexis a
written report, within [***] days after the end of each Calendar Quarter (or
portion thereof if this Agreement terminates during a Calendar Quarter), showing
the amount of Royalties due for such Calendar Quarter (or portion thereof)
pursuant to Section 7.9. Royalty payments for each Calendar Quarter shall be due
at the same time as such written report for the Calendar Quarter. With each
quarterly payment, GSK shall deliver to Codexis a full and accurate accounting
to include at least the following information:
(a)    the Net Sales on an Enzyme Product-by-Enzyme Product and
country-by-country basis in the reporting currency in which sales were made and
in Dollars after the application of the exchange rate during the reporting
period as reported in Section 7.10(c);
(b)    the Royalties payable in Dollars which shall have accrued hereunder in
respect of such Net Sales and the basis for calculating such Royalties;
(c)    the exchange rates used in converting into Dollars, from the currencies
in which sales were made;
(d)    dispositions of Enzyme Products other than pursuant to sale for cash for
which a royalty is due; and
(e)    withholding taxes, if any, required by Applicable Law to be deducted in
respect of such Royalties.
7.11    Applicability of Milestones and Royalties. All milestone payments and
Royalties set forth in Sections 7.3 through 7.9, inclusive, shall be made during
the Term and, after expiration or termination of this Agreement, with respect to
all applicable Pharmaceutical Products or Enzyme Products, regardless of whether
the applicable Project was initiated during or after the TT Term, or before or
after the effective date of expiration or termination of this Agreement;
provided that the applicable Project is initiated or, in the case of an Enzyme
Product, any Enzyme is generated using the Platform Technology, in either case,
prior to the [***] of (a) the date of expiration of the last-to-expire Patent
within the Codexis Core Technology licensed to GSK under this Agreement and
(b) the date that is [***] years after the Effective Date.
7.12    Manner of Payment. All payments to be made by GSK to Codexis hereunder
shall be made in Dollars by wire transfer of immediately available funds to such
U.S. bank account as shall be designated by Codexis; provided, however, that any
notice by Codexis


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 51 -

--------------------------------------------------------------------------------




of a change in such account shall not be effective until [***] days after
receipt thereof by GSK. Late payments shall bear interest at the rate provided
in Section 7.16.
7.13    Records Retention. Commencing with the First Commercial Sale of a
Product, GSK shall keep, and shall cause each of its Affiliates and permitted
sublicensees to keep, full and accurate books of accounting in accordance with
IFRS, containing all particulars that may be necessary for the purpose of
calculating all Royalties payable to Codexis under this Article 7, for a period
of [***] years after the Calendar Year in which such sales occurred, in
sufficient detail to permit Codexis to confirm the accuracy of Royalties paid
hereunder. Such books of accounting, including those of GSK’s Affiliates and
Sublicensees, shall be kept at the GSK site where such records are stored in the
normal course of GSK’s business.
7.14    Audit Rights.
7.14.1    Technical Audit Right. If Codexis has a reasonable basis for believing
that a product sold by or on behalf of GSK for which GSK has not paid any
milestone payments or Royalties under Sections 7.4 through 7.9, inclusive,
constitutes a Licensed Product for which such milestone payments and/or
Royalties may be payable, Codexis may notify GSK of its belief in writing. GSK
shall allow a designee chosen by Codexis and reasonably acceptable to GSK to
review such reasonable documentation and other reasonable materials of GSK as is
necessary for such designee to determine whether such product constitutes a
Licensed Product. Results of such investigation shall be made available to both
GSK and Codexis; provided that such designee shall disclose to Codexis only its
determination of whether the product constitutes a Licensed Product and shall
disclose no other information revealed in such investigation to Codexis. Any
materials examined by such designee shall be deemed GSK’s Confidential
Information, which may not be disclosed by such designee to any Third Party. GSK
may require such designee to enter into an appropriate written agreement
obligating it to be bound by obligations of confidentiality and restrictions on
use of such Confidential Information that are no less restrictive than the
obligations set forth in Article 9. If, as a result of any such investigation,
such designee determines that such product constitutes a Licensed Product, then
GSK shall (a) make all payments required to be made to Codexis under Sections
7.4 through 7.9, inclusive, with respect to such Licensed Product for
achievement of milestones and/or Net Sales that occurred prior to the date the
Parties receive such results, within [***] days after such date, and shall be
responsible for any such payments with respect to such Licensed Product
thereafter, (b) pay interest on all late payments in accordance with Section
7.16 and (c) pay Codexis’ reasonable out-of-pocket costs of the investigation.
7.14.2    Financial Audit Right. During the Term and for a period of [***] years
thereafter, GSK shall permit an independent, certified public accountant
appointed by Codexis, and reasonably acceptable to GSK, during normal business
hours and upon [***] days prior written notice, but in no case more than [***]
per Calendar Year, to examine (but not copy) such records as may be necessary
for the sole purpose of verifying the calculation and reporting of Net Sales and
milestone payments and the correctness of any
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 52 -

--------------------------------------------------------------------------------




payment made under this Agreement for any period within the preceding [***]
years. The report of the independent public accountant shall be shared with GSK
prior to distribution to Codexis such that GSK can provide the independent,
certified public accountant with justifying remarks for inclusion in the report
prior to sharing the conclusions of such report with Codexis. Results of any
such examination shall be made available to both GSK and Codexis. The
independent, certified public accountant shall disclose to Codexis only the
amounts that the independent auditor believes to be due and payable hereunder to
Codexis and details concerning any discrepancy from the amount paid and the
amount due, and shall disclose no other information revealed in such audit. Any
and all records examined by such independent accountant shall be deemed GSK’s
Confidential Information, which may not be disclosed by said independent,
certified public accountant to any Third Party. GSK may require such independent
accountant to enter into an appropriate written agreement obligating it to be
bound by obligations of confidentiality and restrictions on use of such
Confidential Information that are no less restrictive than the obligations set
forth in Article 9. If, as a result of any inspection of the books and records
of GSK, it is shown that payments under this Agreement were less than the amount
that should have been paid, then GSK shall make all payments required to be made
to Codexis to eliminate any discrepancy revealed by such inspection within [***]
days. Codexis shall pay for such audits, except that in the event that the
audited amounts were underpaid by GSK by more than [***] of the undisputed
amounts that should have been paid during the period in question as per the
audit, GSK shall pay Codexis’ out-of-pocket costs of the audit and pay interest
on all late payments in accordance with Section 7.16. In the event that the
audited amounts were overpaid by GSK, GSK shall withhold such overpayment from
future Royalties or milestone payments.
7.14.3    In the event that GSK is determined, as a consequence of an audit
conducted by Codexis pursuant to either Section 7.14.1 or Section 7.14.2, as
applicable, to have:
(a)    not paid to Codexis any milestone payments or Royalties with respect to a
Licensed Product for which milestone payments and/or Royalties are payable; or
(b)    underpaid any amounts by more than [***] of the undisputed amounts that
should have been paid to Codexis; and
(c)    whether in the case of (a) or (b), for each occurrence after the first
occurrence that GSK is determined, as a consequence of a separate, independent
audit conducted by Codexis pursuant to either Section 7.14.1 or Section 7.14.2,
as applicable, to have:
(i)    not paid any milestone payments or Royalties with respect to a Licensed
Product for which milestone payments and/or Royalties are payable; or


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 53 -

--------------------------------------------------------------------------------




(ii)    underpaid any amounts by more than [***] of the undisputed amounts that
should have been paid to Codexis;
GSK shall pay to Codexis, in accordance with Section 7.8: (A) the outstanding
amount due to Codexis as determined under this Section 7.14.3; (B) the amount
calculated to be [***] percent ([***]%) of the amount noted in (A) above; and
(C) the interest of due in respect of the amount noted in (A) above pursuant to
Section 7.16.
7.15    Taxes.
7.15.1    No Deductions or Withholding. GSK will make all payments to Codexis
under this Agreement without deduction or withholding for taxes, except to the
extent that any such deduction or withholding is required by Applicable Law in
effect at the time of payment.
7.15.2    Withholding Required by Applicable Law. Any tax required to be
withheld on amounts payable under this Agreement shall be paid promptly by GSK
on behalf of Codexis to the appropriate governmental authority, and GSK will
furnish Codexis with proof of payment of such tax. Any such tax required to be
withheld will be borne by Codexis.
7.15.3    Cooperation. GSK and Codexis will cooperate with respect to all
documentation required by any taxing authority or reasonably requested by GSK to
secure a reduction in the rate of applicable withholding taxes. Within thirty
(30) days after the execution of this Agreement, Codexis will deliver to GSK an
accurate and complete Internal Revenue Service Form W-9.
7.15.4    Reimbursement. If GSK had a duty to withhold taxes in connection with
any payment it made to Codexis under this Agreement but GSK failed to withhold,
and such taxes were assessed against and paid by GSK, then Codexis will
reimburse GSK for such taxes actually paid by GSK. If GSK makes a claim under
this Section 7.15.4, it will comply with the obligations imposed by Section
7.15.2 as if GSK had withheld taxes from a payment to Codexis.
7.16    Interest Due. Without limiting any other rights or remedies available to
either Party, GSK shall pay to Codexis interest on any payments that are not
paid on or before the date such payments are due under this Agreement at a rate
equal to the lesser of (a) [***] as reported by Citibank, New York, New York, on
the date such payment was due to be paid or (b) the maximum applicable legal
rate on such date, in either (a) or (b), calculated on the total number of days
payment was delinquent.
8.    REPRESENTATIONS, WARRANTIES, AND COVENANTS; DISCLAIMERS; LIMITATION OF
LIABILITY




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 54 -

--------------------------------------------------------------------------------




8.1    Mutual Representations and Warranties. Each Party represents and warrants
to the other Party as of the Effective Date, that:
8.1.1    such Party is duly organized, validly existing, and in good standing
under the Applicable Law of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;
8.1.2    execution of this Agreement and the performance by such Party of its
obligations hereunder have been duly authorized;
8.1.3    this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, binding obligation of such Party,
enforceable against it in accordance with the terms hereof;
8.1.4    the performance of this Agreement by such Party does not create a
breach or default under any other agreement to which it is a party, which breach
or default would adversely affect the other Party;
8.1.5    the execution, delivery, and performance of this Agreement by such
Party does not conflict with any agreement, instrument, or understanding, oral
or written, to which it is a party or by which it is bound, nor violate any
Applicable Law of any court, governmental body or administrative or other agency
having jurisdiction over such Party;
8.1.6    no government authorization, consent, approval, license, exemption,
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
Applicable Law currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by such Party of its obligations under this Agreement and such other agreements,
except as may be required to obtain applicable Regulatory Approvals or
Regulatory Filings related to the development of any Licensed Product; and
8.1.7    such Party has not employed and, to its knowledge, has not used a
contractor or consultant that has employed, any individual or entity (a)
debarred by the FDA (or subject to a similar sanction of any other applicable
Regulatory Authority), (b) who is the subject of an FDA debarment investigation
or proceeding (or similar proceeding of any other applicable Regulatory
Authority), or (c) has been charged with or convicted under Applicable Law of
the United States for conduct relating to the development or approval, or
otherwise relating to the regulation of any product under the Generic Drug
Enforcement Act of 1992, in each case, in the conduct of its activities prior to
the Effective Date.
8.2    Additional Representations and Warranties of Codexis. Codexis, on behalf
of itself and its Affiliates, hereby represents and warrants to GSK that, except
as

- 55 -

--------------------------------------------------------------------------------




otherwise disclosed in writing by Codexis to GSK and accepted in writing by GSK,
as of the Effective Date:
8.2.1    [***];
8.2.2    Codexis is the sole and exclusive owner of the Licensed Patents (other
than In-Licensed Patents) and the Licensed Know-How (other than In-Licensed
Know-How) and has the full authority to grant the full and unencumbered scope of
rights and licenses (other than as set forth in Section 3.4.2) granted to GSK
under this Agreement;
8.2.3    to the knowledge of the Codexis Senior Management, no licenses under
any Third Party Intellectual Property rights are necessary for Codexis to grant
to GSK the licenses hereunder (other than licenses to commercially available
software such as, by way of example only, [***] or [***]);
8.2.4    the Licensed Patents are all of the Patents Controlled by Codexis that
are (i) necessary to practice the Platform Technology; and (ii) which Cover the
practice of the Platform Technology;
8.2.5    the Licensed Know-How accounts for all of the Codexis Know-How that is
(i) necessary to practice the Platform Technology; and (ii) which Cover the
practice of the Platform Technology;
8.2.6    neither Codexis nor any of its Affiliates has granted any right,
license or interest to any Third Party relating to or under the Licensed IP or
to the Platform Technology that would conflict or would otherwise be
inconsistent with any of the rights, licenses or interests granted to GSK under
this Agreement;
8.2.7    the Licensed Know-How (other than In-Licensed Know How) were generated
either by employees or contractors of Codexis, and in each case the terms of
employment or engagement of such employees or contractors vested in Codexis all
right, title and interest in and to any Know-How generated by them or has
obtained or has the legal right to obtain assignments of all such Licensed
Know-How;
8.2.8    to the knowledge of Codexis Senior Management, no Third Party has
rights in the Licensed Patents, the Licensed Know-How or the Platform Technology
that would adversely affect GSK’s rights under this Agreement;








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 56 -

--------------------------------------------------------------------------------




8.2.9    [***];
8.2.10    [***];
8.2.11    [***];
8.2.12    to the knowledge of Codexis Senior Management, neither Codexis nor any
of its Affiliates:
(a)    is a party to any legal action relating to the Licensed IP; and
(b)    [***];
8.2.13    in respect of each of the In-License Agreements, to the knowledge of
Codexis Senior Management:
(a)    each of the In-License Agreements is in full force and effect and neither
Codexis nor its Affiliates have materially breached or received any written or
oral notice of any breach or any written or oral notice of the intent to
terminate under any of the In-License Agreements;
(b)    each sublicense granted to GSK has been granted to GSK pursuant to the
terms of each respective In-License Agreement; and
(c)    each of the In-License Agreements disclosed to GSK is true, accurate and
not misleading as to the terms thereof that have not been redacted;
8.2.14    the license limitations in Section 3.4.2 with respect to the Codexis
Mayflower Patents are exhaustive, complete, accurate and not misleading; and
8.2.15    [***].
8.3    Mutual Covenants. Each Party hereby covenants to the other Party that:












[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 57 -

--------------------------------------------------------------------------------




8.3.1    all employees of such Party or its Affiliates, and all agents,
consultants, contractors and subcontractors (as provided in Section 4.4) of such
Party or its Affiliates performing any research activities under a research plan
under a Project shall be under the obligation to assign all right, title and
interest in and to their inventions and discoveries, whether or not patentable,
if any, to such Party as the sole owner thereof;
8.3.2    such Party shall perform its obligations and activities in compliance
with Applicable Law and industry standards, including, without limitation, GLP,
GCP and GMP, in each case as applicable under Applicable Law of the country and
the state and local government wherein such activities are conducted, and with
respect to the care, handling and use in research and development activities
hereunder of any non-human animals by or on behalf of such Party, shall at all
times comply (and shall ensure compliance by any of its subcontractors) with
Applicable Law, and also with the standards in the pharmaceutical industry for
the development and manufacture of pharmaceutical products, and (b) with
individuals who are appropriately trained and qualified;
8.3.3    neither Party shall employ (or, to its knowledge, use any contractor or
consultant that employs) any individual or entity (a) debarred by the FDA (or
subject to a similar sanction of any other applicable Regulatory Authority),
(b) who is the subject of an FDA debarment investigation or proceeding (or
similar proceeding of any other applicable Regulatory Authority), or (c) has
been charged with or convicted under any Applicable Law of the United States for
conduct relating to the development, approval or otherwise relating to the
regulation of any product under the Generic Drug Enforcement Act of 1992, in
each case, in the conduct of its activities under this Agreement; and
8.3.4    neither Party shall, during the Term, grant any right or license to any
Third Party relating to any of the Intellectual Property rights it Controls that
would conflict or interfere with any of the rights or licenses granted to the
other Party hereunder.
8.4    Additional Covenants of GSK. GSK hereby covenants to Codexis that:
8.4.1    GSK acknowledges and agrees that the use of any enzyme, other than a
Codexis Enzyme, to generate an Enzyme and, in addition, any Enzyme generated in
accordance with the terms of the license granted by Codexis to GSK may be
Covered by a Patent(s) owned or otherwise controlled by a Third Party;
8.4.2    all GSK employees and contractors that will have access to Codexis
Confidential Information and/or Platform Technology shall be subject to a
confidentiality obligations with GSK subjecting the employee or contractor to
GSK’s maintenance, non-disclosure, and non-use obligations under Article 9;
8.4.3    the financial information contained in any GSK report delivered
pursuant to Article 7 will be generated using the same financial reporting
system, using the same

- 58 -

--------------------------------------------------------------------------------




data, and in the same manner that GSK uses to generate financial information for
GSK’s public reporting obligations; and
8.4.4    GSK shall pay Codexis’ costs relating to the prosecution of the [***]
Patents in accordance with Section 7.8 up to a maximum amount of [***] dollars
($[***]) per Calendar Year.
8.5    Additional Covenant of Codexis. Codexis hereby covenants to GSK that:
8.5.1    with respect to each In-License Agreement, Codexis shall maintain and
keep such In-License Agreement in full force and effect under each In-License
Agreement’s respective terms for the term of the In-Licensed IP licensed
pursuant to such In-License Agreement;
8.5.2    Codexis shall not amend any such In-License Agreement in a manner that
adversely affects GSK’s rights under Section 3.2 and/or imposes any additional
obligations upon GSK not disclosed to GSK under the In-License Agreements; and
8.5.3    except in respect of Section 8.4.4, Codexis, pursuant to the terms of
the In-License Agreements, shall be responsible for any and all annual
maintenance fees due to all Third Party licensors during the Term required to
maintain each In-License Agreement; provided, however, that (i) GSK shall be
responsible for any and all milestones and royalties due to such Third Party
licensors during the Term as a consequence of GSK’s activities under the terms
of this Agreement and (ii) nothing contained herein shall require Codexis to be
responsible for Losses arising from the breach of such In-License Agreements by
GSK as a sublicensee.
8.5.4    In the event of the termination of any of the In-License Agreements set
forth on Exhibit 8.5.4, Codexis shall, at GSK’s sole discretion, either:
(a)    [***]; or
(b)    [***].
Notwithstanding anything to the contrary, Codexis shall have no obligation under
this Section 8.5.4 in the event of (i) expiration of any of the In-License
Agreements set forth on Exhibit 8.5.4 in accordance with the terms of such
In-License Agreement or (ii) a decision by the relevant










[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 59 -

--------------------------------------------------------------------------------




Third Party licensor to abandon the Patents licensed under any of the In-License
Agreements set forth on Exhibit 8.5.4 and dedicate the subject matter of such
abandoned Patents to the public domain.
8.6    DISCLAIMERS.
8.6.1    CODEXIS DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 8.1
THROUGH 8.5, CODEXIS MAKES NO REPRESENTATIONS, WARRANTIES OR COVENANTS OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO ANY CODEXIS CONFIDENTIAL INFORMATION, CODEXIS PATENTS, CODEXIS CORE
TECHNOLOGY, CODEXIS CORE TECHNOLOGY IMPROVEMENTS, ARISING CODEXIS ENZYME
TECHNOLOGY OR ARISING CODEXIS PROCESS TECHNOLOGY OR ANY LICENSE GRANTED BY
CODEXIS HEREUNDER, OR WITH RESPECT TO THE PRODUCTS. EXCEPT AS EXPRESSLY SET
FORTH IN SECTIONS 8.1 THROUGH 8.5, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED
AS A REPRESENTATION OR WARRANTY THAT ANY PATENT OR OTHER PROPRIETARY RIGHTS
INCLUDED IN THE CODEXIS PATENTS ARE VALID OR ENFORCEABLE OR THAT USE OF THE
CODEXIS PATENTS, CODEXIS CORE TECHNOLOGY, CODEXIS CORE TECHNOLOGY IMPROVEMENTS,
ARISING CODEXIS ENZYME TECHNOLOGY AND ARISING CODEXIS PROCESS TECHNOLOGY
CONTEMPLATED HEREUNDER [***].
8.6.2    GSK DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 8.1 AND 8.4,
GSK MAKES NO REPRESENTATIONS, WARRANTIES OR COVENANTS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT
TO ANY GSK CONFIDENTIAL INFORMATION OR ANY LICENSE GRANTED BY GSK HEREUNDER.
EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 8.1 AND 8.5, NOTHING IN THIS AGREEMENT
SHALL BE CONSTRUED AS A REPRESENTATION OR WARRANTY THAT ANY PATENT OR OTHER
PROPRIETARY RIGHTS INCLUDED IN THE GSK BACKGROUND IP, ARISING GSK ENZYME
TECHNOLOGY OR ARISING GSK PROCESS TECHNOLOGY ARE VALID OR ENFORCEABLE OR THAT
THE USE OF THE GSK BACKGROUND IP, ARISING GSK ENZYME TECHNOLOGY OR ARISING GSK
PROCESS TECHNOLOGY CONTEMPLATED HEREUNDER [***].
8.7    LIMITATION OF LIABILITY. EXCEPT FOR A BREACH OF [***], OR CLAIMS OF A
THIRD PARTY THAT ARE SUBJECT TO




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 60 -

--------------------------------------------------------------------------------




INDEMNIFICATION UNDER ARTICLE 10, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT, WHETHER UNDER ANY
CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY, FOR
ANY INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST PROFITS, LOSS OF USE,
DAMAGE TO GOODWILL OR LOSS OF BUSINESS.
9.    CONFIDENTIALITY
9.1    Nondisclosure. Each Party agrees that, during the Term and for a period
of ten (10) years thereafter, a Party (the “Receiving Party”) receiving
Confidential Information from the other Party (the “Disclosing Party”) (or that
has received any such Confidential Information from the other Party prior to the
Effective Date) shall (a) maintain in confidence such Confidential Information
using not less than the efforts such Receiving Party uses to maintain in
confidence its own proprietary information of similar kind and value, but in no
event less than reasonable efforts, (b) not disclose such Confidential
Information to any Third Party without the prior written consent of the
Disclosing Party, except for disclosures expressly permitted pursuant to Section
9.3, and (c) not use such Confidential Information for any purpose, except as
permitted by this Agreement (it being understood that this clause (c) shall not
create or imply any rights or licenses not expressly granted under this
Agreement).
9.2    Exceptions. The obligations in Section 9.1 shall not apply with respect
to any portion of the Confidential Information received from the Disclosing
Party that the Receiving Party can show by competent written proof:
9.2.1    was publicly disclosed by the Disclosing Party, either before or after
disclosure to the Receiving Party hereunder;
9.2.2    was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party, as evidenced by contemporaneous written
records;
9.2.3    was subsequently disclosed to the Receiving Party or any of its
Affiliates by a Third Party lawfully in possession thereof and without any
obligation to keep it confidential or any restriction on its use;
9.2.4    was published by a Third Party or otherwise becomes publicly available
or enters the public domain, either before or after it is disclosed to the
Receiving Party; or
9.2.5    was developed independently by or for the Receiving Party or its
Affiliates, as evidenced by written records, without reference to or reliance
upon the Disclosing Party’s Confidential Information.

- 61 -

--------------------------------------------------------------------------------




9.3    Authorized Disclosure. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party, and Confidential Information
deemed to belong to both Parties under the terms of this Agreement, to the
extent (and only to the extent) such disclosure is reasonably necessary in the
following instances:
9.3.1    Prosecuting Patents;
9.3.2    Regulatory Filings;
9.3.3    Prosecuting or defending litigation, including responding to a subpoena
in a Third Party litigation;
9.3.4    subject to Section 9.5, complying with Applicable Law (including the
rules and regulations of the Securities and Exchange Commission or any national
securities exchange) and with judicial process, if in the reasonable opinion of
the Receiving Party’s counsel, such disclosure is necessary for such compliance;
and
9.3.5    disclosure, solely on a “need to know basis,” to Affiliates, potential
and future collaborators (including sublicensees), potential or actual
acquirers, merger partners, or assignees permitted under Section 13.5, potential
or actual research and development collaborators, permitted subcontractors,
investment bankers, investors, lenders or other potential financial partners,
and their and each of the Parties’ respective directors, employees, consultants,
contractors and agents, each of whom prior to disclosure must be bound by
written obligations of confidentiality and non-use no less restrictive than the
obligations set forth in this Article 9; provided, however, that, in each of the
above situations, the Receiving Party shall remain responsible for any failure
by any Person who receives Confidential Information pursuant to this Section
9.3.5 to treat such Confidential Information as required under this Article 9.
If and whenever any Confidential Information is disclosed in accordance with
this Section 9.3, such disclosure shall not cause any such information to cease
to be Confidential Information, except to the extent that such disclosure
results in a public disclosure of such information (other than by breach of this
Agreement). Where reasonably possible and subject to Section 9.5 and other than
pursuant to Section 9.3.5, the Receiving Party shall notify the Disclosing Party
of the Receiving Party’s intent to make such disclosure pursuant to this Section
9.3 sufficiently prior to making such disclosure so as to allow the Disclosing
Party adequate time to take whatever action it may deem appropriate to protect
the confidentiality of the information, and the Receiving Party will provide
reasonable assistance to the Disclosing Party with respect thereto; provided
that, in any event, the Receiving Party will use reasonable measures to ensure
confidential treatment of such information.
9.4    Terms of this Agreement. The Parties acknowledge that this Agreement and
all of the respective terms of this Agreement shall be treated as Confidential
Information of both Parties.

- 62 -

--------------------------------------------------------------------------------




9.5    Securities Filings. In the event either Party proposes to file with the
Securities and Exchange Commission or the securities regulators of any state or
other jurisdiction a registration statement or any other disclosure document
which describes or refers to the terms and conditions of this Agreement under
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, or any other securities Applicable Law, the Party shall notify the
other Party of such intention and shall provide such other Party with a copy of
relevant portions of the proposed filing prior to such filing (and any revisions
to such portions of the proposed filing a reasonable time prior to the filing
thereof), including any exhibits thereto relating to the terms and conditions of
this Agreement, and shall use reasonable efforts to obtain confidential
treatment of the terms and conditions of this Agreement that such other Party
reasonably requests be kept confidential, and shall only disclose Confidential
Information that it is advised by counsel is legally required to be disclosed.
No such notice shall be required under this Section 9.5 if the description of or
reference to this Agreement contained in the proposed filing has been included
in any previous filing made by the either Party hereunder or otherwise approved
by the other Party.
9.6    Publicity.
9.6.1    Upon execution of this Agreement, Codexis shall issue the press release
mutually agreed upon by the Parties and set forth in Exhibit 9.6. [***].
Notwithstanding the foregoing, any disclosure that is required by Applicable Law
(including the Securities Act of 1933, as amended, and the Securities Exchange
Act of 1934, as amended), or the rules of a securities exchange or the
Securities and Exchange Commission or the securities regulations of any state or
other jurisdiction, may be made by Codexis or GSK; provided that any such
required disclosure will not contain any Confidential Information of,
respectively, GSK or Codexis and, if disclosure of such information is required
by Applicable Law or such rules or regulations, the Parties will comply with
Sections 9.3.4 and 9.5, as applicable, and will use reasonable efforts to
minimize such disclosure and obtain confidential treatment for any such
information that is disclosed to a governmental agency. Notwithstanding the
foregoing, Codexis may publicly disclose any information that has previously
been disclosed in accordance with this Section 9.6 without any requirement to
receive GSK’s approval thereof or to provide GSK with an opportunity to review
such disclosure.
9.6.2    Codexis agrees to provide to GSK a copy of any public announcement
regarding this Agreement or the subject matter thereof within a reasonable
period of time under the circumstances prior to its scheduled release, which
period of time shall not be less than fifteen (15) Business Days where
practicable, for GSK’s review. Except as otherwise required by Applicable Law,
Codexis shall remove any Confidential Information of GSK that GSK deems to be
inappropriate for disclosure. Codexis agrees not to use the name or trademark






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 63 -

--------------------------------------------------------------------------------




of GSK, its Affiliates, or its employees, without the prior written consent of
GSK, except that Codexis may disclose that GSK is a licensee of Codexis
hereunder.
9.6.3    GSK may make public announcements and publications regarding any
Pharmaceutical Product in its sole discretion, and such announcement or
publication shall not be subject to this Section 9.6. In addition, GSK may
publish scientific papers and make scientific presentations; provided, however,
that such publications and presentations do not include the Confidential
Information of Codexis.
10.    INDEMNITY AND INSURANCE
10.1    GSK Indemnity. GSK shall indemnify, defend, and hold harmless Codexis
and its Affiliates, and their respective officers, directors, employees, agents,
licensors, and their respective successors, heirs and assigns, and
representatives (the “Codexis Indemnitees”), from and against any and all Losses
from Third Party claims to the extent arising out of or relating to, directly or
indirectly: (a) the negligence, recklessness or wrongful intentional acts or
omissions of GSK, its Affiliates, and sublicensees and its or their respective
directors, officers, employees and agents, in connection with GSK’s performance
of its obligations or exercise of its rights under this Agreement, including
without limitation under any Project; (b) any breach by GSK of any
representation, warranty or covenant set forth in this Agreement; (c) research,
development, synthesis, transfer, handling, storage, sale, use, optimization,
modification, isolation, engineering, identification, selection, making, having
made, importation, exportation or other disposition of any Licensed Product by
or on behalf of GSK or any of its Affiliates, sublicensees, agents and
contractors (other than Codexis) , including for each of clauses (a), (b), and
(c) above, claims and threatened claims based on (i) product liability, bodily
injury, risk of bodily injury, death or property damage or (ii) the failure to
comply with Applicable Law; except (A) in any such case for Losses from Third
Party claims to the extent reasonably attributable to any Codexis Indemnitee
having committed an act or acts of negligence, recklessness or willful
misconduct, (B) any breach by Codexis of any representation, warranty or
covenant; or (C) for which Codexis is required to indemnify GSK pursuant to
Section 10.2.
10.2    Codexis Indemnity. Codexis shall indemnify, defend and hold harmless GSK
and its Affiliates, and their respective officers, directors, employees, agents,
licensors, and their respective successors, heirs and assigns, and
representatives (the “GSK Indemnitees”), from and against any and all Losses
from Third Party claims, to the extent arising out of or relating to, directly
or indirectly: (a) the negligence, recklessness or wrongful intentional acts or
omissions of Codexis, its Affiliates, and sublicensees (excluding GSK) and its
or their respective directors, officers, employees and agents, in connection
with Codexis’ performance of its obligations or exercise of its rights under
this Agreement, including without limitation under any Project; and (b) any
breach by Codexis of any representation, warranty or covenant set forth in this
Agreement; including for each of clauses (a) and (b), claims and threatened
claims based on (i) product liability, bodily injury, risk of bodily injury,
death or property damage or (ii) the

- 64 -

--------------------------------------------------------------------------------




failure to comply with Applicable Law; except (A) in any such case for Losses
from Third Party claims to the extent reasonably attributable to any GSK
Indemnitee having committed an act or acts of negligence, recklessness or
willful misconduct, (B) any breach by GSK of any representation, warranty or
covenant; or (C) for which GSK is required to indemnify Codexis pursuant to
Section 10.1.
10.3    Indemnification Procedure. A claim to which indemnification applies
under Section 10.1 or Section 10.2 shall be referred to herein as an
“Indemnification Claim.” If any Person or Persons (collectively, the
“Indemnitee”) intends to claim indemnification under this Article 10, the
Indemnitee shall notify the other Party (the “Indemnitor”) in writing promptly
upon becoming aware of any claim that may be an Indemnification Claim (it being
understood and agreed, however, that the failure by an Indemnitee to give such
notice shall not relieve the Indemnitor of its indemnification obligation under
this Agreement, except and only to the extent that the Indemnitor is actually
prejudiced as a result of such failure to give notice). The Indemnitor shall
have the right to assume and control the defense of the Indemnification Claim at
its own expense with counsel selected by the Indemnitor and reasonably
acceptable to the Indemnitee; provided, however, that an Indemnitee shall have
the right to retain its own counsel, with the fees and expenses to be paid by
the Indemnitor, if representation of such Indemnitee by the counsel retained by
the Indemnitor would be inappropriate due to actual or potential conflicting
interests between such Indemnitee and the Indemnitor; provided that the
Indemnitor shall not be obligated to pay the fees of more than one counsel
retained by all Indemnitees. If the Indemnitor does not assume the defense of
the Indemnification Claim as described in this Section 10.3 above, the
Indemnitee may defend the Indemnification Claim, but shall have no obligation to
do so. The Indemnitee shall not settle or compromise the Indemnification Claim
without the prior written consent of the Indemnitor, and the Indemnitor shall
not settle or compromise the Indemnification Claim in any manner which would
have an adverse effect on the Indemnitee’s interests (including any rights under
this Agreement, or the scope or enforceability of any Patent within the Codexis
Patent Rights or of the Codexis Know-How), without the prior written consent of
the Indemnitee, which consent, in each case, shall not be unreasonably withheld
or delayed. The Indemnitee shall reasonably cooperate with the Indemnitor at the
Indemnitor’s reasonable expense and shall make available to the Indemnitor all
pertinent information under the control of the Indemnitee, which information
shall be subject to Article 9.
10.4    Insurance. Each Party shall maintain at all times during the Term
commercial general liability insurance and product liability insurance in
respect of any Third Party claim, the subject of Section 10.1 and Section 10.2,
from a recognized, creditworthy insurance company, with coverage limits of at
least [***] Dollars ($[***]) per Third Party claim. With respect to GSK, such
product liability insurance shall include coverage for any Third Party claim
subject to Section 10.1 in respect of any Licensed Product undergoing clinical
trials. The minimum level of insurance set forth herein shall not be construed
to create a limit on either Party’s liability hereunder. Within ten (10) days
following reasonable written request from either Party, the other Party shall
furnish to such Party a certificate of insurance
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 65 -

--------------------------------------------------------------------------------




evidencing such coverage. In the case of a material modification or cancellation
of such coverage, the covered Party shall notify the other Party as soon as
reasonably practicable and provide such other Party with a new certificate of
insurance evidencing that the covered Party’s coverage meets the requirements of
this Section 10.4. Notwithstanding the aforementioned, each Party may elect to
self-insure or re-insure all or parts of the limits described above and, in such
event, this Section 10.4 shall apply to such self-insurance or re-insurance
arrangements mutatis mutandis.
11.    TERM AND TERMINATION.
11.1    Term; Expiration. This Agreement shall become effective on the Effective
Date and, unless earlier terminated pursuant to this Article 11, or by mutual
agreement of the Parties, shall remain in effect until the expiration on a
country-by-country basis of all payment obligations under this Agreement. The
period from the Effective Date until the date of expiration of this Agreement,
or termination of this Agreement pursuant to this Article 11, shall be the
“Term”.
11.2    Termination for Material Breach. Either Party (the “Non-Breaching
Party”) may, without prejudice to any other remedies available to it at law or
in equity, terminate this Agreement, in its entirety, in the Non-Breaching
Party’s sole discretion in the event the other Party (the “Breaching Party”) has
materially breached this Agreement, and such material breach has continued for
sixty (60) days (the “Cure Period”) after written notice thereof is provided to
the Breaching Party by the Non-Breaching Party, such notice describing the
alleged material breach in sufficient detail to put the Breaching Party on
notice. If at the end of the Cure Period, the Breaching Party can demonstrate
that it is actively seeking to remedy such material breach, then at the
Breaching Party’s request and with the consent of the Non-Breaching Party (not
to be unreasonably withheld), the Non-Breaching Party shall grant an additional
forty-five (45) days for the Breaching Party to remedy such breach.
11.3    Insolvency or Bankruptcy. To the extent permitted under Applicable Law,
either Party may terminate this Agreement, (a) if, at any time, the other Party
files in any court or agency pursuant to any statute or regulation of any state
or country, a petition in bankruptcy or insolvency or for reorganization or for
an arrangement or for the appointment of a receiver or trustee of the Party or
of substantially all of its assets, or (b) if the other Party is served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition shall not be dismissed within ninety (90) days after the filing
thereof, or (c) if the other Party shall propose or be a party to any
dissolution or liquidation, or (d) if the other Party shall make an assignment
of substantially all of its assets for the benefit of creditors. Each Party
agrees to give the other Party prompt notice of the foregoing events giving rise
to termination under this Section 11.3. All rights and licenses granted under or
pursuant to any section of this Agreement are and shall otherwise be deemed to
be for purposes of Section 365(n) of Title 11, United States Code (the
“Bankruptcy Code”) licenses of rights to “intellectual property” as defined in
Section 101(35A) of the Bankruptcy Code. The Parties shall retain and may fully

- 66 -

--------------------------------------------------------------------------------




exercise all of their respective rights and elections under the Bankruptcy Code.
All materials required to be delivered by the non-bankrupt Party under this
Agreement (including all manufacturing information) shall be considered to be
“embodiments” of such intellectual property for purposes of Section 365(n) of
the Bankruptcy Code. Upon the bankruptcy of any Party, the non-bankrupt Party
shall further be entitled to a complete duplicate of, or complete access to, any
intellectual property licensed to the non-bankrupt Party, and such, if not
already in its possession, shall be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects to continue, and continues, to perform
all of its obligations under this Agreement. All written agreements entered into
in connection with the Parties’ performance under this Agreement from time to
time shall be considered agreements “supplementary” to this Agreement for
purposes of Section 365(n) of the Bankruptcy Code.
11.4    Termination for Challenge of any Codexis Patent. If GSK or any of its
Affiliates (the “Challenging Party”) challenges the validity, scope or
enforceability of or otherwise opposes any Codexis Patent in any country (each,
a “Patent Challenge”), Codexis has the right to give notice to the Challenging
Party that this Agreement will terminate in its entirety forty-five (45) days
after such notice, and, unless the Challenging Party withdraws or causes to be
withdrawn such Patent Challenge within such forty-five (45) day period, this
Agreement will so terminate.
11.5    Consequences of Expiration or Termination.
11.5.1    In General. Expiration or termination of this Agreement for any reason
shall not (a) release either Party from any obligation that has accrued prior to
the effective date of such expiration or termination; (b) preclude either Party
from claiming any other damages, compensation, or relief that it may be entitled
to upon such expiration or termination; or (c) terminate any right to obtain
performance of any obligation provided for in this Agreement that shall survive
expiration or termination. Upon any expiration or termination of this Agreement,
each Party shall return to the other Party and cease using all Confidential
Information of such other Party; provided that the legal department of each
Party may retain one (1) copy of such Confidential Information. Upon expiration
(but not earlier termination) of this Agreement, the licenses granted to GSK
pursuant to Sections 3.5.2 (if GSK exercised the Option) and 3.2.2 shall become
perpetual and non-exclusive in the Field; provided that GSK shall remain
responsible for any payments due to Codexis after the effective date of such
expiration in accordance with Section 7.11. In the event of termination of this
Agreement in accordance with this Article 11, [***] GSK shall have no rights to
practice the Platform Technology.
11.5.2    Partial Termination of Licenses. All licenses granted to GSK under
this Agreement shall terminate on a country-by-country basis to the extent that
they relate to a country in the Territory that GSK has selected for termination
in accordance with Section 11.7. Upon termination of this Agreement by GSK with
respect to a country in the Territory (a




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 67 -

--------------------------------------------------------------------------------




“Terminated Country”), Codexis’ rights and GSK’s obligations under Section
11.5.3 shall apply as to the Terminated Country. In addition, the certification
signed by [***], or a successor, provided to Codexis pursuant to Section 11.5.3
shall certify that all use of Platform Technology by GSK, its Affiliates or
sublicensees, either alone or with a Third party, in the Terminated Country(ies)
has ceased as of the date of such certification. For the avoidance of doubt,
partial termination of this Agreement with respect to any Terminated
Country(ies) does not relieve GSK of obligations under Article 7 that arise from
GSK’s exercise of rights or obligations under this Agreement within such
Terminated Country(ies) existing as of the effective date of such partial
termination. For clarity, in the event that GSK, on a country-by-country basis,
terminates this Agreement with respect to all countries in the Territory, this
Agreement will be deemed to be terminated in its entirety.
11.5.3    Codexis Audit Right on GSK Breach or Termination. In the event of
termination of this Agreement by Codexis as a result of GSK’s material breach
under Section 11.2, or by GSK pursuant to Section 11.7, GSK shall provide to
Codexis, within ninety (90) days after the effective date of such termination, a
certification signed by [***] certifying that all Codexis proprietary materials,
information, and technology in custody or control of GSK or sublicensee of GSK
has been destroyed. In addition, Codexis shall have a right to conduct an audit
to determine that all Codexis materials, information, and/or technology have
been destroyed and that such destruction is complete (the “Termination Audit
Right”). Under the Termination Audit Right, GSK shall allow a designee chosen by
Codexis and reasonably acceptable to GSK to review documentation, materials, and
facilities of GSK as reasonably necessary for such designee to determine whether
all Codexis materials, information, and/or technology has been destroyed.
Results of such investigation shall be made available to both GSK and Codexis;
provided that such designee shall disclose to Codexis only its determination of
whether all Codexis materials, information, and/or technology has been
destroyed. GSK may require such designee to enter into an appropriate written
agreement obligating it to be bound by obligations of confidentiality and
restrictions on use of such Confidential Information that are comparable to the
obligations set forth in Article 9. The Termination Audit Right shall continue
until the earlier of (a) ten (10) years after the effective date of termination
of this Agreement by Codexis as a result of GSK’s material breach under Section
11.2, or by GSK pursuant to Section 11.7 or (b) until a designee determines,
pursuant to the Codexis’ exercise of the Termination Audit Right, that all
Codexis materials, information, and/or technology has been destroyed. All
reasonable expenses arising from the first audit shall be at Codexis’ expense,
and all subsequent audits, if any, shall be at GSK’s expense.
11.6    GSK Continuing Rights. Upon termination of this Agreement by GSK
pursuant to Section 11.2 and 11.3, GSK shall continue to have the rights to
research, develop, use, optimize, modify, isolate, engineer, identify, select,
make, have made, import and/or export Enzymes and their derivatives under the
licenses granted to GSK pursuant to Section 3.2, which




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 68 -

--------------------------------------------------------------------------------




shall remain in effect to the fullest extent possible subject only to the
payment by GSK of the applicable amounts set out in Article 7.
11.7    GSK Termination at Will. At any time following Completion of Wave 1, GSK
may terminate this Agreement in its entirety, or on a country-by-country basis,
upon providing ninety (90) days’ written notice to Codexis at any time and for
any reason or for no reason at all. In such event, GSK shall pay to Codexis all
reasonable non-cancellable and non-terminable costs incurred by Codexis upon
such event of termination. If GSK terminates this Agreement in its entirety
pursuant to this Section 11.7 during the TT Term, GSK shall pay to Codexis the
applicable termination payment set forth in this Section 11.7.


Termination at Will During TT Term
Termination At Will Payment
During Technology Transfer Project 1, as defined in the Technology Transfer Plan
$[***]
During Technology Transfer Project 2, as defined in the Technology Transfer Plan
$[***]
During Technology Transfer Project 3, as defined in the Technology Transfer Plan
$[***]
During Technology Transfer Project 4, as defined in the Technology Transfer Plan
$[***]



11.8    Additional Consequence of Certain Terminations. If Codexis terminates
this Agreement pursuant to Section 11.2, or if GSK terminates this Agreement in
its entirety, then, in addition to the consequences set forth in Sections 11.5 -
11.7, [***].
11.9    Survival. Notwithstanding anything to the contrary in this Agreement,
the following provisions shall survive, as well as any other provision which by
its terms or by the context thereof, is intended to survive expiration or
termination of this Agreement: Articles 1 (Definitions), 6 (Intellectual
Property), 7 (Financial Terms) (in accordance with Section 7.11), 9
(Confidentiality) (for the period of time set forth in Section 9.1), 12 (Dispute
Resolution), and 13 (Miscellaneous), and Sections 3.1.2, 3.1.3, 3.4.1 and 3.4.2
(for the remaining term of the relevant Patents), 3.7.2, 8.6, 8.7, 10.1, 10.2,
10.3, 11.5, 11.8 and 11.9. Except as otherwise expressly




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 69 -

--------------------------------------------------------------------------------




provided, all other rights, licenses and obligations shall terminate upon
expiration or termination of this Agreement.
12.    DISPUTE RESOLUTION.
12.1    Resolution by Executive Officers. The Parties agree that the procedures
set forth in this Article 12 shall be the exclusive mechanism for resolving any
dispute, controversy, or claim (each, a “Dispute”) between the Parties that may
arise from time to time pursuant to this Agreement relating to any Party’s
rights and/or obligations. Except as otherwise provided in this Agreement, in
the event of any Dispute between the Parties in connection with this Agreement,
the construction hereof, or the rights, duties or liabilities of either Party
hereunder, the Parties shall first attempt in good faith to resolve such Dispute
by negotiation and consultation between themselves. In the event that such
Dispute is not resolved on an informal basis within ten (10) Business Days,
either Party may, by written notice to the other Party, refer the Dispute to the
executive officers designated by the Parties for attempted resolution. Such
officers, or their designees, shall attempt in good faith to promptly resolve
such Dispute within thirty (30) Business Days thereafter. In the event that any
matter is not resolved under the foregoing provisions, each Party may, at its
sole discretion, seek resolution of such matter in accordance with Section 12.2.
12.2    Mediation. If a Dispute arises out of or relating to this Agreement, or
the breach thereof, and if said Dispute is not resolved through negotiation by
the Parties under Section 12.1, the Parties agree that they shall try in good
faith to resolve the Dispute by referring it for confidential mediation under
the CPR Mediation Procedure in effect at the start of mediation. Unless
otherwise agreed, the Parties shall select a mediator from the CPR Panels of
Distinguished Neutrals. If the Parties cannot agree, they will defer to the CPR
to select a mediator. The cost of the mediator shall be borne equally by the
Parties. The place of mediation shall be New York, New York, United States of
America. Any Dispute not resolved within forty-five (45) days (or within such
other time period as may be agreed to by the Parties in writing) after
appointment of the mediator shall be finally resolved by arbitration pursuant to
Section 12.3.
12.3    Arbitration. Subject to Section 12.4, any Dispute referred for
arbitration shall be finally resolved by binding arbitration before a panel of
three (3) arbitrators in accordance with the rules of the American Arbitration
Association (“AAA”) in effect at the time the proceeding is initiated. If the
issues in Dispute involve scientific, technical or commercial matters, then any
arbitrator chosen under this Agreement shall have educational training and
industry experience sufficient to demonstrate a reasonable level of relevant
scientific, technical and commercial knowledge relevant to the subject matter of
the Dispute. All proceedings and communications as part of the arbitration shall
be in English. Following selection of the third arbitrator, the arbitrators
shall use all reasonable efforts to complete the arbitration proceedings and
render an award within six (6) months after the last arbitrator is appointed. In
any such arbitration, the following additional procedures shall apply:

- 70 -

--------------------------------------------------------------------------------




12.3.1    Rules. The arbitration shall be conducted pursuant to the then-current
AAA rules in effect for disputes between U.S. parties on the date of
commencement of the arbitration; provided, however, that discovery in any
arbitration shall be conducted in accordance with the AAA Commercial Arbitration
Rules in effect immediately prior to October 1, 2013, for large complex
commercial disputes between U.S. based entities.
12.3.2    Panel. Within thirty (30) days after a Party demands arbitration, each
Party shall select one (1) arbitrator and the third chosen by the two (2)
Party-chosen arbitrators. If either, or both, of GSK or Codexis fails to choose
an arbitrator within thirty (30) days after receiving notice of commencement of
arbitration or if the two arbitrators fail to choose a third arbitrator within
thirty (30) days after their appointment, then either or both Parties shall
immediately request that the AAA select the remaining number of arbitrators to
be selected, which arbitrator(s) shall have an appropriate background,
experience and expertise in the subject matter at issue in the Dispute. The
place of arbitration shall be San Francisco, California, United States of
America. The seat of arbitration shall be the State of New York, United States
of America (for clarity, the Parties intend this to mean that the procedural
rules of the State of New York, United States of America, will apply to any
arbitration).
12.3.3    Injunctive Relief; Costs and Expenses. Either Party may apply to the
arbitrators for interim injunctive relief until the arbitration decision is
rendered or the Dispute is otherwise resolved. Either Party may, without waiving
any right or remedy under this Agreement, seek from any court having
jurisdiction any injunctive or provisional relief necessary to protect the
rights or property of that Party pending resolution of the Dispute pursuant to
this Article 12. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages. Each
Party will share equally the cost and expenses of the panel selected in Section
12.3.2 and any administrative fees unless in each case the arbitrators agree
otherwise, which they are hereby empowered, authorized and instructed to do if
they determine that to be fair and appropriate. Each Party shall bear its own
costs and expenses and attorneys’ fees in connection with any such arbitration;
provided, however, that the prevailing Party in any such arbitration shall be
entitled to recover from the other Party the reasonable attorneys’ fees, costs
and expenses incurred by such prevailing Party in connection with such
arbitration.
12.3.4    Confidentiality. Except to the extent necessary to confirm an award or
decision or as may be required by Applicable Law, or the requirement of any
exchange on which a Party’s shares are traded, neither Party nor any arbitrator
may disclose the existence or results of any arbitration without the prior
written consent of both Parties. In no event shall any arbitration be initiated
after the date when commencement of a legal or equitable proceeding based on the
Dispute would be barred by the applicable Delaware statute of limitations.
12.3.5    Breach of the Agreement. In the event of a Dispute involving the
alleged breach of this Agreement (including, without limitation, whether a Party
has satisfied its diligence obligations hereunder), (a) neither Party may
terminate this Agreement under

- 71 -

--------------------------------------------------------------------------------




Article 11 until resolution of the Dispute pursuant to this Article 12 and (b)
if the arbitrators render a decision that a breach of this Agreement has
occurred, the arbitrators shall have no authority to modify the right of the
non-breaching Party to terminate this Agreement in accordance with Section 11.2.
12.3.6    Performance. Any disputed performance or suspended performance pending
the resolution of a Dispute that the arbitrators determine to be required to be
performed by a Party shall be completed within a reasonable time period
following the final decision of the arbitrators.
12.3.7    Binding Decision. The decision of the arbitrators shall be the sole,
exclusive and binding remedy between the Parties regarding the determination of
all Disputes presented. The arbitrators shall prepare and deliver to the Parties
a written, reasoned opinion conferring their decision. Judgment on the award so
rendered may be entered in any court having competent jurisdiction thereof. Any
monetary payment to be made by a Party pursuant to a decision of the arbitrators
shall be made in Dollars, free of any tax or other deduction.
12.4    Confidentiality and Patent Disputes. Notwithstanding anything in this
Agreement to the contrary, any and all issues regarding (a) breach or threatened
breach of a Party's confidentiality obligations under this Agreement or (b) the
ownership, scope, construction, validity and enforceability of any Patent shall
be determined in a court of competent jurisdiction under the local Patent laws
of the jurisdictions having issued the Patent in question.
13.    MISCELLANEOUS.
13.1    Non-Solicitation. During the period beginning on the Effective Date and
ending on the date that is [***], (the “Non-Solicitation Period”), GSK and its
Affiliates shall not, directly or indirectly, solicit, hire, employ or attempt
to solicit, hire or employ any person acting in a scientific role who is or was
an employee or contractor of Codexis or any Codexis Affiliate during the
Non-Solicitation Period, or in any other way directly or indirectly seek to
solicit, induce, bring about, influence, promote, facilitate, or encourage any
such individual to work for GSK or any party other than GSK; provided that the
foregoing shall not restrict GSK or its Affiliates from advertising employment
opportunities in any manner that does not directly target Codexis or its
Affiliates or from hiring or employing any person who responds to such
generalized public advertisements.
13.2    Severability. If one or more of the provisions of this Agreement is held
to be invalid or unenforceable, the provision shall be considered severed from
this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 72 -

--------------------------------------------------------------------------------




such that the objectives contemplated by the Parties when entering this
Agreement may be realized.
13.3    Notices. Any notice required or permitted to be given by this Agreement
shall be in writing and shall be (a) delivered by hand or by overnight courier
with tracking capabilities, (b) mailed postage prepaid by first class,
registered or certified mail, or (c) delivered by facsimile or e-mail followed
by delivery via either of the methods set forth in (a) or (b), in each case,
addressed as set forth below unless changed by notice so given:
If to GSK:
GlaxoSmithKline
709 Swedeland Road
P.O. Box 1539, Mail Code UW2318
King of Prussia, PA 19406-0939
United States


Attention:    [***]
Email:    [***]


With a copy to:


GlaxoSmithKline
2301 Renaissance Boulevard
Mailcode RN0220
King of Prussia, PA 19406-2772
United States


Attention:     [***]
Email:    [***]
If to Codexis:
Codexis, Inc.
200 Penobscot Drive
Redwood City, CA 94063
Attention: Chief Executive Officer
Telephone: [***]
Fax: [***]
Email:    [***]








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 73 -

--------------------------------------------------------------------------------




With a copy to:


Codexis, Inc.
200 Penobscot Drive
Redwood City, CA 94063
Attention: General Counsel
Telephone: [***]
Fax: [***]
Email:    [***]


Any such notice shall be deemed given on the date received. A Party may add,
delete or change the Person or address to which notices should be sent at any
time upon written notice delivered to the Party’s notices in accordance with
this Section 13.3.
13.4    Force Majeure. Except for the payment of money, neither Party shall be
liable for delay or failure in the performance of any of its obligations
hereunder if such delay or failure is due to causes beyond its reasonable
control, including acts of God, fires, earthquakes, acts of war, terrorism, or
civil unrest (“Force Majeure”); provided, however, that the affected Party
promptly notifies the other Party; provided further that the affected Party
shall use its Commercially Reasonable Efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and shall
continue performance with the utmost dispatch whenever such causes are removed.
When such circumstances arise, the Parties shall negotiate in good faith any
modifications of the terms of this Agreement that may be necessary or
appropriate in order to arrive at an equitable solution.
13.5    Assignment. Neither Party may, without the consent of the other Party,
assign or transfer any of its rights and obligations hereunder; provided that no
such consent is required for an assignment or transfer to an Affiliate of such
Party or to a successor in interest to such Party by reason of merger or
consolidation or sale of all or substantially all of the business of such Party
relating to the subject matter of this Agreement, whether by merger, sale of
stock, sale of assets or otherwise. This Agreement shall inure to the benefit of
and be binding on the Parties’ successors and assigns. Any assignment or
transfer in violation of the foregoing shall be null and void.
13.6    Change of Control [***]. [***]








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 74 -

--------------------------------------------------------------------------------




[***].
13.7    GSK Divestments. If GSK sells, leases, loans, provides or otherwise
transfers to any Third Party any asset, facility, business unit or personnel
that practice or otherwise use any Codexis Core Technology, Codexis Core
Technology Improvements or Enzyme Technology, GSK shall provide a certification
to Codexis and Codexis shall have an audit right as set forth in Section 11.5.3.
13.8    Waivers and Modifications. The failure of any Party to insist on the
performance of any obligation hereunder shall not be deemed to be a waiver of
such obligation. Waiver of any breach of any provision hereof shall not be
deemed to be a waiver of any other breach of such provision or any other
provision on such occasion or any succeeding occasion. No waiver, modification,
release or amendment of any obligation under or provision of this Agreement
shall be valid or effective unless in writing and signed by both Parties.
13.9    Choice of Law. This Agreement shall be governed by, enforced and
construed in accordance with the laws of the State of Delaware, United States of
America, excluding: (a) any conflicts of law principles that would result in the
application of the laws of any state other than the State of Delaware; (b) the
United Nations Convention on Contracts for the International Sales of Goods; (c)
the 1974 Convention on the Limitation Period in the International Sale of Goods
(the “1974 Convention”); and (d) the Protocol amending the 1974 Convention, done
at Vienna April 11, 1980; provided, however, that with respect to matters
involving the enforcement, validity or scope of Intellectual Property rights,
the laws of the applicable country shall apply.
13.10    Relationship of the Parties. Each Party is an independent contractor
under this Agreement. Nothing contained herein is intended or is to be construed
so as to constitute Codexis and GSK as partners, agents or joint venturers.
Neither Party shall have any express or implied right or authority to assume or
create any obligations on behalf of or in the name of the other Party or to bind
the other Party to any contract, agreement or undertaking with any Third Party.
13.11    Entire Agreement. This Agreement, together with the attached exhibits
and schedules, constitutes the entire agreement between the Parties as to the
subject matter of this Agreement, and supersedes and merges all prior and
contemporaneous negotiations, representations, agreements and understandings
regarding the same.
13.12    Counterparts. This Agreement may be executed in counterparts with the
same effect as if both Parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 75 -

--------------------------------------------------------------------------------




Signatures to this Agreement transmitted by facsimile, by email in “portable
document format” (“.pdf”), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of this Agreement shall have the
same effect as physical delivery of the paper document bearing original
signature. Notwithstanding the aforementioned, the Parties shall as soon as
reasonably practicable exchange original signed counterparts to this Agreement.
13.13    Interpretation.
13.13.1    Drafting Party. Each of the Parties acknowledges and agrees that this
Agreement has been diligently reviewed by and negotiated by and between them,
that in such negotiations each of them has been represented by competent counsel
and that the final agreement contained herein, including the language whereby it
has been expressed, represents the joint efforts of the Parties and their
counsel. Accordingly, in interpreting this Agreement or any provision hereof, no
presumption shall apply against any Party as being responsible for the wording
or drafting of this Agreement or any such provision, and ambiguities, if any, in
this Agreement shall not be construed against any Party, irrespective of which
Party may be deemed to have authored the ambiguous provision.
13.13.2    Singular and Plural; Gender. The definitions of the terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The word “will” shall be construed to have
the same meaning and effect as the word “shall.” The word “any” means “any and
all” unless otherwise clearly indicated by context. The word “including” will be
construed as “including without limitation.” The word “or” is disjunctive but
not necessarily exclusive.
13.13.3    References. Unless the context requires otherwise, (a) any definition
of or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference to Applicable Law herein shall be construed as
referring to such Applicable Law as from time to time enacted, repealed or
amended, (c) any reference herein to any Person shall be construed to include
the Person’s successors and assigns, and (d) all references herein to Articles,
Sections or Exhibits, unless otherwise specifically provided, shall be construed
to refer to Articles, Sections and Exhibits of this Agreement.
13.13.4    Headings and Captions. Headings and captions are for convenience only
and are not be used in the interpretation of this Agreement.

- 76 -

--------------------------------------------------------------------------------




13.14    Anti-Bribery and Corruption.
13.14.1    Codexis acknowledges that it has read GSK’s ‘Prevention of Corruption
– Third Party Guidelines’ attached at Exhibit 13.14 and agrees to perform its
obligations under the Agreement in accordance with the principles set out
therein.
13.14.2    Codexis shall comply fully at all time with all applicable laws and
regulations, including but not limited to applicable anti-corruption laws, of
the territory in which Codexis conducts business with GSK.
13.14.3    GSK shall be entitled to terminate this Agreement immediately on
written notice to Codexis, if Codexis fails to perform its obligations in
accordance with this Section 13.14. [***].
13.15    Ethical Standards and Human Rights. Codexis represents and warrants, to
the best of its knowledge, that in connection with this Agreement, it respects
the human rights of its staff and does not employ child labor, forced labor,
unsafe working conditions, discrimination on the basis of race, religion,
disability or gender, or cruel or abusive disciplinary practices in the
workplace; and that it pays each employee at least the minimum wage, provides
each employee with all legally mandated benefits, and complies with the laws on
working hours and employment rights in the countries in which it operates.
Codexis shall encourage compliance with these standards by any supplier of goods
or services that it uses in performing its obligations under this Agreement.
13.16    Good Data Management. During the Technology Transfer or under any
Collaborative Project conducted pursuant to this Agreement, each Party shall,
and shall cause any Third Party acting for and on behalf of such Party to, carry
out its obligations under the Agreement, and collect and record any data
generated therefrom, in accordance with the following good data management
practices:
13.16.1    Data are being generated using sound scientific techniques and
processes;
13.16.2    Data are being accurately recorded in accordance with good scientific
practices;
13.16.3    Data are being analyzed appropriately without bias in accordance with
good scientific practices;








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 77 -

--------------------------------------------------------------------------------




13.16.4    Data and results are being stored securely and can be retrieved, and
13.16.5    Data trails exist to demonstrate and/or reconstruct key decisions.




[Signature Page Follows]



- 78 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Platform Technology Transfer,
Collaboration and License Agreement to be executed by their respective duly
authorized officers as of the Effective Date.


Codexis, Inc.
GlaxoSmithKline Intellectual
Property Development Limited
By:
/s/ John J. Nicols
By:
/s/ Paul Williamson
Name:
John J. Nicols
Name:
Paul Williamson
For and on behalf of
Edinburgh Pharmaceutical Industries Limited


Title:
President & CEO
Title:
Corporate Director































[Signature Page to Platform Technology Transfer, Collaboration and License
Agreement]



--------------------------------------------------------------------------------




Exhibit 1.18


Codexis Core Patents


CODEXIS CORE PATENTS


Country
Application Title
Application Status
Application Number
Filing Date
Publication Number
Patent
Number
Issue
Date
US
COMBINED AUTOMATED PARALLEL SYNTHESIS OF POLYNUCLEOTIDE VARIANTS
Granted
12/562988
09/18/2009
2010/0093560
8,383,346
02/26/2013
CN
METHOD OF SYNTHESIZING POLYNUCLEOTIDE VARIANTS
Granted
200980122093.2
12/13/2010
102066561
200980122093.2
09/25/2013
CA
METHOD OF SYNTHESIZING POLYNUCLEOTIDE VARIANTS
Published
2,726,850
12/02/2010
2726850
 
 
EP
METHOD OF SYNTHESIZING POLYNUCLEOTIDE VARIANTS
Published
9763625.2
11/29/2010
2285958
 
 
IN
METHOD OF SYNTHESIZING POLYNUCLEOTIDE VARIANTS
Published
8090/CHEN/2010
12/13/2010
8090/CHENP/2010
 
 
SG
METHOD OF SYNTHESIZING POLYNUCLEOTIDE VARIANTS
Granted
201009215-3
12/13/2010
 
167342
05/31/2013






- 1 -

--------------------------------------------------------------------------------






CA
COMBINED AUTOMATED PARALLEL SYNTHESIS OF POLYNUCLEOTIDE VARIANTS
Published
2763017
11/21/2011
2763017
 
 
CN
COMBINED AUTOMATED PARALLEL SYNTHESIS OF POLYNUCLEOTIDE VARIANTS
Published
200980159766.1
12/08/2011
102803489
 
 
EP
COMBINED AUTOMATED PARALLEL SYNTHESIS OF POLYNUCLEOTIDE VARIANTS
Published
9845944.9
12/05/2011
2451951
 
 
IN
COMBINED AUTOMATED PARALLEL SYNTHESIS OF POLYNUCLEOTIDE VARIANTS
Published
9101/CHENP/2011
12/07/2011
9101/CHENP/2011
 
 
US
COMBINED AUTOMATED PARALLEL SYNTHESIS OF POLYNUCLEOTIDE VARIANTS
Published
13/756778
02/01/2013
2013/0143767
 
 
US
METHOD OF SELECTING AN OPTIMIZED, DIVERSE POPULATION OF VARIANTS
Granted
12/867429
08/12/2010
2011/0029468
8,504,498
08/06/2013


- 2 -

--------------------------------------------------------------------------------






EP
METHOD OF SELECTING AN OPTIMIZED, DIVERSE POPULATION OF VARIANTS
Published
9710859.1
02/12/2009
2250595
 
 
EP
METHOD OF GENERATING AN OPTIMIZED, DIVERSE POPULATION OF VARIANTS
Published
9710490.5
02/12/2009
2250594
 
 
US
METHOD OF GENERATING AN OPTIMIZED, DIVERSE POPULATION OF VARIANTS
Granted
12/867433
10/21/2010
2011/0034342
8,768,871
07/01/2014
[***]
[***]
[***]
[***]
[***]
 
 
 
EP
REDUCED CODON MUTAGENESIS
Published
10817881.5
03/30/2012
2478137
 
 
US
PROTEIN VARIANT GENERATION BY REGION SHUFFLING
Published
13/577651
08/07/2012
2014/0005057
 
 
EP
PROTEIN VARIANT GENERATION BY REGION SHUFFLING
Published
12803889.0
12/12/2013
2726651
 
 
WO
GENE SHUFFLING METHODS
Published
PCT/US2013/030526
03/12/2013
WO2013138339
 
 













[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 3 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 



































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 4 -

--------------------------------------------------------------------------------




Exhibit 1.19


Codexis Core Technology


The enzyme optimization process starts by identifying genes that code for
enzymes known to have the general type of catalytic reactivity for a desired
chemical reaction. Typically, we identify gene sequences in published databases
and then synthesize candidate genes having those sequences. Using a variety of
biotechnology tools, we diversify these genes by introducing mutations, giving
rise to changes in the enzymes for which they encode. The methods for
diversifying these genes, and types of diversity being tested, often vary over
the course of an enzyme optimization program. For finding initial diversity,
methods typically include random mutagenesis and site-directed (included
structure-guided) mutagenesis. We also test mutational variations that
distinguish related enzymes among different organisms. Once we have identified
potentially beneficial mutations, we test combinations of these mutations in
libraries made using our proprietary gene recombination methodologies, gene
shuffling and multiplexed gene SOEing, or Splicing by Overlap Extension.
With our proprietary gene shuffling methodology, we generate libraries of genes
that have random combinations of the mutations we are testing. The pool of genes
is used to transform host cells, which entails introducing the various genes,
one by one, into host cells. These cells are then segregated and grown into
colonies. Cells from individual colonies are cultured in high throughput to
produce the enzyme encoded by the shuffled gene in those cells. The enzymes are
then screened in high throughput using test conditions relevant to the desired
process. The screening results identify individual shuffled genes that produce
improved enzymes having combinations of beneficial mutations and weed out
enzymes having detrimental ones. Using different test conditions and/or
different analytical methods, we can identify variant enzymes that exhibit
various improved performance characteristics, such as stability, activity and
selectivity, under conditions relevant to the desired chemical process.
In the next step in our optimization process, we use our proprietary software
tool, ProSAR™, to analyze protein sequence-activity relationships. ProSAR™ aids
in identifying specific gene and enzyme mutations that are beneficial, neutral
or detrimental with respect to the desired performance characteristics. Earlier
directed evolution methods did not separately evaluate individual mutations in
libraries of variants which carry multiple mutations, where beneficial and
detrimental performance characteristics may be mixed in an individual gene or
enzyme. Capitalizing on the advent of inexpensive gene sequencing, we are able
to determine which particular mutations are present in the genes and proteins we
have screened. Our ProSAR™ bioinformatics software relates the screening results
to the mutations and ranks the individual mutations with regard to their degree
of benefit or detriment, relative to whichever process

- 5 -

--------------------------------------------------------------------------------




parameter(s) the screening tested. Using that information, we can bias the pool
of mutational diversity in the next iteration to further the accumulation of
beneficial diversity and cancel out detrimental diversity in the individual
genes in the resulting shuffled library. The ProSAR™ results also help us
develop ideas about new diversity to test. ProSAR™, combined with efficient gene
synthesis and high quality library generation methods, has led to a significant
increase in the efficiency and speed of enzyme improvement and optimization.
In another step of our optimization process, we take the best variants we have
identified and prepare enough of each to test in the desired chemical process at
laboratory scale, for in-process confirmation. This optimization routine is done
iteratively, typically adding new diversity to the pool in each iteration. The
gene that codes for the best performing enzyme in one iteration is used as the
starting gene for the next iteration of shuffling and screening. As the enzymes
improve over these iterations, the screening conditions are made increasingly
more stringent. In this way, enzymes are rapidly optimized until all in-process
performance requirements have been achieved and the economic objectives for the
desired process have been met.
Multiplexed gene SOEing is our proprietary methodology for rapidly generating
gene variants. Using multiplexed gene SOEing, we rapidly generate collections of
individual gene variants that have predetermined, as opposed to random,
combinations of mutations we are testing. It is based on a biotechnology
technique, which we refer to as SOEing, generally used to make a hybrid, or
spliced, gene from fragments of two genes and/or to introduce a specific
mutation into a splice between fragments of one gene. We have automated the
process to make robotically, in parallel, one hundred to several hundred
variants, each with a predetermined combination of the mutations we are testing.
The variants are introduced into host cells, and the encoded enzyme is produced
and screened in high throughput, as described above.
Using multiplexed gene SOEing, we can test many mutations and combinations
thereof in parallel, and because the mutation incorporation is controlled and
predetermined before screening, as opposed to random incorporation and selection
after screening, the resulting data set can be more optimal for ProSAR™
analysis.
We believe using multiplexed gene SOEing to survey many mutations quickly,
followed by ProSAR™-driven shuffling of beneficial mutations, is a particularly
effective approach, providing rapid gains in enzyme performance



- 6 -

--------------------------------------------------------------------------------




Exhibit 1.24


Codexis Enzyme Patents


CODEXIS ENZYME PATENTS
Country
Application Title
Application Status
Application
Number
Filing
Date
Publication Number
Patent
Number
Issue
Date
US
TRANSAMINASE POLYPEPTIDES
Granted
12/684864
01/08/2010
2010/0209981
8,470,564
06/25/2013
EP
TRANSAMINASE POLYPEPTIDES
Published
10729606.3
01/08/2010
2385983
 
 
SG
TRANSAMINASE POLYPEPTIDES
Published
201104947-5
07/06/2011
172891
 
 
IN
TRANSAMINASE POLYPEPTIDES
Published
5648/CHENP/2011
08/04/2011
5648/CHENP/2011
 
 
IL
TRANSAMINASE POLYPEPTIDES
Pending
213950
07/06/2011
 
 
 
CN
TRANSAMINASE POLYPEPTIDES
Published
201080010926.9
01/08/2010
102341494
 
 
US
TRANSAMINASE POLYPEPTIDES
Published
13/920,902
06/18/2013
2013/0266994
 
 
US
TRANSAMINASE BIOCATALYSTS
Granted
12/714397
02/26/2010
2010/0285541
8,293,507
10/23/2012
CN
TRANSAMINASE BIOCATALYSTS
Published
201080017312.3
10/19/2011
102405281
 
 
EP
TRANSAMINASE BIOCATALYSTS
Granted
10746948.8
09/26/2011
2401366
2401366
12/18/2013
IN
TRANSAMINASE BIOCATALYSTS
Published
6857/CHENP/2011
09/22/2011
6857/CHENP/2011
 
 


- 1 -

--------------------------------------------------------------------------------






SG
TRANSAMINASE BIOCATALYSTS
Granted
201106064-7
02/26/2010
173815
173815
11/15/2013
JP
TRANSAMINASE BIOCATALYSTS
Published
2011-552209
08/23/2011
2012-519004
 
 
US
TRANSAMINASE BIOCATALYSTS
Published
13/604,323
09/05/2012
2012/0329108
 
 
DE
TRANSAMINASE BIOCATALYSTS
Granted
10746948.8
09/26/2011
2401366
202010012539.4
12/18/2013
FR
TRANSAMINASE BIOCATALYSTS
Granted
10746948.8
09/26/2011
2401366
2401366
12/18/2013
ES
TRANSAMINASE BIOCATALYSTS
Granted
10746948.8
09/26/2011
2401366
2401366
12/18/2013
CH
TRANSAMINASE BIOCATALYSTS
Granted
10746948.8
09/26/2011
2401366
2401366
12/18/2013
GB
TRANSAMINASE BIOCATALYSTS
Granted
10746948.8
09/26/2011
2401366
2401366
12/18/2013
IE
TRANSAMINASE BIOCATALYSTS
Granted
10746948.8
09/26/2011
2401366
2401366
12/18/2013
IT
TRANSAMINASE BIOCATALYSTS
Granted
10746948.8
09/26/2011
2401366
2401366
12/18/2013
NL
TRANSAMINASE BIOCATALYSTS
Granted
10746948.8
09/26/2011
2401366
2401366
12/18/2013
CN
KETOREDUCTASE-MEDIATED STEREOSELECTIVE ROUTE TO ALPHA CHLOROALCOHOLS
Published
201080027481.5
12/20/2011
102482648
 
 
EP
KETOREDUCTASE-MEDIATED STEREOSELECTIVE ROUTE TO ALPHA CHLOROALCOHOLS
Published
10797576.5
12/22/2011
2446025
 
 


- 2 -

--------------------------------------------------------------------------------






IN
KETOREDUCTASE-MEDIATED STEREOSELECTIVE ROUTE TO ALPHA CHLOROALCOHOLS
Pending
9363/CHENP/2011
12/21/2011
 
 
 
SG
KETOREDUCTASE-MEDIATED STEREOSELECTIVE ROUTE TO ALPHA CHLOROALCOHOLS
Allowed
201109538-7
12/21/2011
177331
 
 
US
KETOREDUCTASE-MEDIATED STEREOSELECTIVE ROUTE TO ALPHA CHLOROALCOHOLS
Allowed
13/378618
12/15/2011
2012/0190086
 
 
EP
KETOREDUCTASE POLYPEPTIDES FOR THE PREPARATION OF PHENYLEPHRINE
Published
10810597.4
03/15/2012
2467473
 
 
IN
KETOREDUCTASE POLYPEPTIDES FOR THE PREPARATION OF PHENYLEPHRINE
Published
 
03/15/2012
2372/CHENP/2012
 
 
US
KETOREDUCTASE POLYPEPTIDES FOR THE PREPARATION OF PHENYLEPHRINE
Published
13/390677
02/15/2012
2012/0149073
 
 
SG
KETOREDUCTASE POLYPEPTIDES FOR THE PREPARATION OF PHENYLEPHRINE
Published
201201086-4
02/16/2012
178456
 
 
CN
TRANSAMINASE REACTIONS
Published
201080027740.4
12/21/2011
102597226
 
 
EP
TRANSAMINASE REACTIONS
Published
10797544.3
12/22/2011
2446026
 
 
IN
TRANSAMINASE REACTIONS
Published
9683/CHENP/2011
12/22/2011
9683/CHENP/2011
 
 


- 3 -

--------------------------------------------------------------------------------






SG
TRANSAMINASE REACTIONS
Published
201109536-1
12/21/2011
177329
 
 
US
TRANSAMINASE REACTIONS
Published
13/378963
04/09/2012
2012/0190085
 
 
IL
TRANSAMINASE REACTIONS
Pending
216099
11/02/2011
 
 
 
US
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Granted
12/490190
06/23/2009
2010/0063300
8,178,333
05/15/2012
CN
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Allowed
200980133157.9
06/24/2008
102131813
 
 
SG
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Granted
201009300-3
06/23/2009
 
167392
08/15/2013
EP
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Granted
9798485.0
06/23/2009
2307419
2307419
11/06/2013


- 4 -

--------------------------------------------------------------------------------






IN
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Published
397/CHENP/2011
01/19/2011
397/CHENP/2011
 
 
US
STEREOMERICALLY PURE FUSED BICYLIC PROLINE COMPOUNDS USEFUL FOR PREPARING
HEPATITIS C PROTEASE INHIBITORS
Allowed
13/294930
11/11/2011
2012/0130087
 
 
US
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF STEREOMERICALLY PURE FUSED
BICYCLIC PROLINE COMPOUNDS
Granted
13/436506
03/30/2012
2012/0244581
8,574,876
11/05/2013
FR
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Granted
9798485.0
06/23/2009
2307419
2307419
11/06/2013
DE
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Granted
9798485.0
06/23/2009
2307419
602009019988.9
11/06/2013


- 5 -

--------------------------------------------------------------------------------






IE
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Granted
9798485.0
06/23/2009
2307419
2307419
11/06/2013
IT
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Granted
9798485.0
06/23/2009
2307419
2307419
11/06/2013
NL
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Granted
9798485.0
06/23/2009
2307419
2307419
11/06/2013
ES
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Granted
9798485.0
06/23/2009
2307419
2307419
11/06/2013
CH
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Granted
9798485.0
06/23/2009
2307419
2307419
11/06/2013


- 6 -

--------------------------------------------------------------------------------






GB
BIOCATALYTIC PROCESSES FOR THE PREPARATION OF SUBSTANTIALLY STEREOMERICALLY PURE
FUSED BICYCLIC PROLINE COMPOUNDS
Granted
9798485.0
06/23/2009
2307419
2307419
11/06/2013
US
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Granted
12/545761
08/21/2009
2010/0055751
8,288,131
10/16/2012
US
POLYNUCLEOTIEDES ENCODING ENGINEERED KETOREDUCTASE POLYPEPTIDES
Granted
13/610723
09/11/2012
2013/0005018
8,455,230
06/04/2013
US
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF A 3-ARYL-3-HYDROXYPROPANAMINE
FROM A 3-ARYL-3-KETOPROPANAMINE
Granted
12/549154
08/27/2009
2010/0151534
8,426,178
04/23/2013
EP
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF A 3-ARYL-3-HYDROXYPROPANAMINE
FROM A 3-ARYL-3-KETOPROPANAMINE
Published
9810573.7
08/27/2009
2329013
 
 
IN
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF A 3-ARYL-3-HYDROXYPROPANAMINE
FROM A 3-ARYL-3-KETOPROPANAMINE
Published
2014/CHENP/2011
03/22/2011
2014/CHENP/2011
 
 


- 7 -

--------------------------------------------------------------------------------






US
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF A 3-ARYL-3-HYDROXYPROPANAMINE
FROM A 3-ARYL-3-KETOPROPANAMINE
Granted
13/796985
03/12/2013
2013/0177962
8,673,607
03/18/2014
US
KETOREDUCTASE POLYPEPTIDES FOR THE STEREOSELECTIVE PRODUCTION OF
(4S)-3-[(5S)-5(4-FLUOROPHENYL)-5-HYDROXYPENTANOLYL]-4PHENYL1,3-OXAZOLIDIN-2-ONE
Granted
12/545034
08/20/2009
2010/0062499
8,273,554
09/25/2012
CN
KETOREDUCTASE POLYPEPTIDES FOR THE STEREOSELECTIVE PRODUCTION OF
(4S)-3-[(5S)-5(4-FLUOROPHENYL)-5-HYDROXYPENTANOYL]-4PHENYL-1,3-OXAZOLIDIN-2-ONE
Published
200980141486.8
04/19/2011
102186972
 
 
SG
KETOREDUCTASE POLYPEPTIDES FOR THE STEREOSELECTIVE PRODUCTION OF
(4S)-3-[(5S)-5(4-FLUOROPHENYL)-5-HYDROXYPENTANOYL]-4PHENYL-1,3-OXAZOLIDIN-2-ONE
Pending
201101090-7
02/16/2011
 
 
 


- 8 -

--------------------------------------------------------------------------------






EP
KETOREDUCTASE POLYPEPTIDES FOR THE STEREOSELECTIVE PRODUCTION OF
(4S)-3-[(5S)-5(4-FLUOROPHENYL)-5-HYDROXYPENTANOYL]-4PHENYL-1,3-OXAZOLIDIN-2-ONE
Published
9810477.1
03/29/2011
2329014
 
 
IN
KETOREDUCTASE POLYPEPTIDES FOR THE STEREOSELECTIVE PRODUCTION OF
(4S)-3-[(5S)-5(4-FLUOROPHENYL)-5-HYDROXYPENTANOYL]-4PHENYL-1,3-OXAZOLIDIN-2-ONE
Published
2000/CHENP/2011
03/22/2011
2000/CHENP/2011
 
 
US
POLYNUCLEOTIDES ENCODING RECOMBINANT KETOREDUCTASE POLYPEPTIDES
Granted
13/590882
08/21/2012
2012/0322136A1
8,415,126
04/09/2013
US
KETOREDUCTASE POLYPEPTIDES FOR THE STEREOSELECTIVE PRODUCTION OF
(4S)-3-[(5S)-5(4-FLUOROPHENYL)-5-HYDROXYPENTANOLYL]-4PHENYL1,3-OXAZOLIDIN-2-ONE
Published
13/764596
02/11/2013
2013/0210098
 
 
US
ENONE REDUCTASES
Granted
12/646907
12/23/2009
2010/0190218
8,329,438
12/11/2012
EP
ENONE REDUCTASES
Published
9835878.1
12/23/2009
2382308
 
 
IN
ENONE REDUCTASES
Published
4505/CHENP/2011
12/23/2009
4505/CHENP/2011
 
 


- 9 -

--------------------------------------------------------------------------------






SG
ENONE REDUCTASES
Published
201104630-7
12/23/2009
172783
 
 
US
ENONE REDUCTASES
Published
13/658582
10/23/2012
2013/0115663
 
 
US
RECOMBINANT HALOHYDRIN DEHALOGENASE POLYPEPTIDES
Granted
12/642586
12/18/2009
2010/0173372
8,187,856
05/29/2012
IN
RECOMBINANT HALOHYDRIN DEHALOGENASE POLYPEPTIDES
Published
5068/CHENP/2011
12/18/2009
5068/CHENP/2011
 
 
US
RECOMBINANT HALOHYDRIN DEHALOGENASE POLYPEPTIDES
Granted
13/452328
04/20/2012
2012/0220002
8,580,555
11/12/2013
US
PENICILLIN G ACYLASES
Granted
12/615139
11/09/2009
2010/0143968
8,247,192
08/21/2012
US
PENICILLIN G ACYLASES
Granted
13/542835
07/06/2012
2012/0270282
8,569,013
10/29/2013
US
NITRILASE BIOCATALYSTS
Granted
13/381155
12/28/2011
2012/0142063
8,614,081
12/24/2013
US
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF 3-ARYL-3-HYDROXYPROPANAMINE
FROM A 3-ARYL-3-KETOPROPANAMINE
Granted
12/549293
08/27/2009
2010/0173369
8,288,141
10/16/2012
US
POLYNUCLEOTIDES ENCODING ENGINEERED KETOREDUCTASE POLYPEPTIDES
Published
13/610166
09/11/2012
2013/0005017
 
 


- 10 -

--------------------------------------------------------------------------------






CN
SYNTHESIS OF PRAZOLE COMPOUNDS
Published
201080054980.3
06/04/2012
102884178
 
 
EP
SYNTHESIS OF PRAZOLE COMPOUNDS
Published
10836590.9
07/05/2012
2510089
 
 
IN
SYNTHESIS OF PRAZOLE COMPOUNDS
Published
5934/CHENP/2012
07/05/2012
5934/CHENP/2012
 
 
SG
SYNTHESIS OF PRAZOLE COMPOUNDS
Published
201204152-1
06/06/2012
181535
 
 
US
SYNTHESIS OF PRAZOLE COMPOUNDS
Published
13/514750
06/08/2012
2013/0017580
 
 
EP
BIOCATALYSTS FOR EZETIMIBE SYNTHESIS
Published
11778262.3
12/03/2012
2566497
 
 
IN
BIOCATALYSTS FOR EZETIMIBE SYNTHESIS
Published
10077/CHENP/2012
11/30/2012
10077/CHENP/2012
 
 
US
BIOCATALYSTS FOR EZETIMIBE SYNTHESIS
Published
13/695856
11/02/2012
2013/0052699
 
 
US
PROCESSES USING AMINO ACID DEHYDROGENASES AND KETOREDUCTASE-BASED COFACTOR
REGENERATING SYSTEM
Published
13/577772
10/16/2012
2013/0029385
 
 


- 11 -

--------------------------------------------------------------------------------






IN
PROCESSES USING AMINO ACID DEHYDROGENASES AND KETOREDUCTASE-BASED COFACTOR
REGENERATING SYSTEM
Published
7740/CHENP/2012
09/07/2012
7740/CHENP/2012
 
 
SG
STRUCTURE-ACTIVITY RELATIONSHIPS
Published
201200817-3
02/12/2001
178753
 
 
US
STRUCTURE-ACTIVITY RELATIONSHIPS
Published
13/757554
02/01/2013
2013/0165341
 
 
US
STRUCTURE-ACTIVITY RELATIONSHIPS
Published
13/764252
02/11/2013
2013/0157900
 
 
CN
KETOREDUCTASES AND USES THEREOF
Granted
200880004582.3
02/08/2008
CN 101627116A
ZL2008 8 0004582.3
07/10/2013
SG
KETOREDUCTASES AND USES THEREOF
Granted
200904674-9
02/08/2008
 
154045
03/30/2012
KR
KETOREDUCTASES AND USES THEREOF
Pending
10-2009-7016084
02/08/2008
 
 
 
US
KETOREDUCTASES AND USES THEREOF
Granted
12/028,780
02/08/2008
2008/0318295
7,820,421
10/26/2010
EP
KETOREDUCTASES AND USES THEREOF
Granted
8725329.0
02/08/2008
2115130
2115130
08/03/2011
IL
KETOREDUCTASES AND USES THEREOF
Pending
199399
02/08/2008
 
 
 
JP
KETOREDUCTASES AND USES THEREOF
Published
2009-549110
02/08/2008
2010-517574
 
 
US
KETOREDUCTASES AND USES THEREOF
Granted
12/881734
09/14/2010
2011/0165670
8,071,347
12/06/2011


- 12 -

--------------------------------------------------------------------------------






CH
KETOREDUCTASES AND USES THEREOF
Granted
8725329.0
02/08/2008
2115130
2115130
08/03/2011
DE
KETOREDUCTASES AND USES THEREOF
Granted
8725329.0
02/08/2008
2115130
2115130
08/03/2011
FR
KETOREDUCTASES AND USES THEREOF
Granted
8725329.0
02/08/2008
2115130
2115130
08/03/2011
GB
KETOREDUCTASES AND USES THEREOF
Granted
8725329.0
02/08/2008
2115130
2115130
08/03/2011
IE
KETOREDUCTASES AND USES THEREOF
Granted
8725329.0
02/08/2008
2115130
2115130
08/03/2011
NL
KETOREDUCTASES AND USES THEREOF
Granted
8725329.0
02/08/2008
2115130
2115130
08/03/2011
US
KETOREDUCTASES AND USES THEREOF
Granted
13/290773
11/07/2011
2012/0178142
8,415,127
04/09/2013
US
KETOREDUCTASES AND USES THEREOF
Published
13/793158
03/11/2013
2013/0196408
 
 
JP
ALCOHOL DEHYDROGENASE FOR THE STEREOSELECTIVE PRODUCTION OF HYDROXY COMPOUNDS
Allowed
2007-526267
06/04/2005
 
5042831
 
DE
ALCOHOL DEHYDROGENASE FOR THE STEREOSELECTIVE PRODUCTION OF HYDROXY COMPOUNDS
Granted
102004029112.8
06/11/2004
 
1763577
10/06/2010


- 13 -

--------------------------------------------------------------------------------






EP
ALCOHOL DEHYDROGENASE FOR THE STEREOSELECTIVE PRODUCTION OF HYDROXY COMPOUNDS
Granted
5756002.1
06/04/2005
1763577
1763577
10/06/2010
US
ALCOHOL DEHYDROGENASE FOR THE STEREOSELECTIVE PRODUCTION OF HYDROXY COMPOUNDS
Granted
11/629000
12/08/2006
2009/0162893
7,943,356
05/17/2011
GB
ALCOHOL DEHYDROGENASE FOR THE STEREOSELECTIVE PRODUCTION OF HYDROXY COMPOUNDS
Granted
5756002.1
06/04/2005
1763577
1763577
10/06/2010
IT
ALCOHOL DEHYDROGENASE FOR THE STEREOSELECTIVE PRODUCTION OF HYDROXY COMPOUNDS
Granted
5756002.1
06/04/2005
1763577
1763577
10/06/2010
AT
ALCOHOL DEHYDROGENASE FOR THE STEREOSELECTIVE PRODUCTION OF HYDROXY COMPOUNDS
Granted
5756002.1
06/04/2005
1763577
1763577
10/06/2010


- 14 -

--------------------------------------------------------------------------------






FR
ALCOHOL DEHYDROGENASE FOR THE STEREOSELECTIVE PRODUCTION OF HYDROXY COMPOUNDS
Granted
5756002.1
06/04/2005
1763577
1763577
10/06/2010
SG
KETOREDUCTASE POLYPEPTIDES FOR THE STEREOSELECTIVE PRODUCTION OF
(R)-3-HYDROXYTHIOLANE
Granted
201000745-8
08/24/2008
 
159008
09/14/2012
IN
KETOREDUCTASE POLYPEPTIDES FOR THE STEREOSELECTIVE PRODUCTION OF
(R)-3-HYDROXYTHIOLANE
Pending
1624/CHENP/2010
08/24/2008
 
 
 
EP
KETOREDUCTASE POLYPEPTIDES FOR THE STEREOSELECTIVE PRODUCTION OF
(R)-3-HYDROXYTHIOLANE
Published
8798570.1
08/24/2008
2195443
 
 
CN
KETOREDUCTASE POLYPEPTIDES FOR THE STEREOSELECTIVE PRODUCTION OF
(R)-3-HYDROXYTHIOLANE
Published
200880104011.7
08/24/2008
101784669
 
 


- 15 -

--------------------------------------------------------------------------------






US
KETOREDUCTASE POLYPEPTIDES FOR THE STEREOSELECTIVE PRODUCTION OF
(R)-3-HYDROXYTHIOLANE
Granted
12/197286
08/24/2008
2009/0093031
7,977,078
07/12/2011
US
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF (r)-3-HYDROXYTHIOLANE
Granted
13/110789
05/18/2011
2011/0217754
8,227,229
07/24/2012
US
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF (r)-3-HYDROXYTHIOLANE
Published
13/525048
06/15/2012
2012/0276599
 
 
CN
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Granted
200880115770.3
09/13/2008
101855342
ZL 2008 8 0115770.3
07/10/2013
JP
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Published
2010-525057
09/13/2008
2010-538657
 
 
US
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Granted
12/210195
09/13/2008
2009/0191605
8,748,143
06/10/2014
IN
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Pending
2039/CHENP/2010
09/13/2008
 
 
 
SG
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Granted
201001576-6
09/13/2008
 
159828
04/13/2012


- 16 -

--------------------------------------------------------------------------------






EP
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Granted
8830789.7
09/13/2008
2198018
2198018
11/20/2013
KR
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Pending
10-2010-7007675
09/13/2008
 
 
 
US
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Granted
13/682600
11/20/2012
2013/0078692
8,512,973
08/20/2013
US
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Allowed
13/970284
08/19/2013
2013/0344552
 
 
DE
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Granted
8830789.7
09/13/2008
2198018
602008028883.8
11/20/2013
FR
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Granted
8830789.7
09/13/2008
2198018
2198018
11/20/2013
CH
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Granted
8830789.7
09/13/2008
2198018
2198018
11/20/2013
GB
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Granted
8830789.7
09/13/2008
2198018
2198018
11/20/2013
IE
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Granted
8830789.7
09/13/2008
2198018
2198018
11/20/2013


- 17 -

--------------------------------------------------------------------------------






NL
KETOREDUCTASE POLYPEPTIDES FOR THE REDUCTION OF ACETOPHENONES
Granted
8830789.7
09/13/2008
2198018
2198018
11/20/2013
SG
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Granted
201001902-4
09/28/2008
 
160022
07/31/2013
US
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Granted
12/240986
09/29/2008
2009/0155863
8,088,610
01/03/2012
CN
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Allowed
200880118039.6
09/28/2008
101889081
ZL200880118039.6
06/18/2014
EP
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Granted
8833139.2
09/28/2008
2203557
2203557
02/29/2012
IN
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Pending
2378/CHENP/2010
09/28/2008
 
 
 
IL
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Granted
204331
09/28/2008
 
204331
07/31/2013
US
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF
(S,3)-METHYL2-(3-(3-(2(7-CHLOROQUINOLIN-2-YL)VINYL)PHENYL)-3-HYDROXYPROPYL)BENZOATE
Granted
13/329986
12/19/2011
2012/0184000
8,617,853
12/31/2013
DE
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Granted
8833139.2
09/28/2008
2203557
2203557
02/29/2012


- 18 -

--------------------------------------------------------------------------------






IE
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Granted
8833139.2
09/28/2008
2203557
2203557
02/29/2012
NL
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Granted
8833139.2
09/28/2008
2203557
2203557
02/29/2012
CH
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Granted
8833139.2
09/28/2008
2203557
2203557
02/29/2012
GB
KETOREDUCTASE POLYPEPTIDES AND USES THEREOF
Granted
8833139.2
09/28/2008
2203557
2203557
02/29/2012
EP
BIOCATALYSTS AND METHODS FOR THE SYNTHESIS OF ARMODAFINIL
Published
EP11846568.1
06/14/2013
2649187
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
US
BIOCATALYSTS AND METHODS FOR THE SYNTHESIS OF ARMODAFINIL
Published
13/992138
06/06/2013
2013/0260426
 
 
EP
BIOCATALYSTS AND METHODS FOR THE SYNTHESIS OF (S)-3-(1-AMINOETHYL)-PHENOL
Published
11796441.1
12/17/2012
2582799
 
 

















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 19 -

--------------------------------------------------------------------------------






IN
BIOCATALYSTS AND METHODS FOR THE SYNTHESIS OF (S)-3-(1-AMINOETHYL)-PHENOL
Pending
267/CHENP/2013
01/11/2013
 
 
 
US
BIOCATALYSTS AND METHODS FOR THE SYNTHESIS OF (S)-3-(1-AMINOETHYL)-PHENOL
Allowed
13/704507
12/14/2012
2013/0089898
 
 
EP
BIOCATALYSTS AND METHODS FOR THE SYNTHESIS OF
(1R,2R)-2-(3,4-DIMETHOXYPHENETHOXY)CYCLOHEXANAMINE
Published
11818555.2
04/29/2013
2606139
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
US
BIOCATALYSTS AND METHODS FOR THE SYNTHESIS OF
(1R,2R)-2-(3,4-DIMETHOXYPHENETHOXY)CYCLOHEXANAMINE
Published
13/817295
03/12/2013
2013/0164794
 
 
SG
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF AZETIDINONE
Granted
201001989-1
10/01/2008
 
160517
05/05/2014
US
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF AZETIDINONE
Granted
12/243,968
10/01/2008
2009/0162909
7,883,879
02/08/2011













[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 20 -

--------------------------------------------------------------------------------






EP
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF AZETIDINONE
Published
8836133.2
10/01/2008
2205727
 
 
IL
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF AZETIDINONE
Pending
204379
10/01/2008
 
 
 
JP
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF AZETIDINONE
Pending
2010-527257
10/01/2008
 
 
 
IN
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF AZETIDINONE
Pending
2450/CHENP/2010
10/01/2008
 
 
 
US
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF AZETIDINONE
Granted
12/977,825
12/23/2010
2011/0159567
8,257,952
09/04/2012
US
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF AZETIDINONE
Granted
13/569900
08/08/2012
2013/0034895
8,470,572
06/25/2013
US
KETOREDUCTASE POLYPEPTIDES FOR THE PRODUCTION OF AZETIDINONE
Published
13/925096
06/24/2013
2014/0057330
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
EP
BIOCATALYTIC PROCESS FOR PREPARING ESLICARBAZEPINE AND ANALOGS THEREOF
Published
12771861.7
11/06/2013
2697662
 
 











[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 21 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
WO
BIOCATALYSTS AND METHODS FOR HYDROXYLATION OF CHEMICAL COMPOUNDS
Published
PCT/US13/039874
05/07/2013
WO2013/169725
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
WO
BIOCATALYSTS FOR THE PREPARATION OF HYDROXY SUBSTITUTED CARBAMATES
Published
PCT/US2012/065046
11/14/2012
WO2013/074650
 
 



























[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 22 -

--------------------------------------------------------------------------------




[***]
[***]
[***]
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 



































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 23 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 
IN
IMPROVED KETOREDUCTASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
514/CHENP/2006
08/11/2004
 
239120
03/09/2010

































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 24 -

--------------------------------------------------------------------------------






SG
IMPROVED KETOREDUCTASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
200600860-1
08/11/2004
 
119648
12/31/2008
US
KETOREDUCTASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
10/916311
08/11/2004
2006/0195947
7,629,157
12/08/2009
US
KETOREDUCTASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
12/576195
10/08/2009
2010/0028972
7,833,767
11/16/2010
EP
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES
Granted
3785237.3
08/11/2003
1537222
1537222
03/09/2011
US
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES
Granted
11/502745
08/10/2006
2007/0161094
7,807,423
10/05/2010
US
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES AND VICINAL CYANO, HYDROXY SUBSTITUTED CARBOXYLIC ACID ESTERS
Granted
10/782258
02/18/2004
2004/0214297 A1
7,132,267
11/07/2006


- 25 -

--------------------------------------------------------------------------------






US
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES
Granted
10/639159
08/11/2003
2004/0137585
7,125,693
10/24/2006
IN
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYR1C ACID
DERIVATIVES
Granted
158/CHENP/2005
08/11/2003
 
220964
06/11/2008
SG
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES
Granted
2005007634-8
08/11/2003
 
109875
08/31/2007
SG
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-RYDROXYBUTYRIC ACID
DERIVATIVES AND VICINAL CYANO, HYDROXY SUBSTITUTED CARBOXYLIC ACID ESTERS
Granted
200600847-8
02/18/2004
 
119636
02/29/2008
JP
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES
Granted
2004-528083
08/11/2003
2005-535330
4578240
09/03/2010
HK
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES
Granted
5108017.7
08/11/2003
 
HK1074059
09/09/2011


- 26 -

--------------------------------------------------------------------------------






FR
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES
Granted
3785237.3
08/11/2003
1537222
1537222
03/09/2011
DE
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES
Granted
3785237.3
08/11/2003
1537222
1537222
03/09/2011
IE
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES
Granted
3785237.3
08/11/2003
1537222
1537222
03/09/2011
NL
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES
Granted
3785237.3
08/11/2003
1537222
1537222
03/09/2011
GB
ENZYMATIC PROCESSES FOR THE PRODUCTION OF 4-SUBSTITUTED 3-HYDROXYBUTYRIC ACID
DERIVATIVES
Granted
3785237.3
08/11/2003
1537222
1537222
03/09/2011
SG
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
200600859-3
08/11/2004
 
119647
02/27/2009
US
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
12/790784
05/28/2010
2010/0304459
7,939,309
05/10/2011


- 27 -

--------------------------------------------------------------------------------






IN
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
521/CHENP/2006
08/11/2004
 
239922
04/09/2010
AU
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
2004288134
08/11/2004
 
2004288134
04/01/2010
US
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
10/915927
08/11/2004
2005/0095619A1
7,816,111
10/19/2010
EP
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
4816807.4
08/11/2004
1660648
1660648
10/09/2013
FR
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
4816807.4
08/11/2004
1660648
1660648
10/09/2013
DE
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
4816807.4
08/11/2004
1660648
602004043547.3
10/09/2013
IE
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
4816807.4
08/11/2004
1660648
1660648
10/09/2013


- 28 -

--------------------------------------------------------------------------------






NL
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
4816807.4
08/11/2004
1660648
1660648
10/09/2013
CH
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
4816807.4
08/11/2004
1660648
1660648
10/09/2013
GB
IMPROVED GLUCOSE DEHYDROGENASE POLYPEPTIDES AND RELATED POLYNUCLEOTIDES
Granted
4816807.4
08/11/2004
1660648
1660648
10/09/2013
US
HALOHYDRIN DEHALOGENASES AND RELATED POLYNUCLEOTIDES
Granted
12/573824
10/05/2009
2010/0167345
8,101,395
01/24/2012
US
HALOHYDRIN DEHALOGENASES AND RELATED POLYNUCLEOTIDES
Granted
10/917179
08/11/2004
2005/0153417
7,824,898
11/02/2010
IN
IMPROVED HALOHYDRIN DEHALOGENASES AND RELATED POLYNUCLEOTIDES
Granted
519/CHENP/2006
08/11/2004
 
239852
04/06/2010
SG
IMPROVED HALOHYDRIN DEHALOGENASES AND RELATED POLYNUCLEOTIDES
Granted
200808477-4
11/14/2008
148180
148180
01/30/2014
US
IMPROVED HALOHYDRIN DEHALOGENASES AND RELATED POLYNUCLEOTIDES
Granted
11/266747
11/02/2005
2006/0099700
7,588,928
09/15/2009


- 29 -

--------------------------------------------------------------------------------






US
IMPROVED HALOHYDRIN DEHALOGENASES AND RELATED POLYNUCLEOTIDES
Granted
11/067323
02/23/2005
2005/0272064
7,541,171
06/02/2009
US
IMPROVED HALOHYDRIN DEHALOGENASES AND RELATED POLYNUCLEOTIDES
Granted
12/505374
07/17/2009
2009/0298125
8,252,554
08/28/2012
US
HALOHYDRIN DEHALOGENASES AND RELATED POLYNUCLEOTIDES
Granted
13/349514
01/12/2012
2012/0208259
8,535,910
09/17/2013
US
ALANINE 2,3-AMINOMUTASES AND RELATED POLYNUCLEOTIDES
Granted
11/919271
03/20/2009
2010/0099143
7,790,432
09/07/2010
IN
COMPOSITIONS AND METHODS FOR PRODUCING STEREOISOMERICALLY PURE STATINS AND
SYNTHETIC INTERMEDIATES THEREFOR
Pending
2322/CHENP/2009
10/01/2007
 
 
 
SG
COMPOSITIONS AND METHODS FOR PRODUCING STEREOISOMERICALLY PURE STATINS AND
SYNTHETIC INTERMEDIATES THEREFOR
Granted
200901677-5
10/01/2010
 
150849
01/30/2014


- 30 -

--------------------------------------------------------------------------------






EP
COMPOSITIONS AND METHODS FOR PRODUCING STEREOISOMERICALLY PURE STATINS AND
SYNTHETIC INTERMEDIATES THEREFOR
Allowed
7843631.8
10/01/2007
2066788
 
 
CN
COMPOSITIONS AND METHODS FOR PRODUCING STEREOISOMERICALLY PURE STATINS AND
SYNTHETIC INTERMEDIATES THEREFOR
Published
200780036841.6
10/01/2007
101528917
 
 
US
COMPOSITIONS AND METHODS FOR PRODUCING STEREOISOMERICALLY PURE STATINS AND
SYNTHETIC INTERMEDIATES THEREFOR
Granted
11/865696
10/01/2007
2004/0248539
7,879,585
02/01/2011
US
COMPOSITIONS AND METHODS FOR PRODUCING STEREOISOMERICALLY PURE STATINS AND
SYNTHETIC INTERMEDIATES THEREFOR
Granted
12/978022
12/23/2010
2011/0195465
8,273,547
09/25/2012
US
POLYNUCLEOTIDES ENCODING KETOREDUCTASES FOR PRODUCING STEREOISOMERICALLY PURE
STATINS AND SYNTHETIC INTERMEDIATES THEREFOR
Granted
13/571,248
08/09/2012
2013/0040364
8,617,864
12/31/2013


- 31 -

--------------------------------------------------------------------------------






EP
ENZYMATIC CONVERSION OF EPOXIDES
Granted
1934641.0
05/23/2001
1287155
1287155
08/23/2006
CH
ENZYMATIC CONVERSION OF EPOXIDES
Granted
1934641.0
05/23/2001
1287155
1287155
08/23/2006
US
ENZYMATIC CONVERSION OF EPDXIDES
Granted
11/833933
08/03/2007
2008/0220485
7,695,942
04/13/2010
FR
ENZYMATIC CONVERSION OF EPOXIDES
Granted
1934641.0
05/23/2001
1287155
1287155
08/23/2006
DE
ENZYMATIC CONVERSION OF EPOXIDES
Granted
1934641.0
05/23/2001
1287155
60122505.8
08/23/2006
GB
ENZYMATIC CONVERSION OF EPOXIDES
Granted
1934641.0
05/23/2001
1287155
1287155
08/23/2006
IE
ENZYMATIC CONVERSION OF EPOXIDES
Granted
1934641.0
05/23/2001
1287155
1287155
08/23/2006
NL
ENZYMATIC CONVERSION OF EPOXIDES
Granted
1934641.0
05/23/2001
1287155
1287155
08/23/2006
[***]
[***]
[***]
[***]
[***]
 
 
 



















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 32 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
 
 











































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 33 -

--------------------------------------------------------------------------------




Exhibit 1.30


Codexis Mayflower Patents


CODEXIS MAYFLOWER PATENTS
Country
Application Title
Application Status
Application Number
Filing Date
Publication Number
Patent Number
Issue
Date
GB
METHOD FOR IN VITRO RECOMBINATION
Granted
96940934.1
12/02/1996
876509
876509
09/19/2001
US
METHOD FOR IN VITRO RECOMBINATION
Granted
09/075511
05/08/1998
 
6,165,793
12/26/2000
AU
METHOD FOR IN VITRO RECOMBINATION
Granted
2005202165
12/02/1996
 
2005202165
06/26/2008
CA
METHOD FOR IN VITRO RECOMBINATION
Granted
2239099
12/02/1996
2239099
2239099
11/30/2004
EP
METHOD FOR IN VITRO RECOMBINATION
Granted
96940934.1
12/02/1996
876509
876509
09/19/2001
BE
METHOD FOR IN VITRO RECOMBINATION
Granted
96940934.1
12/02/1996
876509
876509
09/19/2001
NL
METHOD FOR IN VITRO RECOMBINATION
Granted
96940934.1
12/02/1996
876509
876509
09/19/2001
DK
METHOD FOR IN VITRO RECOMBINATION
Granted
96940934.1
12/02/1996
876509
876509
09/19/2001


- 1 -

--------------------------------------------------------------------------------






FR
METHOD FOR IN VITRO RECOMBINATION
Granted
96940934.1
12/02/1996
876509
876509
09/19/2001
DE
METHOD FOR IN VITRO RECOMBINATION
Granted
96940934.1
12/02/1996
876509
876509
09/19/2001
KR
METHOD FOR IN VITRO RECOMBINATION
Granted
96-0704465
02/17/1995
 
491810
05/19/2005
CH
METHOD FOR IN VITRO RECOMBINATION
Granted
96940934.1
12/02/1996
876509
876509
09/19/2001
US
END-COMPLEMENTARY POLYMERASE REACTION
Granted
08/425684
04/18/1995
 
5,834,252
11/10/1998
US
END-COMPLEMENTARY POLYMERASE REACTION
Granted
08/675502
07/03/1996
 
5,928,905
07/27/1999
US
END-COMPLEMENTARY POLYMERASE REACTION
Granted
09/245802
02/05/1999
 
6,489,146
12/03/2002
US
EVOLVING CELLULAR DNA UPTAKE BY RECURSIVE SEQUENCE RECOMBINATION
Granted
09/724067
11/28/2000
 
6,482,647
11/19/2002
US
EVOLVING CELLULAR DNA UPTAKE BY RECURSIVE SEQUENCE RECOMBINATION
Granted
08/792409
02/03/1997
 
6,096,548
08/01/2000


- 2 -

--------------------------------------------------------------------------------






US
EVOLVING CELLULAR DNA UPTAKE BY RECURSIVE SEQUENCE RECOMBINATION
Granted
09/430927
11/01/1999
 
6,358,742
03/19/2002
US
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
10/646221
08/22/2003
 
7,534,564
05/19/2009
US
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
09/954692
09/12/2001
 
6,946,296
09/20/2005
US
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
08/769062
12/18/1996
 
6,335,160
01/01/2002
GB
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
 
1149905
09/15/2010
US
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
09/693389
10/20/2000
 
6,586,182
07/01/2003
US
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
09/693350
10/20/2000
 
6,579,678
06/17/2003
US
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
09/339913
06/24/1999
 
6,303,344
10/16/2001
US
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
09/339926
06/24/1999
 
6,653,072
11/25/2003


- 3 -

--------------------------------------------------------------------------------






US
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
12/069011
02/05/2008
 
7,776,598
08/17/2010
CA
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
2274319
12/17/1997
 
2274319
04/09/2013
BE
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
 
1149905
09/15/2010
CA
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Published
2589337
12/17/1997
2589337
 
 
MC
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
 
1149905
09/15/2010
CH
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
 
1149905
09/15/2010
EP
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
10075154.4
12/17/1997
 
2202308
02/13/2013
EP
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
 
1149905
09/15/2010
DK
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
 
1149905
09/15/2010


- 4 -

--------------------------------------------------------------------------------






JP
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
10-528054
12/17/1997
 
5008784
06/08/2012
FR
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
 
1149905
09/15/2010
LU
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
 
1149905
09/15/2010
FI
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
 
1149905
09/15/2010
DE
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
1149905
69739996.6-08
09/15/2010
GR
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
 
1149905
09/15/2010
NL
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
1202350.3
12/17/1997
 
1149905
09/15/2010
BE
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
10075154.4
12/17/1997
 
2202308
02/13/2013
DE
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
10075154.4
12/17/1997
 
2202308
02/13/2013


- 5 -

--------------------------------------------------------------------------------






GB
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
10075154.4
12/17/1997
 
2202308
02/13/2013
CH
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
10075154.4
12/17/1997
 
2202308
02/13/2013
DK
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
10075154.4
12/17/1997
 
2202308
02/13/2013
FR
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
10075154.4
12/17/1997
 
2202308
02/13/2013
NL
METHODS AND COMPOSITIONS FOR POLYPEPTIDE ENGINEERING
Granted
10075154.4
12/17/1997
 
2202308
02/13/2013
US
METHOD FOR PRODUCING POLYNUCLEOTIDES WITH DESIRED PROPERTIES
Granted
09/333762
06/15/1999
 
6,337,186
01/08/2002
US
OPTIMIZATION OF INSECT RESISTANCE GENES USING DNA SHUFFLING
Granted
09/296886
04/22/1999
 
6500617
12/31/2002
US
DNA SHUFFLING OF MONOOXYENASE GENES FOR PRODUCTION OF INDUSTRIAL CHEMICALS
Granted
09/373,928
08/12/1999
 
6,605,430
08/12/2003


- 6 -

--------------------------------------------------------------------------------






US
HIGH THROUGHPUT MASS SPECTROMETRY
Granted
09/502,283
02/11/2000
 
7,384,387
06/10/2008
US
METHODS OF MAKING CHARACTER STRINGS, POLYNUCLEOTIDES & POLYPEPTIDES HAVING
DESIRED CHARACTERISTICS
Granted
11/339090
01/24/2006
 
7,620,502
11/17/2009
US
METHODS OF MAKING CHARACTER STRINGS, POLYNUCLEOTIDES & POLYPEPTIDES HAVING
DESIRED CHARACTERISTICS
Granted
11/975638
10/18/2007
 
7,853,410
12/14/2010
US
METHODS OF MAKING CHARACTER STRINGS, POLYNUCLEOTIDES & POLYPEPTIDES HAVING
DESIRED CHARACTERISTICS
Granted
12/557463
09/10/2009
 
7,957,912
06/07/2011
US
METHODS OF MAKING CHARACTER STRINGS, POLYNUCLEOTIDES & POLYPEPTIDES HAVING
DESIRED CHARACTERISTICS
Granted
11/982405
10/31/2007
 
7,904,249
03/08/2011


- 7 -

--------------------------------------------------------------------------------






US
METHODS OF MAKING CHARACTER STRINGS, POLYNUCLEOTIDES & POLYPEPTIDES HAVING
DESIRED CHARACTERISTICS
Granted
09/618579
07/18/2000
 
7,024,312
04/04/2006
US
METHODS OF MAKING CHARACTER STRINGS, POLYNUCLEOTIDES & POLYPEPTIDES HAVING
DESIRED CHARACTERISTICS
Granted
09/539486
03/30/2000
 
7,058,515
06/06/2006
US
METHODS OF MAKING CHARACTER STRINGS, POLYNUCLEOTIDES & POLYPEPTIDES HAVING
DESIRED CHARACTERISTICS
Granted
09/494282
01/18/2000
 
6,917,882
07/12/2005
US
METHODS OF MAKING CHARACTER STRINGS, POLYNUCLEOTIDES & POLYPEPTIDES HAVING
DESIRED CHARACTERISTICS
Granted
11/075231
03/07/2005
 
7,421,347
09/02/2008
US
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
09/626929
07/27/2000
 
6,319,714
11/20/2001
GB
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
909923.5
01/18/2000
 
1072010
04/21/2010


- 8 -

--------------------------------------------------------------------------------






US
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
09/694863
10/23/2000
 
6,521,453
02/18/2003
US
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
11/987555
11/30/2007
 
8,029,988
10/04/2011
US
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
12/557829
09/11/2009
 
8,058,001
11/15/2011
CA
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Published
2320697
01/18/2000
2320697
 
 
CH
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
909923.5
01/18/2000
 
1072010
04/21/2010
EP
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
909923.5
01/18/2000
 
1072010
04/21/2010
EP
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Published
10075153.6
01/18/2000
2253704
 
 
BE
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
909923.5
01/18/2000
 
1072010
04/21/2010
DK
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
909923.5
01/18/2000
 
1072010
04/21/2010


- 9 -

--------------------------------------------------------------------------------






FR
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
909923.5
01/18/2000
 
1072010
04/21/2010
DE
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
909923.5
01/18/2000
 
1072010
04/21/2010
NL
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
909923.5
01/18/2000
 
1072010
04/21/2010
US
OLIGONUCLEOTIDE MEDIATED NUCLEIC ACID RECOMBINATION
Granted
09/626595
07/27/2000
 
6,479,652
11/12/2002
US
RECOMBINATION OF INSERTION MODIFIED NUCLEIC ACIDS
Granted
09/723520
11/27/2000
 
6,413,745
07/02/2002
US
RECOMBINATION OF INSERTION MODIFIED NUCLEIC ACIDS
Granted
09/723473
11/27/2000
 
6,358,740
03/19/2002
US
RECOMBINATION OF INSERTION MODIFIED NUCLEIC ACIDS
Granted
09/517933
03/03/2000
 
6,365,377
04/02/2002
US
OPTIMIZATION OF CROSSOVER POINTS FOR DIRECTED EVOLUTION
Granted
12/557434
09/10/2009
 
8,108,150
01/31/2012
US
OPTIMIZATION OF CROSSOVER POINTS FOR DIRECTED EVOLUTION
Granted
11/818237
06/12/2007
 
8,224,580
07/17/2012


- 10 -

--------------------------------------------------------------------------------






US
OPTIMIZATION OF CROSSOVER POINTS FOR DIRECTED EVOLUTION
Granted
10/386903
03/10/2003
198988
7620500
11/17/2009
JP
OPTIMIZATION OF CROSSOVER POINTS FOR DIRECTED EVOLUTION
Granted
2003-576577
03/10/2003
 
4851687
 
EP
OPTIMIZATION OF CROSSOVER POINTS FOR DIRECTED EVOLUTION
Published
3711540.9
03/10/2003
1488335
 
 
US
INTEGRATED SYSTEMS AND METHODS FOR DIVERSITY GENERATION AND SCREENING
Granted
11/677505
02/21/2007
 
8,014,961
09/06/2011
US
INTEGRATED SYSTEMS AND METHODS FOR DIVERSITY GENERATION AND SCREENING
Granted
10/154936
05/23/2002
 
7,462,469
12/09/2008
US
METHODS OF POPULATING DATA STRUCTURES FOR USE IN EVOLUTIONARY SIMULATIONS
Granted
12/557746
09/11/2009
 
8,170,806
05/01/2012
US
METHODS OF POPULATING DATA STRUCTURES FOR USE IN EVOLUTIONARY SIMULATIONS
Granted
11/973805
10/09/2007
 
7,873,499
01/18/2011


- 11 -

--------------------------------------------------------------------------------






US
METHODS OF POPULATING DATA STRUCTURES FOR USE IN EVOLUTIONARY SIMULATIONS
Granted
11/210239
08/22/2005
 
7,430,477
09/30/2008
US
METHODS OF POPULATING DATA STRUCTURES FOR USE IN EVOLUTIONARY SIMULATIONS
Granted
13/434261
03/29/2012
 
8,589,085
11/19/2013
US
METHODS OF POPULATING DATA STRUCTURES FOR USE IN EVOLUTIONARY SIMULATIONS
Granted
09/495668
02/01/2000
 
6,961,664
11/01/2005
CA
METHODS OF POPULATING DATA STRUCTURES FOR USE IN EVOLUTIONARY SIMULATIONS
Granted
2337949
01/18/2000
 
2337949
03/15/2011
US
METHOD AND SYSTEM USING SYSTEMATICALLY VARIED DATA LIBRARIES
Granted
10/225564
08/20/2002
 
7,873,477
01/18/2011
US
METHOD AND APPARATUS FOR PREFERREED CODON DETERMINING SIMULATIONS
Granted
10/232770
08/30/2002
 
7,702,464
04/20/2010


- 12 -

--------------------------------------------------------------------------------






US
METHOD AND APPARATUS FOR PREFERREED CODON DETERMINING SIMULATIONS
Granted
13/229228
09/09/2011
 
8,457,903
06/04/2013
EP
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
10181057.0
09/28/2010
 
2390803
11/20/2013
US
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Published
12/979,637
12/28/2010
2011/0161265
 
 
BE
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
5779687.2
06/21/2005
 
1761879
08/14/2013
FR
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
5779687.2
06/21/2005
 
1761879
08/14/2013
GB
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
5779687.2
06/21/2005
 
1761879
08/14/2013


- 13 -

--------------------------------------------------------------------------------






DE
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
5779687.2
06/21/2005
 
1761879
08/14/2013
DK
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
5779687.2
06/21/2005
 
1761879
08/14/2013
BE
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
10181057.0
09/28/2010
 
2390803
11/20/2013
GB
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
10181057.0
09/28/2010
 
2390803
11/20/2013
DE
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
10181057.0
09/28/2010
 
2390803
11/20/2013
NL
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
10181057.0
09/28/2010
 
2390803
11/20/2013


- 14 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
 
 
 
FR
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
10181057.0
09/28/2010
 
2390803
11/20/2013
CH
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
10181057.0
09/28/2010
 
2390803
11/20/2013
DK
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
10181057.0
09/28/2010
 
2390803
11/20/2013
CH
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
5779687.2
06/21/2005
 
1761879
08/14/2013
NL
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
5779687.2
06/21/2005
 
1761879
08/14/2013

















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 15 -

--------------------------------------------------------------------------------






JP
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
2003-573522
03/03/2003
 
5,319,865
07/19/2013
US
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
11/981577
10/30/2007
 
7,751,986
07/06/2010
US
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
11/706034
02/12/2007
 
7,747,393
06/29/2010
US
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Allowed
11/429628
05/05/2006
2006/0205003
 
 
US
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
10/629351
07/29/2003
 
7,747,391
06/29/2010
US
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
10/379378
03/03/2003
 
7,783,428
08/24/2010


- 16 -

--------------------------------------------------------------------------------






EP
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
5779687.2
06/21/2005
 
1761879
08/14/2013
EP
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Allowed
3743748.0
03/03/2003
1493027
 
 
EP
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Published
10181000.0
09/28/2010
2278509
 
 
US
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Granted
11/981578
10/30/2007
 
8,762,066
06/24/2014
EP
METHODS, SYSTEMS AND SOFTWARE FOR IDENTIFYING FUNCTIONAL BIOMOLECULES
Published
10181159.4
09/28/2010
2315145
 
 












- 17 -

--------------------------------------------------------------------------------




Exhibit 1.74


In-License Agreements
[***]








































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 1 -

--------------------------------------------------------------------------------




Exhibit 1.77


In-Licensed Patents


Country
Application Title
Application Status
Application No.
Filing Date
Publication No.
Pat. No.
Issue Date
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

































































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 1 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 





































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 2 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





























[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 3 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 4 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 5 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 6 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 7 -

--------------------------------------------------------------------------------






[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

















































































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 8 -

--------------------------------------------------------------------------------






Exhibit 1.80


Invoice Requirements


All payments subsequent to the Upfront Payment to Codexis due under this
Agreement shall be paid within [***] days after the date of receipt of the
relevant Invoice by GSK, and as according to Article 7 of this Agreement. The
Upfront Payment to Codexis shall be paid within [***] after receipt of the
relevant Invoice from Codexis by GSK in accordance with Section 7.1.
The invoice should include the following details:
(a)    “INVOICE” stated at the top and addressed to
GlaxoSmithKline Intellectual Property Development Limited
980 Great West Road,
Brentford,
Middlesex,
TW8 9GS
United Kingdom
(b)    Bank details
(c)    Codexis letterhead.
(d)    Invoice Number, Currency and Date
(e)    Complete Name, Address, Contact name and number
(f)    Amount being invoiced
(g)    VAT Registration number where VAT is being charged
(i)    Following GSK Information:
• GSK Contact for Invoices : [***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 1 -

--------------------------------------------------------------------------------




Exhibit 1.112


Restricted Enzymes






To be provided in accordance with Section 3.7.1







- 1 -

--------------------------------------------------------------------------------




Exhibit 1.117


Technology Transfer Plan

















- 1 -

--------------------------------------------------------------------------------



[logoa01.jpg]








Technology Transfer Plan
Establishment of Codexis CodeEvolver®
Directed Evolution Technology
at GSK’s site in Upper Merion, PA















CODEXIS CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 2



1.
EXECUTIVE SUMMARY

The scope of this Plan is the full implementation of Codexis’ biocatalyst
screening and CodeEvolver® directed evolution technology within GlaxoSmithKline
(GSK), in order to augment GSK’s capabilities in cost efficient development and
manufacture of pharmaceutical compounds (also referred to within the plan as
API’s). The complete transfer of Codexis technology to one GSK site (Upper
Merion, PA (UM)) will be accomplished across the following three Waves:


1)
Transfer of the Codexis [***].

2)
Enabling GSK to practice CodeEvolver® comprising:

a. GSK laboratory set-up; including transfer of the Codexis informatics [***].
b. Training in Codexis labs with Technology Transfer Evolution [***]
c. Training in GSK labs with Technology Transfer Evolution [***]
3)
Demonstration of proficiency of the GSK team with Technology Transfer Evolution
[***].



Codexis and GSK will establish dedicated Training Teams to facilitate the
Technology Transfer. Codexis Team (as defined in Section 2.2.5 (b) in the
Platform Technology Transfer, Collaboration, and License Agreement) will include
personnel for [***]. Based on the work plan, [***].
Likewise, dedicated GSK personnel will shadow Codexis Team and then conduct
evolution programs at GSK, to set up and deploy equipment, and provide general
program management support. [***].


2. TECHNOLOGY TRANSFER PROGRAM SCOPE
2.1 WAVE 1: TRANSFER OF CODEXIS SCREENING CAPABILITIES TO GSK
[***]
[***]
[***]














[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 3



[***]
[***]


[***]


Step
Inputs
Process
Output
Materials
 
[***]
[***]
[***]
[***]
 
[***]


[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
Methods
 
[***]
 
[***]













































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 4



 
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]



•
Wave 1 Milestone Success Criteria

1.
[***]

2.
[***]

3.
[***]

4.
[***]



[***]


2.2 WAVE 2: ENABLING GSK TO PRACTICE CODEEVOLVER®
[***]
[***]
1)
[***]

2)
[***]























[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 5



3)
[***]

[***]
[***]


Step
Inputs
Process
Output
Materials
 
[***]
[***]
[***]
Methods
 
[***]
• [***]
[***]
 
[***]
• [***]
[***]
 
[***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
[***]



















































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 6



 
[***]
• [***]
• [***]
[***]
 
[***]
• [***]
• [***]
[***]
 
[***]
• [***]
• [***]
[***]
 
[***]
• [***]
• [***]
[***]
 
[***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]


[***]





























































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 7



 
[***]
• [***]
• [***]
[***]
 
[***]
• [***]
• [***]
[***]
 
[***]
• [***]
• [***]
[***]
 
[***]
• [***]
• [***]
[***]
 
[***]
[***]
[***]
• [***]
• [***]
 
[***]
[***]
[***]
• [***]
• [***]



[***]






























































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 8



[***]


[***]


•
Wave 2 Milestone Success Criteria

1.
[***]

2.
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

3.
[***]



2.3 WAVE 3: DEMONSTRATED PROFICIENCY OF GSK TEAM ACROSS TWO INDEPENDENT PROJECTS
[***]
[***]
[***]
•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]



[***]


•
Wave 3 Milestone Success Criteria

4.
[***]

•
[***]

•
[***]















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 9

•
[***]

•
[***]

5.
[***]

•
[***]

•
[***]

•
[***]

•
[***]

2.4 INDICATIVE GANTT CHART
[***]
































































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 10



3. PERSONNEL COMPETENCY REQUIREMENTS
Codexis will provide the following competencies to support successful technology
transfer:
•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]



















































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 11

APPENDIX I - TRANSFER OF MATERIALS (WAVE 1)


[***]
1)
[***]

A)
[***]

Platform
Short
Name
# of 96-well
Plates
per Panel
# of Enzymes
per Kit
Format
Quantity
Provided
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

[***]
[***]
[***]
[***] [***]


B) [***]
•
[***]

•
[***]

•
[***]

















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 12



2)
[***]

Platform
Short Name
Format
Number of Enzymes
Quantity
Provided
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



3)
[***]

Platform
Short
Name
Format
[***]
[***]
[***]



[***]














































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 13

APPENDIX II – EQUIPMENT LIST
Principal Equipment
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 14

APPENDIX III - SOFTWARE LIST


•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]









































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 15

APPENDIX IV- PROTOCOLS AND SOP LIST


[***]


    
[***]
[***]
[***]
[***]
[***]


************************************************************************


[***]


[***]
[***]
[***]
[***]
    
************************************************************************


[***]


[***]
[***]
[***]


************************************************************************


[***]


[***]
[***]
[***]
[***]


************************************************************************






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

GSK-Codexis Technology Transfer
Page 16





[***]
[***]
[***]
[***]


************************************************************************


[***]


[***]
[***]
[***]


************************************************************************


[***]


[***]
[***]
[***]
[***]


************************************************************************




















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CODEXIS CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------




Exhibit 2.5


Material Transfer Record Form


GSK and Codexis


Capitalized terms used herein that are not defined herein shall have the
meanings set forth in the Platform Technology Transfer and License Agreement
dated 10 July 2014 made between GSK and Codexis.


In connection with the performance of the Agreement and pursuant to the terms of
the Agreement:


(i) GSK will transfer to Codexis the Materials set forth below;
and/or
(ii) Codexis will transfer to GSK the Materials set forth below.


This Material Transfer Record Form shall be used as the record of all such
Material transfers, whether from GSK to Codexis or from Codexis to GSK.


Transfer Date:


Description of Materials




Description of Research for which the Material(s) will be Used






Signature – GSK Scientific Lead ………………………….


Date


Signature – Codexis Scientific Lead …………………………..


Date





- 1 -

--------------------------------------------------------------------------------




Note: This MTR is to be completed and signed by the Codexis and the GSK
Scientific Lead for each transfer. A copy of each completed MTR is to be timely
provided to Alliance Manager (for GSK) and to the Alliance Manager (for
Codexis). This MTR should not be used to transfer any materials in which the
Transferor believes that Third Parties have rights, or which the Transferor
believes infringe or misappropriate any Intellectual Property rights held by any
Third Party. If there are any questions about the appropriateness of a transfer,
please contact the GSK Scientific Lead or the Codexis Scientific Lead, as
appropriate, identified herein before making the transfer.









- 2 -

--------------------------------------------------------------------------------




Exhibit 3.3.1


Codexis Strain-Related Protocols






[***]


[***]


[***]


[***]


























































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 1 -

--------------------------------------------------------------------------------




Exhibit 8.5.4


Third Party In-License Agreements




[***]






































































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 1 -

--------------------------------------------------------------------------------




Exhibit 9.6


Press Release

















- 1 -

--------------------------------------------------------------------------------




Exhibit 13.14


Prevention of Corruption – Third Party Guidelines


PREVENTION OF CORRUPTION – THIRD PARTY GUIDELINES
The GSK Anti-Bribery and Corruption Policy (POL-GSK-007) requires compliance
with the highest ethical standards and all anti-corruption laws applicable in
the countries in which GSK (whether through a third party or otherwise) conducts
business. POL-GSK-007 requires all GSK employees and any third party acting for
or on behalf of GSK to ensure that all dealings with third parties, both in the
private and government sectors, are carried out in compliance with all relevant
laws and regulations and with the standards of integrity required for all GSK
business. GSK values integrity and transparency and has zero tolerance for
corrupt activities of any kind, whether committed by GSK employees, officers, or
third-parties acting for or on behalf of the GSK.
Corrupt Payments – GSK employees and any third party acting for or on behalf of
GSK, shall not, directly or indirectly, promise, authorize, ratify or offer to
make or make any “payments” of “anything of value” (as defined in the glossary
section) to any individual (or at the request of any individual) including a
“government official” (as defined in the glossary section) for the improper
purpose of influencing or inducing or as a reward for any act, omission or
decision to secure an improper advantage or to improperly assist the company in
obtaining or retaining business.
Government Officials – Although GSK´s policy prohibits payments by GSK or third
parties acting for or on its behalf to any individual, private or public, as a
“quid pro quo” for business, due to the existence of specific anticorruption
laws in the countries where we operate, this policy is particularly applicable
to “payments” of “anything of value” (as defined in the glossary section), or at
the request of, “government officials” (as defined in the glossary section).
Facilitating Payments – For the avoidance of doubt, facilitating payments
(otherwise known as “greasing payments” and defined as payments to an individual
to secure or expedite the performance of a routine government action by
government officials) are no exception to the general rule and therefore
prohibited.
GLOSSARY
The terms defined herein should be construed broadly to give effect to the
letter and spirit of the ABAC Policy. GSK is committed to the highest ethical
standards of business dealings and any

- 1 -

--------------------------------------------------------------------------------




acts that create the appearance of promising, offering, giving or authorizing
payments prohibited by this policy will not be tolerated.
Anything of Value: this term includes cash or cash equivalents, gifts, services,
employment offers, loans, travel expenses, entertainment, political
contributions, charitable donations, subsidies, per diem payments, sponsorships,
honoraria or provision of any other asset, even if nominal in value.
Payments: this term refers to and includes any direct or indirect offers to pay,
promises to pay, authorizations of or payments of anything of value.
Government Official shall mean:
•
Any officer or employee of a government or any department, agency or instrument
of a government;

•
Any person acting in an official capacity for or on behalf of a government or
any department, agency, or instrument of a government;

•
Any officer or employee of a company or business owned in whole or part by a
government;

•
Any officer or employee of a public international organization such as the World
Bank or United Nations;

•
Any officer or employee of a political party or any person acting in an official
capacity on behalf of a political party; and/or

•
Any candidate for political office








- 2 -